 
 
 



FIRST AMENDED AND RESTATED
 
LOAN AGREEMENT
 
by and among
 
MATTHEWS INTERNATIONAL CORPORATION
 
and
 
THE BANKS PARTY HERETO,
 
CITIZENS BANK OF PENNSYLVANIA, as Administrative Agent,
 
RBS Citizens, N.A., Joint Lead Arranger and Joint Bookrunner,
 
PNC CAPITAL MARKETS LLC, as Joint Lead Arranger and Joint Bookrunner
 
FIFTH THIRD BANK, as Documentation Agent
 
and
 
PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent
 
Dated July 18, 2013
 

{01465819}
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
SECTION PAGE
 
ARTICLE I DEFINITIONS 1
 
 
1.01
Certain Definitions.
1

 
1.02
Construction and Interpretation.
18

ARTICLE II THE CREDIT FACILITIES 19
 
 
2.01
Revolving Credit Facility Commitment.
19

 
2.02
[Reserved].
21

 
2.02.1
Swing Line Loan Facility.
21

 
2.03
Interest Rates.
23

 
2.04
Interest Payments.
25

 
2.05
Fees.
25

 
2.06
Agreement to Issue Letters of Credit.
26

 
2.07
Letter of Credit Fees.
27

 
2.08
Payments Under Letters of Credit.
27

 
2.09
Period of Issuance and Term of Letters of Credit.
27

 
2.10
Booking of Libor Rate Loans.
27

 
2.11
Assumptions Concerning Funding of Libor Rate Loans.
27

 
2.12
Additional Costs.
28

 
2.13
Illegality; Impracticability.
29

 
2.14
Payments.
30

 
2.15
Loan Account.
30

 
2.16
Estoppel.
30

 
2.17
Utilization of Commitments in Optional Currencies.
30

 
2.18
Currency Repayments.
32

 
2.19
Optional Currency Amounts.
32

 
2.20
Mandatory Prepayments for Currency Fluctuations.
33

 
2.21
Increase of Revolving Credit Facility Commitment.
33

 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE III REPRESENTATIONS AND WARRANTIES 35
 
 
3.01
Organization and Qualification.
35

 
3.02
Authority; Power to Carry on Business; Licenses.
35

 
3.03
Execution and Binding Effect.
35

 
3.04
Absence of Conflicts.
35

 
3.05
Authorizations and Filings.
36

 
3.06
Title to Property.
36

 
3.07
Financial Information.
36

 
3.08
Taxes.
36

 
3.09
Contracts.
36

 
3.10
Litigation.
36

 
3.11
Laws.
37

 
3.12
ERISA.
37

 
3.13
Patents, Licenses, Franchises.
37

 
3.14
Environmental Matters.
37

 
3.15
Use of Proceeds.
38

 
3.16
Margin Stock.
38

 
3.17
No Event of Default; Compliance with Agreements.
38

 
3.18
No Material Adverse Change.
38

 
3.19
Labor Controversies.
39

 
3.20
Solvency.
39

 
3.21
Subsidiaries.
39

 
3.22
Governmental Regulation.
39

 
3.23
Accurate and Complete Disclosure; Continuing Representations and Warranties.
39

 
3.24
Anti-Terrorism Laws.
39

ARTICLE IV CONDITIONS OF LENDING 40
 
 
4.01
Representations and Warranties; Events of Default and Potential Defaults.41

 
4.02
Loan Documents.
41

 
4.03
Other Documents and Conditions.
41

 
4.04
Details, Proceedings and Documents.
42

 
4.05
Fees and Expenses.
42

ARTICLE V AFFIRMATIVE COVENANTS 43
 
 
5.01
Reporting and Information Requirements.
43

 
5.02
Preservation of Existence and Franchises.
45

 
5.03
Insurance.
45

 
5.04
Maintenance of Properties.
45

 
5.05
Payment of Liabilities.
45

 
5.06
Financial Accounting Practices.
46

 
5.07
Compliance with Laws.
46

 
5.08
Pension Plans.
46

 
5.09
Continuation of and Change in Business.
46

 
5.10
Use of Proceeds.
46

 
5.11
Lien Searches.
47

 
5.12
Further Assurances.
47

 
5.13
Amendment to Schedules and Representations and Warranties.
47

 
5.14
Financial Covenants.
47

 
5.15
Subsidiary Guaranty Agreements.
47

 
5.16
Anti-Terrorism Laws.
48

 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE VI NEGATIVE COVENANTS 48
 
 
6.01
Liens.
48

 
6.02
Restrictions on Non-Loan Party Subsidiaries.
49

 
6.03
Self-Dealing.
49

 
6.04
Disposition of Assets.
50

 
6.05
Margin Stock.
50

 
6.06
Partnerships; Mergers or Consolidation.
50

 
6.07
Double Negative Pledge.
50

 
6.08
Fiscal Year; Tax Designation.
51

ARTICLE VII DEFAULTS 51
 
 
7.01
Events of Default.
51

 
7.02
Consequences of an Event of Default.
53

 
7.03
Set-Off.
53

 
7.04
Equalization.
54

 
7.05
Other Remedies.
54

 
ARTICLE VIII THE AGENT; THE SYNDICATION AGENT; ASSIGNMENTS; PARTICIPATIONS 54
 
 
8.01
Appointment and Authorization; No Liability.
54

 
8.02
Employees and Agents; Syndication Agent.
55

 
8.03
No Representations; Each Bank's Independent Investigation.
55

 
8.04
Payments to Banks.
56

 
8.05
Note Holders.
56

 
8.06
Documents.
56

 
8.07
Agents and Affiliates.
57

 
8.08
Indemnification of Agent.
57

 
8.09
Successor Agent; Documentation or Syndication Agent.
57

 
8.10
Knowledge of Default.
57

 
8.11
Action by Agent.
58

 
8.12
Notification of Potential Defaults and Events of Defaults.
58

 
8.13
Declaration of Invalidation.
58

 
8.14
Pro Rata Portion, Pari Passu and Equal.
58

 
8.15
Cooperation.
59

 
8.16
Obligations Several.
59

 
8.17
Bank Assignments/Participations.
59

 
8.18
Replacement of a Bank.
62

ARTICLE IX MISCELLANEOUS 63
 
 
9.01
Business Days.
63

 
9.02
Amendments and Waivers.
63

 
9.03
No Implied Waiver: Cumulative Remedies.
63

 
9.04
Notices.
64

 
9.05
Expenses; Taxes; Attorneys Fees.
64

 
9.06
Severability.
65

 
9.07
Governing Law: Consent to Jurisdiction.
65

 
9.08
Prior Understandings.
65

 
9.09
Duration; Survival.
65

 
9.10
Counterparts.
66

 
9.11
Successors and Assigns.
66

 
9.12
No Third Party Beneficiaries.
66

 
9.13
Exhibits.
66

 
9.14
Headings.
66

 
9.15
Limitation of Liability.
66

 
9.16
Indemnities.
66

 
9.17
Certifications from Bank and Participants.
67

 
9.18
Confidentiality.
68

 
9.19
Judgment Currency.
68



 


 

{01465819}
 
 

--------------------------------------------------------------------------------

 
07/16/13

LOAN AGREEMENT
 
First Amended and Restated Loan Agreement, dated the 18th day of July, 2013, by
and among Matthews International Corporation, a Pennsylvania corporation (the
"Borrower"), the Banks (as hereinafter defined), Citizens Bank of Pennsylvania,
a Pennsylvania banking institution, in its capacity as administrative agent for
the Banks (in such capacity, the "Agent"), PNC Bank, National Association, a
national banking association, in its capacity as syndication agent for the Banks
(in such capacity, the "Syndication Agent"), and Fifth Third Bank, in its
capacity as documentation agent for the Banks.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Loan Agreement, dated December 21, 2010, by
and among the Borrower, the financial institutions listed on the signature pages
thereof and their respective successors and the Agent  (as amended, modified or
supplemented from time to time, the "Existing Loan Agreement"), the Banks
extended a revolving credit facility to the Borrower in an aggregate principal
amount not to exceed Four Hundred Million and 00/100 Dollars ($400,000,000.00);
 
WHEREAS, the Borrower has requested that the Agent and the Banks amend and
restate the Existing Loan Agreement pursuant to the terms and subject to the
conditions set forth herein in order to, inter alia, extend credit to the
Borrower pursuant to a revolving credit facility in an aggregate principal
amount not to exceed Five Hundred Million and 00/100 Dollars ($500,000,000.00),
the proceeds of which will be used (i) to repay certain existing indebtedness of
the Borrower, including amounts due under the Existing Loan Agreement, (ii) for
general corporate and working capital purposes and (iii) for Acquisitions (as
hereinafter defined); and
 
WHEREAS, the Borrower has requested that Citizens (as hereinafter defined)
extend credit to the Borrower pursuant to a swing line facility in an aggregate
principal amount not to exceed Twenty-Five Million and 00/100 Dollars
($25,000,000.00), the proceeds of which will be used for general corporate and
working capital purposes; and
 
WHEREAS, the Banks are willing to extend such credit to the Borrower pursuant to
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
ARTICLE I
 


 
DEFINITIONS
 
1.01 Certain Definitions.
 
In addition to other words and terms defined elsewhere in this Agreement, the
following words and terms have the following meanings, respectively, unless the
context otherwise clearly requires:
 
"Acquisition" shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person, or any business or
division of any Person, (b) the acquisition of in excess of fifty percent (50%)
of the capital stock (or other equity interest) of any Person, or (c) the
acquisition of another Person by a merger or consolidation or any other
combination with such Person.
 
 
1

--------------------------------------------------------------------------------

 
"Advantage" shall mean any payment (whether made voluntarily or involuntarily by
offset of any deposit or other Indebtedness or otherwise) received by any Bank
in respect of the Indebtedness evidenced by the Notes, if such payment results
in that Bank having less than its Pro Rata Share of the Indebtedness to the
Banks pursuant to this Agreement than was the case immediately before such
payment.
 
"Affiliate" shall mean, with respect to any Loan Party hereto, any Person that
directly or indirectly controls, is controlled by or is under common control
with such Loan Party.  The term "control" shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
"Agent" shall have the meaning set forth in the Preamble hereof and shall
include its successors and assigns.
 
"Agreement" shall mean this First Amended and Restated Loan Agreement, as
amended, restated, modified or supplemented from time to time.
 
"Anti-Terrorism Laws" shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
the United States Treasury Department's Office of Foreign Asset Control (as any
of the foregoing laws may from time to time be amended, renewed, extended, or
replaced).
 
"Applicable Base Rate Margin" shall mean that as set forth in
Section 2.03(a)(ii) hereof.
 
"Applicable Commitment Fee Percentage" shall mean that as set forth in
Section 2.05(i) hereof.
 
"Applicable L/C Fee Percentage" shall mean that as set forth in Section 2.07
hereof.
 
"Applicable Libor Margin" shall mean that as set forth in Section 2.03(a)(ii)
hereof.
 
"Applicable Margin" shall mean the Applicable Libor Margin or the Applicable
Base Rate Margin, as the case may be.
 
"Applicable Rate" shall mean, as of the date of determination, the Base Rate
plus the Applicable Base Rate Margin, the Libor Rate plus the Applicable Libor
Margin or the Swing Line Rate, as the case may be.
 
"Assignment Agreement" shall mean that as set forth in Section 8.17(iv) hereof.
 
"Authorized Representative" shall mean each Person designated from time to time,
as appropriate, in writing by the Borrower to the Agent for the purposes of
giving notices of borrowing, conversion or renewal of Loans, which designation
shall continue in force and effect until terminated in writing by the Borrower
to the Agent.
 
 
2

--------------------------------------------------------------------------------

 
"Bank" or "Banks" shall mean, singularly or collectively as the context may
require, the financial institutions listed on the signature pages hereof and
their respective successors and Eligible Assignees.
 
"Bank-Provided Hedge" shall mean a Hedging Agreement which is provided by any
Bank and with respect to which the Agent confirms meets the following
requirements:  such Hedging Agreement (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider's credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes.  The liabilities of the Loan Parties to the provider
of any Bank-Provided Hedge shall be "Indebtedness" hereunder and guaranteed
Indebtedness under the Guaranty Agreements.  Notwithstanding the foregoing
provisions in this definition, Bank-Provided Hedge shall not include Excluded
Swap Obligations and any such Excluded Swap Obligations shall not be
"Indebtedness" hereunder and guaranteed Indebtedness under the Guaranty
Agreements.
 
"Base Rate" shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Prime Rate for such day, (b) the Federal Funds
Rate for such day plus 0.50% and (c) the one-month Libor Rate plus 1.00%;
provided, however, if the one-month Libor Rate is not available for any reason,
then the one-month Libor Rate shall be the rate at which U.S. dollar deposits
are offered by leading banks in the London interbank deposit market for a one
(1) month period as determined by the Agent.
 
"Base Rate Loan" shall mean any Loan that bears interest with reference to the
Base Rate and which shall only be denominated in Dollars.
 
"Borrower" shall have the meaning  set forth in the Preamble hereof.
 
"Blocked Person" shall have the meaning assigned to such term in Section 3.25(b)
hereof.
 
"British Pounds Sterling" shall mean the official currency of the United Kingdom
of Great Britain and Northern Ireland.
 
"Business Day" shall mean a day of the year on which banks are not required or
authorized to close in Pittsburgh, Pennsylvania and (i) if the applicable
Business Day relates to a Libor Rate Loan, on which dealings are carried on in
the London interbank eurodollar market, and (ii) with respect to advances or
payments of Revolving Credit Loans or drawings or reimbursements of Letters of
Credit or any other matters relating to Revolving Credit Loans or Letter of
Credit denominated in an Optional Currency, such day also shall be a day on
which (a) dealings in deposits in the relevant Optional Currency are carried on
in the applicable interbank market, and (b) all applicable banks into which Loan
proceeds may be deposited are open for business and foreign exchange markets are
open for business in the principal financial center of the country of such
currency.
 
"Capital Lease" shall mean any lease of any tangible or intangible property
(whether real, personal or mixed), however denoted, which is required by GAAP to
be reflected as a liability on the balance sheet of the lessee.
 
 
3

--------------------------------------------------------------------------------

 
"Capitalized Lease Obligation" shall mean, with respect to each Capital Lease,
the amount of the liability reflecting the aggregate discounted amount of future
payments under such Capital Lease calculated in accordance with GAAP, statement
of financial accounting standards No. 13 (as supplemented and modified from time
to time), and any corresponding future interpretations by the Financial
Accounting Standards Board or any successor thereto.
 
"Cash Equivalents" shall mean:  (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within six (6) months from the date of acquisition thereof;
(b) commercial paper maturing no more than six (6) months from the date issued
and, at the time of acquisition, having a rating of at least A-1 from Standard &
Poor's Corporation or at least P-1 from Moody's Investors Service, Inc.; and
(c) certificates of deposits or bankers' acceptances maturing within six (6)
months from the date of issuance thereof issued by, or overnight reverse
repurchase agreements from any commercial bank organized under the laws of the
United States of America, or any state thereof or the District of Columbia,
having combined capital and surplus of not less than Two Hundred Fifty Million
and 00/100 Dollars ($250,000,000.00) and not subject to setoff rights in favor
of such bank.
 
"Change of Control" shall mean (i) any Person or group within the meaning of
Rule 13d-5 under the Securities Exchange Act of 1934, as amended, as in effect
on the date of this Agreement, has become the owner of, directly or indirectly,
beneficially or of record, shares representing more than thirty-five percent
(35%) of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower, or (ii) during any period of twelve
(12) consecutive calendar months, individuals who were directors of the Borrower
on the first day of such period, together with individuals elected as directors
by not less than a majority of the individuals who were directors of the
Borrower on the first (1st) day of such period, shall cease to consist of at
least sixty percent (60%) of the total number of directors of the Borrower.
 
"Citizens" shall mean Citizens Bank of Pennsylvania, a Pennsylvania banking
institution.
 
"Closing" shall mean the closing of the transactions provided for in this
Agreement on the Closing Date.
 
"Closing Date" shall mean July 18, 2013, or such other date upon which the
parties may agree.
 
"Code" shall mean the Internal Revenue Code of 1986 as amended, along with the
rules, regulations, decisions and other official interpretations in connection
therewith.
 
"Commercial Letter of Credit" shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by the Borrower in the ordinary course of its business.
 
"Commitment" shall mean, with respect to each Bank, the amount set forth on
Schedule 1 attached hereto and made a part hereof as the amount of each Bank's
commitment to make Revolving Credit Loans (and, in the case of the Swing Line
Lender, Swing Line Loans) and participate in the issuance of Letters of Credit,
as such amount may be modified from time to time pursuant to Section 8.17(A)
hereof.  Schedule 1 shall be amended from time to time to reflect modifications
pursuant to Section 8.17(A) and any other changes to the Commitment of the
Banks.
 
 
4

--------------------------------------------------------------------------------

 
"Commitment Percentage" shall mean, with respect to each Bank, the percentage
set forth on Schedule 1 attached hereto and made a part hereof as such Bank's
percentage of the aggregate Commitments (excluding the amount of the Swing Line
Loan Facility) of all of the Banks, as such percentage may be changed from time
to time in accordance with the terms and conditions of this
Agreement.  Schedule 1 shall be amended from time to time to reflect any changes
to the Commitment Percentages.
 
"Commodity Exchange Act" shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
"Compliance Authority" shall mean each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission.
 
"Computation Date" shall mean that as set forth in Section 2.17.
 
"Contamination" shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from any Property which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the investigation,
cleanup, removal, remediation, containment, abatement of or other response
action or which otherwise constitutes a violation of Environmental Laws.
 
"Consolidated" shall mean the resulting consolidation of the financial
statements of the Borrower and its Subsidiaries in accordance with GAAP,
including principles of consolidation consistent with those applied in
preparation of the Consolidated financial statements provided to the Agent and
the Banks prior to the Closing Date.
 
"Covered Entity" shall mean the Borrower, its Affiliates and Subsidiaries, all
guarantors, pledgors of collateral, and all brokers or other agents of the
Borrower acting in any capacity in connection with this Agreement and the other
Loan Documents.
 
"Defaulting Bank" shall mean any Bank that (a) has failed to fund any portion of
the Loans, participations with respect to Letters of Credit, or participations
in Swing Line Loans required to be funded by it hereunder within one (1)
Business Day of the date required to be funded by it hereunder unless such
failure has been cured and all interest accruing as a result of such failure has
been fully paid in accordance with the terms hereof, (b) has otherwise failed to
pay over to the Agent or any other Bank any other amount required to be paid by
it hereunder within one (1) Business Day of the date when due, unless the
subject of a good faith dispute or unless such failure has been cured and all
interest accruing as a result of such failure has been fully paid in accordance
with the terms hereof, or (c) has failed at any time to comply with the
provisions of Section 7.04 with respect to purchasing participations from the
other Banks, whereby such Bank's share of any payment received, whether by
setoff or otherwise, is in excess of its Pro Rata Share of such payments due and
payable to all of the Banks.
 
"Distributions" shall mean, for the period of determination, (a) all
distributions of cash, securities or other property (other than capital stock)
on or in respect of any shares of any class of capital stock of the Borrower and
(b) all purchases, redemptions or other acquisitions by the Borrower of any
shares of any class of capital stock of the Borrower, in each case determined
and Consolidated for the Borrower and its Subsidiaries in accordance with GAAP.
 
"Dollar, Dollars, U.S. Dollars, United States Dollars" and the symbol "$" shall
mean the official currency of the United States of America.
 
5

--------------------------------------------------------------------------------

 
 
"Dollar Equivalent" shall mean, with respect to any amount of any currency, the
Equivalent Amount of such currency expressed in Dollars.
 
"Domestic Subsidiary" shall mean a Subsidiary organized under the laws of any
state of the United States.
 
"EBIT" shall mean, for the period of determination, (i) Net Income, plus
(ii) Interest Expense, plus (iii) all income taxes included in Net Income plus,
in each case to the extent deducted in determining Net Income, (iv) all other
non-cash expenses or losses included in Net Income (excluding depreciation,
depletion and amortization), (v) losses from asset dispositions (for all
transactions greater than Three Million and 00/100 Dollars ($3,000,000.00)),
(vi) other extraordinary, non-recurring losses, (vii) and non-cash losses from
discontinued operations, minus, in each case to the extent added in determining
Net Income, (viii) non-cash gains or credits to income, (ix) gains from asset
dispositions (for all transactions greater than Three Million and 00/100 Dollars
($3,000,000.00)), (x) non-cash gains from discontinued operations and (xi) other
extraordinary, non-recurring income, in each case determined and Consolidated
for the Borrower and its Subsidiaries in accordance with GAAP; provided,
however, subject in all respects to the approval of the Agent, in its sole but
reasonable discretion, in the event of an acquisition or disposition of a
Subsidiary or material line of business or a material division during the period
of determination and solely for the purposes of determining the Applicable Rate
and/or the Leverage Ratio, as the case may be, such calculation shall (a) in the
case of such a disposition, exclude for the period of determination, EBIT
attributable to the disposed of Subsidiary, line of business, or division as if
such disposition had occurred at the beginning of such period of determination
and (b) in the case of such an acquisition, include for the period of
determination the EBIT attributable to the acquired Subsidiary, line of
business, or division as if such acquisition had occurred at the beginning of
such period of determination.
 
"EBITDA" shall mean, for the period of determination, (i) EBIT, plus
(ii) depreciation, depletion and amortization, in each case determined and
Consolidated for the Borrower and its Subsidiaries in accordance with GAAP;
provided, however, subject in all respects to the approval of the Agent, in its
sole but reasonable discretion, in the event of an acquisition or disposition of
a Subsidiary or material line of business or a material division during the
period of determination and solely for the purposes of determining the
Applicable Rate and/or the Leverage Ratio, as the case may be, such calculation
shall (a) in the case of such a disposition, exclude for the period of
determination, depreciation, depletion and amortization attributable to the
disposed of Subsidiary, line of business, or division as if such disposition had
occurred at the beginning of such period of determination and (b) in the case of
such an acquisition, include for the period of determination the depreciation,
depletion and amortization attributable to the acquired Subsidiary, line of
business, or division as if such acquisition had occurred at the beginning of
such period of determination.
 
"Eligible Assignee" shall mean any commercial bank or non-bank financial
institution organized under the United States of America or any state thereof
including, without limitation, any insurance company, savings bank or savings
and loan association, having total assets in excess of One Billion and 00/100
Dollars ($1,000,000,000.00); provided, however, the foregoing shall not include
any Loan Party or any of the Loan Parties'  Affiliates or Subsidiaries.
 
"Eligible Contract Participant" shall mean an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.
 
 
6

--------------------------------------------------------------------------------

 
"Environmental Complaint" shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.
 
"Environmental Laws" shall mean all federal, state, local and foreign Laws and
any consent decrees, settlement agreements, judgments, orders, directives,
policies or programs issued by or entered into with an Official Body pertaining
or relating to: (i) pollution or pollution control; (ii) protection of human
health or the environment; (iii) employee safety in the workplace; (iv) the
presence, use, management, generation, manufacture, processing, extraction,
treatment, recycling, refining, reclamation, labeling, transport, storage,
collection, distribution, disposal or release or threat of release of Regulated
Substances; (v) the presence of Contamination; (vi) the protection of endangered
or threatened species; and (vii) the protection of Environmentally Sensitive
Areas.
 
"Environmentally Sensitive Area" shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.
 
"Equivalent Amount" shall mean, at any time, as determined in good faith by the
Agent in accordance with its customary practices (which determination shall be
conclusive absent manifest error), with respect to an amount of any currency
(the "Reference Currency") which is to be computed as an equivalent amount of
another currency (the "Equivalent Currency"): (i) if the Reference Currency and
the Equivalent Currency are the same, the amount of such Reference Currency, or
(ii) if the Reference Currency and the Equivalent Currency are not the same, the
amount of such Equivalent Currency converted from such Reference Currency at the
Agent's spot selling rate (based on the market rates then prevailing and
available to the Agent) for the sale of such Equivalent Currency for such
Reference Currency at a time determined by the Agent on the second (2nd)
Business Day immediately preceding the event for which such calculation is made.
 
"Equivalent Currency" shall mean that as set forth in the definition of
Equivalent Amount.
 
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as in
effect as of the date of this Agreement and as amended from time to time in the
future, and any successor statute of similar import, and the rules and
regulations thereunder, as from time to time in effect.
 
"ERISA Affiliate" shall mean a Person which is under common control with the
Borrower within the meaning of Section 414(b) of the Code including, but not
limited to, a Subsidiary of the Borrower.
 
"Euro" shall mean the European common currency pursuant to the European Monetary
Union.
 
"Eurocurrency Liabilities" shall mean that as set forth in the definition of
Libor Reserve Requirements.
 
 
7

--------------------------------------------------------------------------------

 
"Event of Default" shall mean any of the Events of Default described in
Section 7.01 of this Agreement.
 
"Excess Amount" shall mean that as set forth in Section 2.01(d) hereof.
 
"Excess Interest" shall mean that as set forth in Section 2.03(c) hereof.
 
"Executive Order No. 13224" shall mean the Executive Order No. 13224 on
Terrorist Financing,  effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
 
"Excluded Swap Obligations" shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
Eligible Contract Participant at the time the Guaranty of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.
 
"Existing Letters of Credit" shall mean that as set forth in Section 2.06
hereof.
 
"Existing Restrictive Agreement" shall mean that as set forth in Section 6.02.
 
"Expiry Date" shall mean July 18, 2018 or such earlier date on which the
Revolving Credit Facility Commitment shall have been terminated pursuant to this
Agreement.
 
"Federal Funds Rate" shall mean, for any day, the rate per annum (rounded upward
to the next higher whole multiple of 1/100% if such rate is not such a multiple)
equal to the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on such day (or if there is no
trading in such funds on such day on the previous trading day) as such rate is
computed and announced on the next Business Day following such trading day by
the Federal Reserve Bank of New York (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the "federal funds effective rate" as of the date of
this Agreement; provided, however, if such Federal Reserve Bank (or its
successor) does not announce such rate for any day, the Federal Funds Rate for
such day shall be the Federal Funds Rate for the last day on which such rate was
announced.
 
"Fiscal Quarter(s)" shall mean the period(s) of October 1 through December 31,
January 1 through March 31, April 1 through June 30, and July 1 through
September 30 of each calendar year.
 
"Form 10-K" shall mean that as set forth in Section 5.09 hereof.
 
"GAAP" shall mean generally accepted accounting principles as are in effect in
the United States of America (as such principles may change from time to time),
which shall include the official interpretations thereof by the Financial
Accounting Standards Board, applied on a consistent basis.
 
 
8

--------------------------------------------------------------------------------

 
"Guarantor" or "Guarantors" shall mean, singularly or collectively, as the
context may require, Milso, York Group and any other person that executes and
delivers a Guaranty Agreement to the Agent for the ratable benefit of the Banks
on or after the Closing Date.
 
"Guaranty" shall mean any obligation of a Person guaranteeing or in effect
guaranteeing any liability or obligation of any other Person in any manner,
whether directly or indirectly, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.
 
"Guaranty Agreement" or "Guaranty Agreements" shall mean, singularly or
collectively, as the context may require, the Milso Guaranty, the York Group
Guaranty, and any other Guaranty and Suretyship Agreement executed and delivered
to the Agent for the ratable benefit of the Banks on or after the date hereof
substantially in the form of Exhibit "E" attached hereto and made a part hereof.
 
"Hedging Agreements" shall mean foreign exchange agreements, currency swap
agreements, interest rate exchange, swap, cap, collar, adjustable strike cap,
adjustable strike corridor agreements or any other similar hedging agreements or
arrangements (including, without limitation, any Swap Obligation) entered into
by the Loan Parties in the ordinary course of business and not for speculative
purposes, whether arising after the Closing Date or prior to the Closing Date,
to the extent such arrangements with any applicable Bank or Affiliate are
designated as such under the Existing Loan Agreement.
 
"Hedging Obligations" shall mean all liabilities and obligations of the Loan
Parties under Hedging Agreements.
 
"Impacted Bank" means (a) a Defaulting Bank or (b) a Bank (i) as to which the
Agent, any Issuing Bank, and/or the Swing Line Lender, has a good faith belief
that such Bank has defaulted in fulfilling its obligations under one or more
other syndicated credit facilities (unless such failure is the subject of a good
faith dispute or unless such failure has been cured, in each case as evidenced,
in form and substance satisfactory to the Agent, such Issuing Bank and/or the
Swing Line Lender, by the applicable Bank) and/or (ii) that has since the date
of this Agreement been deemed insolvent by an Official Body or become the
subject of a bankruptcy, receivership, conservatorship or insolvency proceeding,
or has a parent company that since the date of this Agreement been deemed
insolvent by an Official Body or become the subject of a bankruptcy,
receivership, conservatorship or insolvency proceeding.
 
"Incentive Pricing Effective Date" shall mean that as set forth in
Section 2.03(a)(ii) hereof.
 
"Indebtedness" shall mean, as to any Person at any time, (i) all obligations for
borrowed money, direct or indirect, incurred, assumed, or guaranteed (including,
without limitation, any Receivables Financing, all notes payable and drafts
accepted representing extensions of credit, all obligations evidenced by bonds,
debentures, notes or similar instruments, all obligations on which interest
charges are customarily paid, all obligations under conditional sale or other
title retention agreements, all obligations for the deferred purchase price of
capital assets and all obligations issued or assumed as full or partial payment
for property), (ii) all obligations secured by any Lien existing on property
owned or acquired subject thereto, whether or not the obligations secured
thereby shall have been assumed, (iii) all reimbursement obligations (contingent
or otherwise), (iv) all Indebtedness represented by obligations under a Capital
Lease and the amount of such Indebtedness shall be the aggregate Capitalized
Lease
 
 
9

--------------------------------------------------------------------------------

 
Obligations with respect to such Capital Lease, (v) all Hedging Obligations, all
obligations under Treasury Management Agreements and all obligations (contingent
or otherwise) under any letter of credit, banker's acceptance, Guaranty or
indemnification agreement; (vi) all obligations to advance funds to, or to
purchase assets, property or services from, any other Person in order to
maintain the financial condition of such Person and (vii) any other transaction
(including forward sale or purchase agreements) having the commercial effect of
a borrowing of money entered into by such Person to finance its operations or
capital requirements.
 
"Indemnitees" shall mean that as set forth in Section 9.16 hereof.
 
"Indemnified Liabilities" shall mean that as set forth in Section 9.16 hereof.
 
"Interest Coverage Ratio" shall mean, as of the date of determination, the ratio
of (i) EBIT to (ii) Interest Expense.
 
"Interest Expense" shall mean, for the period of determination, all interest
accruing during such period on Indebtedness (excluding, for purposes of the
calculation of Interest Expense, Indebtedness with respect to all obligations
under Treasury Management Agreements), including, without limitation, all
interest required under GAAP to be capitalized during such period, in each case
determined and Consolidated for the Borrower and its Subsidiaries in accordance
with GAAP.
 
"Interest Period" shall mean, with respect to any Libor Rate Loan, the period
commencing on the date such Loan is made as, renewed as or converted into a
Libor Rate Loan and ending on the last day of such period as selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of such period, as selected by the Borrower pursuant
to the provisions below.  The duration of each Interest Period for any Libor
Rate Loan shall be for any number of Months selected by the Borrower upon notice
as set forth in Section 2.01(c), provided that:
 
(i) the Interest Period for any Libor Rate Loan shall be one (1), two (2), three
(3), six (6) or twelve (12) Months or such other period as may be agreed upon by
the Borrower and the Banks, and the Borrower shall not be permitted to select
Interest Periods to be in effect at any one time which have expiration dates
occurring on more than four (4) different dates;
 
(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall occur on
the next succeeding Business Day, provided that if such extension of time would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the last
Business Day immediately preceding the last day of such Interest Period;
 
(iii) if the Borrower renews any Libor Rate Loan for an additional Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period; however, interest shall only be charged once for such
day at the rate applicable to the Libor Rate Loan for the new Interest Period;
 
(iv) if the Borrower fails to so select the duration of any Interest Period, the
duration of such Interest Period shall be one (1) Month; and
 
(v) the last day of any Interest Period shall not occur after the Expiry Date.
 
 
10

--------------------------------------------------------------------------------

 
"Issuing Bank" shall mean Citizens, in its individual capacity as issuer of
Letters of Credit hereunder and any other Bank that Borrower, the Agent and such
other Bank may agree from time to time issue Letters of Credit hereunder.
 
"Law" shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Official Body.
 
"Letter of Credit" or "Letters of Credit" shall mean, singularly or collectively
as the context may require, the letters of credit issued in accordance with
Section 2.06 hereof.
 
"Letter of Credit Commission" shall mean that as set forth in Section 2.07
hereof.
 
"Letter of Credit Face Amount" shall mean, for each Letter of Credit, the face
amount of such Letter of Credit.
 
"Letter of Credit Related Documents" shall mean any agreements or instruments
relating to a Letter of Credit.
 
"Letter of Credit Reserve" shall mean, at any time, an amount equal to (a) the
Dollar Equivalent amount of the aggregate Letters of Credit Outstanding at such
time plus, without duplication, (b) the aggregate Dollar Equivalent amount
theretofore paid by the Issuing Bank under the Letters of Credit and not debited
to the Borrower's account or otherwise reimbursed by the Borrower.
 
"Letters of Credit Outstanding" shall mean, at any time, the maximum Dollar
Equivalent amount available to be drawn at such time under all then outstanding
Letters of Credit and any Dollar Equivalent amounts drawn thereunder and not
reimbursed, regardless of the existence or satisfaction of any conditions or
limitations on drawing.
 
"Leverage Ratio" shall mean, as of the date of determination, the ratio of
(i) Net Indebtedness to (ii) EBITDA.
 
"Libor Rate" shall mean, for any Interest Period, a fixed rate per annum
(rounded upwards to the next higher whole multiple of 1/100% if such rate is not
such a multiple) equal at all times during such Interest Period to the quotient
of (a) the rate per annum determined in good faith by the Agent in accordance
with its customary procedures (which determination shall be conclusive absent
manifest error) to be the average of the rates per annum (rounded upwards to the
next higher whole multiple of 1/100% if such rate is not such a multiple) at
which deposits in immediately available United States Dollars or an Optional
Currency, as applicable, are offered at 11:00 a.m. (London, England time) (or as
soon thereafter as is reasonably practicable) to major money center banks by
prime banks in the London interbank eurodollar market three (3) Business Days
prior to the first day of such Interest Period in an amount and maturity equal
to the amount and maturity of such Libor Rate Loan, divided by (b) a number
equal to 1.00 minus the aggregate (without duplication) of the rates (expressed
as a decimal fraction) of the Libor Reserve Requirements.
 
"Libor Rate Loan" shall mean any Loan that bears interest with reference to the
Libor Rate.
 
"Libor Reserve Requirements" shall mean, for any day of any Interest Period for
a Libor Rate Loan, the percentage (rounded upward to the next higher whole
multiple of 1/100% if such rate is not such a multiple) as determined in good
faith by the Agent in accordance with its customary procedures (which
determination shall be conclusive absent manifest error) as representing the
maximum
 
 
11

--------------------------------------------------------------------------------

 
reserves (whether basic, supplemental, marginal, emergency or otherwise)
(i) prescribed by the Board of Governors of the Federal Reserve System (or any
successor) with respect to liabilities or assets consisting of or including
"Eurocurrency Liabilities" (as defined in Regulation D of the Board of Governors
of the Federal Reserve System) in an amount and for a maturity equal to such
Libor Rate Loan and such Interest Period; and (ii) to be maintained by a Bank as
required for reserve liquidity, special deposit, or a similar purpose by any
governmental or monetary authority of any country or political subdivision
thereof (including any central bank), against (A) any category of liabilities
that includes deposits by reference to which a Libor Rate is to be determined,
or (B) any category of extension of credit or other assets that includes Loans
to which a Libor Rate applies.  The Libor Rate shall be adjusted automatically
as of the effective date of each change in the Libor Reserve Requirements.
 
"Lien" shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature including, but
not limited to, any conditional sale or title retention arrangement, and any
assignment, deposit arrangement (other than escrow deposits) or lease intended
as, or having the effect of, security for Indebtedness.
 
"Loan" or "Loans" shall mean, singularly or collectively, as the context may
require, the Revolving Credit Loans, the Swing Line Loans and any other credit
to the Borrower extended by any Bank in accordance with Article II hereof as
evidenced by the Notes, as the case may be.
 
"Loan Account" shall mean that as set forth in Section 2.15 hereof.
 
"Loan Document" or "Loan Documents" shall mean, singularly or collectively as
the context may require, (i) this Agreement, (ii) the Notes, (iii) the Notice of
Waiver of Rights, (iv) the Guaranty Agreements, (v) the Letters of Credit,
(vi) the Letter of Credit Related Documents and (vii) any and all other
documents, instruments, certificates and agreements executed and delivered in
connection with this Agreement, as any of them may be amended, modified,
extended or supplemented from time to time.
 
"Loan Party" or "Loan Parties" shall mean singularly or collectively, as the
context may require, the Borrower and the Guarantors.
 
"Majority Banks" shall mean, (i) if there are no Loans (excluding Swing Line
Loans) outstanding or Letters of Credit Outstanding, any group of Banks
(excluding any Impacted Bank) whose Commitment Percentages aggregate at least
more than fifty percent (50%) of the Total Commitment Amount or, (ii) if there
are Loans (excluding Swing Line Loans) outstanding and/or Letters of Credit
Outstanding, any group of Banks (excluding any Impacted Bank) if the sum of the
Loans (excluding Swing Line Loans) outstanding and Letters of Credit Outstanding
of such Bank (excluding any Impacted Bank) or Banks (excluding any Impacted
Bank) aggregates at least more than fifty percent (50%) of the total principal
amount of all of such Loans (excluding Swing Line Loans) and Letters of Credit
Outstanding; provided, however, notwithstanding anything to the contrary, so
long as there are three (3) or more Banks (excluding any Impacted Bank) party to
this Agreement and without regard to the Commitment Percentages held by such
respective Banks (excluding any Impacted Bank), in no event shall "Majority
Banks" be comprised of less than three (3) Banks (excluding any Impacted Bank).
 
"Material Adverse Change" shall mean a material adverse change in the
(a) business, operations or condition (financial or otherwise) of the Loan
Parties and their Subsidiaries taken as a whole; (b) the ability (other than
financial ability) of any Loan Party to perform any of its payment or other
obligations under this Agreement or any of the other Loan Documents to which it
is a party; or (c) the legality, validity, or enforceability of the obligations
of any Loan Party under this Agreement or any of the other Loan Documents.
 
 
12

--------------------------------------------------------------------------------

 
"Material Adverse Effect" shall mean a material adverse effect on (a) the
business, operations or condition (financial or otherwise) of the Loan Parties
and their Subsidiaries taken as a whole; (b) the ability (other than financial
ability) of any Loan Party to perform any of its payment or other obligations
under this Agreement or any of the other Loan Documents to which it is a party;
or (c) the legality, validity, or enforceability of the obligations of any Loan
Party under this Agreement or any of the other Loan Documents.
 
"Maximum Rate" shall mean that as set forth in Section 2.03(c) hereof.
 
"Measurement Quarter" shall mean that as set forth in Section 2.03(a)(ii)
hereof.
 
"Milso" shall mean Milso Industries Corporation, a Delaware corporation.
 
"Milso Guaranty" shall mean the Guaranty and Suretyship Agreement, dated of even
date herewith, executed and delivered by Milso to the Agent for the ratable
benefit of the Banks, as amended, modified or supplemented from time to time.
 
"Month" shall mean with respect to an Interest Period, the interval between the
days in consecutive calendar months numerically corresponding to the first (1st)
day of such Interest Period.  If any Interest Period begins on a day of a
calendar month for which there is no numerically corresponding day in the month
in which such Interest Period is to end, the final month of such Interest Period
shall be deemed to end on the last Business Day of such final month.
 
"Net Income" shall mean, for the period of determination, net income (or loss),
in each case determined and Consolidated for the Borrower and its Subsidiaries
in accordance with GAAP.
 
"Net Indebtedness" shall mean (a) Indebtedness (excluding, for purposes of the
calculation of Net Indebtedness, Indebtedness with respect to all obligations
under Treasury Management Agreements and Hedging Obligations not consisting of
any mark to market adjustment requiring any actual cash payment or settlement)
minus (b) (i) cash plus (ii) Cash Equivalents, in each case determined and
Consolidated for the Borrower and its Subsidiaries in accordance with GAAP;
provided, however, for purposes of this calculation, the definition of Cash
Equivalents shall include marketable securities held by Venetian Investment
Corp., a Delaware corporation and a Domestic Subsidiary of the Borrower.
 
"Note" or "Notes" shall mean, singularly or collectively as the context may
require, the Revolving Credit Notes, the Swing Line Note and any other note of
the Borrower executed and delivered pursuant to this Agreement, as any such note
may be amended, modified or supplemented from time to time, together with all
extensions, renewals, refinancings or refundings in whole or in part.
 
"Notice of Waiver of Rights" shall mean the Notice of Waiver of Rights Regarding
Warrants of Attorney, Execution Rights and Waiver of Rights to Prior Notice and
Judicial Hearing, dated of even date herewith, made by the Loan Parties to the
Agent, as amended, modified or supplemented from time to time.
 
"Notices" shall mean that as set forth in Section 9.04 hereof.
 
"Office", when used in connection with (i) Citizens or the Agent, shall mean its
designated office located at 525 William Penn Place, Pittsburgh, Pennsylvania
15219 or such other office of Citizens or the Agent as Citizens or the Agent may
designate in writing from time to time, or (ii) any other Bank, shall mean its
designated office identified on Schedule 1 attached hereto and made a part
hereof with respect to such Bank or such other office of such Bank as such Bank
may designate in writing from time to time.
 
 
13

--------------------------------------------------------------------------------

 
"Official Body" means the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
 
"Optional Currency" shall mean any of the following currencies:  (i) British
Pounds Sterling, (ii) Euros, and (iii) any other currency approved by Agent and
all of the Banks pursuant to Section 2.17(d).
 
"Original Currency" shall mean that as set forth in Section 9.19(a).
 
"Other Currency" shall mean that as set forth in Section 9.19(a).
 
"Overnight Rate" shall mean for any day with respect to any Revolving Credit
Loans in an Optional Currency, the rate of interest per annum as determined in
good faith by the Agent in accordance with its customary practices at which
overnight deposits in such currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day in the applicable offshore interbank market.
 
"PBGC" shall mean the Pension Benefit Guaranty Corporation established pursuant
to Title IV of ERISA.
 
"Permitted Additional Indebtedness" shall mean unsecured notes and/guarantees
thereon contemplated to be and/or actually issued by the Borrower and its
Affiliates (i) the covenants, events of default, subsidiary guarantees and other
material terms of which, taken as a whole, are on customary market terms or
terms more favorable to the Borrower at the time of incurrence thereof as
reasonably determined in good faith by a responsible office of the Borrower,
(ii) in respect of which no Subsidiary of the Borrower that is not a Loan Party
is an obligor, (iii) so long as both before and after giving effect to the
incurrence of which, and the application of the proceeds therefrom, no Potential
Default or Event of Default has occurred and is continuing, and (iv) that are
otherwise reasonably satisfactory to the Agent.
 
"Permitted Amount" shall mean Twenty Five Million and 00/100 Dollars
($25,000,000.00).
 
"Person" shall mean an individual, corporation, limited liability company,
partnership, joint venture, trust, or unincorporated organization or government
or agency or political subdivision thereof.
 
"Plan" shall mean any deferred compensation program, including both single and
multi-employer plans, subject to Title IV of ERISA and established and
maintained for employees, officers or directors of the Borrower or any Domestic
Subsidiary or any ERISA Affiliate.
 
 
14

--------------------------------------------------------------------------------

 
"PNC" shall mean PNC Bank, National Association, a national banking association.
 
"Potential Default" shall mean any event or condition which with notice, passage
of time or a determination by the Agent or the Majority Banks, or any
combination of the foregoing, would constitute an Event of Default.
 
"Preference" shall mean that as set forth in Section 8.13 hereof.
 
"Prime Rate" shall mean that rate of interest per annum announced by the Agent
from time to time as its prime rate, which may not represent the lowest rate
charged by the Agent to other borrowers at any time or from time to time.
 
"Pro Rata Share" shall mean, with respect to each Bank, its Commitment
Percentage.
 
"Prohibited Transaction" shall mean any transaction which is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA.
 
"Property" shall mean all real property, both owned and leased, of any Loan
Party or Domestic Subsidiary of a Loan Party.
 
"Purchase Money Security Interest" shall mean Liens upon tangible personal
property securing Indebtedness to any Loan Party or Subsidiary of any Loan Party
or deferred payments by such Loan Party or such Subsidiary for the purchase of
such tangible personal property.
 
"Receivables Financing" shall mean the sale and/or pledge, as the case may be,
of accounts receivable of the Borrower or any Subsidiary of the Borrower for the
benefit of (i) a Securitization Entity (in the case of a transfer by the
Borrower or any of its Subsidiaries) and (ii) any other Person (in the case of a
transfer by the applicable Securitization Entity), and any assets related
thereto (whether now existing or arising or acquired in the future) of the
Borrower or any of its Subsidiaries, and any assets related thereto including
all collateral securing such accounts receivable, all contracts and contract
rights and all guarantees or other obligations in respect of such accounts
receivable and proceeds of such accounts receivable and other assets (including
contract rights), in each case which are customarily transferred or in respect
of which security interests are customarily granted in connection with assets
securitization transactions involving accounts receivable in connection with a
"receivables securitization," "receivables purchase" or similar transaction,
whether now or hereafter existing; provided however, the aggregate outstanding
principal amount of the Borrower's and/or its Subsidiaries' Indebtedness under
such securitizations, purchases or transactions shall not exceed Seventy-Five
Million and 00/100 Dollars ($75,000,000.00) at any time.
 
"Reference Currency" shall mean that as set forth in the definition of
Equivalent Amount.
 
"Refunded Swing Line Loans" shall mean as set forth in Section 2.02.1(d) hereof.
 
"Register" shall mean that as set forth in Section 8.17(vii) hereof.
 
 
15

--------------------------------------------------------------------------------

 
"Regulated Substances" shall mean, without limitation, any substance, material
or waste, regardless of its form or nature, defined under Environmental Laws as
a "hazardous substance," "pollutant," "pollution," "contaminant," "hazardous or
toxic substance," "extremely hazardous substance," "toxic chemical," "toxic
substance," "toxic waste," "hazardous waste," "special handling waste,"
"industrial waste," "residual waste," "solid waste," "municipal waste," "mixed
waste," "infectious waste," "chemotherapeutic waste," "medical waste," or
"regulated substance" or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.
 
"Reportable Compliance Event" shall mean that any Covered Entity becomes a
Sanctioned Person, or is indicted, arraigned, investigated or custodially
detained, or receives an inquiry from regulatory or law enforcement officials,
in connection with any Anti-Terrorism Law or any predicate crime to any
Anti-Terrorism Law, or self-discovers facts or circumstances implicating any
aspect of its operations with the actual or possible violation of any
Anti-Terrorism Law.
 
"Reportable Event" shall mean any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, except any such event as to which the
provision for thirty (30) days notice to the PBGC is waived under applicable
regulations.
 
"Reporting Quarter" shall mean that as set forth in Section 2.03(a)(ii) hereof.
 
"Required Deductions" shall mean that as set forth in Section 2.14 hereof.
 
"Revolving Credit Facility Commitment" shall mean Five Hundred Million and
00/100 Dollars ($500,000,000.00) or such greater amount as may be applicable in
accordance with the provisions of Section 2.21 hereof.
 
"Revolving Credit Loan" or "Revolving Credit Loans" shall mean, singularly or
collectively, as the context may require, that as set forth in Section 2.01(a)
hereof.
 
"Revolving Credit Note" or "Revolving Credit Notes" shall mean, singularly or
collectively, as the context may require, the Revolving Credit Note or Revolving
Credit Notes of the Borrower in the form of Exhibit "A" attached hereto and made
a part hereof, as amended, modified or supplemented from time to time, together
with all extensions, renewals, refinancings or refundings in whole or in part.
 
"Sanctioned Country" shall mean a country subject to a sanctions program
maintained by any Compliance Authority.
 
"Sanctioned Person" shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority.
 
"Securitization Entity" shall mean any Subsidiary of the Borrower or any other
corporation, trust or entity that is wholly owned (directly or indirectly) by
the Borrower and controlled by the Borrower or its Subsidiaries and that is
exclusively engaged in Receivables Financing transactions and activities
relating directly thereto and that conducts no other operating business.
 
"Subsidiary" or "Subsidiaries" of a Person shall mean (i) any corporation or
trust of which 50% or more (by number of shares or number of votes) of the
outstanding capital stock or shares of beneficial interest normally entitled to
vote for the election of one or more directors or trustees
 
 
16

--------------------------------------------------------------------------------

 
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person's Subsidiaries, (ii) any partnership of which such Person is
a general partner or of which 50% or more of the partnership interests is at the
time directly or indirectly owned by such Person or one or more of such Person's
Subsidiaries, (iii) any limited liability company of which such Person is a
member or of which 50% or more of the limited liability company interests is at
the time directly or indirectly owned by such Person or one or more of such
Person's Subsidiaries or (iv) any corporation, trust, partnership, limited
liability company or other entity which is controlled or capable of being
controlled by such Person or one or more of such Person's Subsidiaries.
 
"Standby Letters of Credit" shall mean Letters of Credit issued by the
applicable Issuing Bank pursuant to this Agreement, the drawing under which does
not require the delivery of bills of lading, airway bills or other similar types
of documents of title, or which are customarily referred to as "standby letters
of credit".
 
"Swap Obligation" shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.
 
"Swing Line Lender" shall mean Citizens in its capacity as Swing Line Lender, or
any Person serving as a successor Swing Line Lender hereunder.
 
"Swing Line Loan Facility" shall mean as set forth in Section 2.02.1(a) hereof.
 
"Swing Line Loans" shall mean the Loans made by the Swing Line Lender to the
Borrower pursuant to Section 2.02.1 hereof.
 
"Swing Line Note" shall mean the Swing Line Note, made by the Borrower to the
Swing Line Lender in the form of Exhibit "B.1" attached hereto and made a part
hereof, as amended, modified or supplemented from time to time, together with
all extensions, renewals, refinancings or refundings in whole or in part.
 
"Swing Line Rate" shall mean an interest rate per annum offered by the Swing
Line Lender with respect to the Swing Line Loans, as determined in its sole
discretion.
 
"Syndication Agent" shall have the meaning set forth in the Preamble hereof and
shall include its successors and assigns.
 
"Termination Event" shall mean (i) a Reportable Event, (ii) the termination of a
single employer Plan or the treatment of a single employer Plan amendment as the
termination of such Plan under Section 4041 of ERISA, or the filing of a notice
of intent to terminate a single employer Plan, or (iii) the institution of
proceedings to terminate a single employer Plan by the PBGC under Section 4042
of ERISA, or (iv) the appointment of a trustee to administer any single employer
Plan.
 
"Total Commitment Amount" shall mean the obligation of the Banks hereunder to
make Loans (other than Swing Line Loans) and to issue Letters of Credit up to
the maximum aggregate principal Dollar Equivalent amount of Five Hundred Million
and 00/100 Dollars ($500,000,000.00) or such greater amount as may be applicable
in accordance with the provisions of Section 2.21 hereof.
 
 
17

--------------------------------------------------------------------------------

 
"Treasury Management Agreements" shall mean agreements or other arrangements
under which any Bank or Affiliate of any Bank provides any of the following
products or services to any of the Loan Parties:  (a) credit cards, (b) credit
card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services or (g) foreign currency exchange, whether arising after the Closing
Date or prior to the Closing Date, to the extent such arrangements with any
applicable Bank or Affiliate are designated as such under the Existing Loan
Agreement.  The liabilities of the Loan Parties to the provider of any service
or product under any applicable Treasury Management Agreement shall be
"Indebtedness" hereunder and guaranteed Indebtedness under the Guaranty
Agreements.
 
"USA Patriot Act" shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
"York Group" shall mean The York Group, Inc., a Delaware corporation.
 
"York Group Guaranty" shall mean the Guaranty and Suretyship Agreement, dated of
even date herewith, executed and delivered by York Group to the Agent for the
ratable benefit of the Banks, as amended, modified or supplemented from time to
time.
 
1.02 Construction and Interpretation.
 
(a) Construction.  Unless the context of this Agreement otherwise clearly
requires, references to the plural include the singular, the singular the
plural, the part the whole and "or" has the inclusive meaning represented by the
phrase "and/or".  References in this Agreement to "judgments" of the Agent and
the Banks include good faith estimates by the Agent and the Banks (in the case
of quantitative judgments) and good faith beliefs by the Agent and the Banks (in
the case of qualitative judgments).  The definition of any document or
instrument includes all schedules, attachments, and exhibits thereto and all
renewals, extensions, supplements, restatements and amendments
thereof.  "Hereunder", "herein", "hereto", "hereof", "this Agreement" and words
of similar import refer to this entire document; "including" is used by way of
illustration and not by way of limitation, unless the context clearly indicates
to the contrary; and any action required to be taken by any Loan Party is to be
taken promptly, unless the context clearly indicates to the contrary.
 
(b) Agent's or any Bank's Discretion and Consent.  Whenever the Agent or any
Bank is granted the right herein to act in its sole discretion or to grant or
withhold consent, such right shall be exercised in good faith.
 
(c) Accounting Principles.  Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principals of consolidation,
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 5.14 (and all defined terms used in the definition of any
accounting terms used in Section 5.14) shall have the meaning given to such
terms (and defined terms) under GAAP as in effect on the date hereof applied on
a basis consistent with those used in preparing the annual financial statements
of the Borrower and its Subsidiaries referred to in Section 3.07.  In the event
of any change after the date hereof in GAAP, and if such change would result in
the inability to determine compliance with the financial covenants set forth in
Section 5.14 based upon the Borrower's regularly prepared financial statements
by reason of the preceding sentence, then the parties hereto agree to endeavor,
in good faith, to agree upon an amendment to this Agreement that would adjust
such financial covenants in a manner that would not affect the substance
thereof, but would allow compliance therewith to be determined in accordance
with the Borrower's financial statements at that time.
 
 
18

--------------------------------------------------------------------------------

 
ARTICLE II
 


 
THE CREDIT FACILITIES
 
2.01 Revolving Credit Facility Commitment.
 
(a) Revolving Credit Loans. Subject to the terms and conditions and relying upon
the representations and warranties set forth in this Agreement, the Notes and
the other Loan Documents, the Banks severally (but not jointly) agree to make
loans in either Dollars or one or more Optional Currencies (the "Revolving
Credit Loans") to the Borrower at any time or from time to time on or after the
Closing Date and to and including the Business Day immediately preceding the
Expiry Date in an aggregate Dollar Equivalent principal amount which, when
combined with the aggregate principal amount of all outstanding Swing Line Loans
and the aggregate Dollar Equivalent amount of Letters of Credit Outstanding,
shall not exceed at any one time outstanding the Revolving Credit Facility
Commitment; provided, however, that (i) no Bank shall be required to make
Revolving Credit Loans (or participate in the issuance of Letters of Credit) in
an aggregate Dollar Equivalent principal amount outstanding at any one time
exceeding such Bank's Commitment, (ii) no Base Rate Loan shall be made in an
Optional Currency, and (iii) after giving effect to any Revolving Credit Loan
the aggregate amount of Revolving Credit Loans and Letters of Credit Outstanding
denominated in Optional Currencies shall not exceed the Dollar Equivalent amount
of Seventy-Five Million and 00/100 Dollars ($75,000,000.00).  The Revolving
Credit Loans shall be made pro rata in accordance with each Bank's Commitment
Percentage.  Within the limits of time and amount set forth in this
Section 2.01, and subject to the provisions of this Agreement including, without
limitation, the Banks' right to demand repayment of the Revolving Credit Loans
upon the occurrence of an Event of Default, the Borrower may borrow, repay and
reborrow under this Section 2.01; provided, however, that if the Borrower
prepays any Libor Rate Loan on a day other than the last day of the applicable
Interest Period for such Libor Rate Loan, then the Borrower shall comply with
the terms and conditions of Section 2.12(c) with respect to such prepayment.
 
(b) Revolving Credit Note.  The obligation of the Borrower to repay the unpaid
principal amount of the Revolving Credit Loans made to the Borrower by each Bank
and to pay interest on the unpaid principal amount thereof is evidenced in part
by the Revolving Credit Notes of the Borrower.  Each Revolving Credit Note shall
be payable to the order of a Bank in a principal amount equal to such Bank's
Commitment.  The executed Revolving Credit Notes will be delivered by the
Borrower to the Banks on the Closing Date.
 
(c) Making, Renewing or Converting of Revolving Credit Loans.  Subject to the
terms and conditions set forth in this Agreement and the other Loan Documents,
and provided that the Borrower has satisfied all applicable conditions specified
in Article IV hereof, the Banks shall make Revolving Credit Loans to the
Borrower which, as selected by the Borrower pursuant to this Section 2.01(c),
shall be Base Rate Loans or Libor Rate Loans and, with respect to Libor Rate
Loans, shall be denominated in Dollars or an Optional Currency.  In addition,
subject to the terms and conditions set forth below, the Borrower shall have the
opportunity (i) convert Base Rate Loans into Libor Rate Loans, (ii) convert
Libor Rate Loans into Base Rate Loans or (iii) renew Libor Rate Loans as Libor
Rate Loans for additional Interest Periods.
 
(i) Each Revolving Credit Loan that is made as or converted (from a Libor Rate
Loan) into a Base Rate Loan shall be made or converted on such Business Day and
in such amount as an Authorized Representative of the Borrower shall request by
written or telephonic notice (confirmed promptly, but in no event later than one
Business Day thereafter, in writing) received by the Agent no later than 10:00
a.m. (Pittsburgh, Pennsylvania time) on the date of requested disbursement of or
conversion into the requested Base Rate Loan. 
 
 
19

--------------------------------------------------------------------------------

 
  Subject to the terms and conditions of this Agreement, on each borrowing date,
the Agent shall make the proceeds of the Base Rate Loan available to the
Borrower at the Agent's Office in immediately available funds not later than
2:00 p.m. (Pittsburgh, Pennsylvania time).  Unless an Authorized Representative
of the Borrower shall provide the Agent with the required written notice to
convert a Base Rate Loan into a Libor Rate Loan on or prior to the third (3rd)
Business Day prior to the date of requested conversion, such Base Rate Loan
shall automatically continue as a Base Rate Loan.
 
(ii) Each Revolving Credit Loan that is made as, renewed as or converted (from a
Base Rate Loan) into a Libor Rate Loan shall be made, renewed or converted, on
such Business Day, in such Dollar Equivalent amount (expressed in the currency
in which such Loan shall be funded and also as a Dollar Equivalent amount if
such Loan shall be funded in an Optional Currency) greater than or equal to One
Million and 00/100 Dollars ($1,000,000.00); provided, however, that any Dollar
Equivalent amount in excess of One Million and 00/100 Dollars ($1,000,000.00)
may only be in Dollar Equivalent increments of Five Hundred Thousand and 00/100
Dollars ($500,000.00), with such an Interest Period and in such currency as an
Authorized Representative of the Borrower shall request by written or telephonic
notice (confirmed promptly, but in no event later than one Business Day
thereafter, in writing) received by the Agent no later than 10:00 a.m.
(Pittsburgh, Pennsylvania time) on the (a) third (3rd) Business Day prior to the
requested date of disbursement of, renewal of or conversion into the requested
Libor Rate Loan denominated in Dollars, and (b) fourth (4th) Business Day prior
to the requested date of disbursement of, renewal of or conversion into the
requested Libor Rate Loan denominated in an Optional Currency.  Subject to the
terms and conditions of this Agreement, on each borrowing date, the Agent shall
make the proceeds of Libor Rate Loans available to the Borrower at the Agent's
Office in immediately available funds, no later than 10:00 a.m. (Pittsburgh,
Pennsylvania time).  In addition, in the event that the Borrower desires to
renew a Libor Rate Loan for an additional Interest Period, an Authorized
Representative of the Borrower shall provide the Agent with written notice
thereof on or prior to (a) with respect to Libor Rate Loans denominated in
Dollars, the third (3rd) Business Day prior to the expiration of the applicable
Interest Period, and (b) with respect to Libor Rate Loans denominated in an
Optional Currency, the fourth (4th) Business Day prior to the expiration of the
applicable Interest Period.  In the event that an Authorized Representative of
the Borrower fails to provide the Agent with the required written or telephonic
notice (confirming promptly, but in no event later than one Business Day
thereafter, in writing) on or prior to the third (3rd) Business Day prior to the
expiration of the applicable Interest Period for a Libor Rate Loan denominated
in Dollars, the Borrower shall be deemed to have given written notice that such
Loan shall be converted into a Base Rate Loan on the last day of the applicable
Interest Period.  In the event that an Authorized Representative of the Borrower
fails to provide the Agent with the required written or telephonic notice
(confirming promptly, but in no event later than one Business Day thereafter, in
writing) on or prior to the fourth (4th) Business Day prior to the expiration of
the applicable Interest Period for a Libor Rate Loan denominated in an Optional
Currency, the Borrower shall be deemed to have given written notice that such
Loan shall be renewed for an Interest Period of one (1) Month.  Each written
notice of any Libor Rate Loan shall be irrevocable and binding on the Borrower
and the Borrower shall indemnify the Agent and the Banks against any loss or
expense incurred by the Banks as a result of any failure by the Borrower to
consummate such transaction calculated as set forth in Section 2.12(c) hereof.
 
(iii) Each Bank hereby authorizes the Agent to make all Loans that are requested
by the Borrower on the proposed date of disbursement as described above.  Upon
receipt of a request to make, renew or convert a Revolving Credit Loan
hereunder, the Agent shall promptly advise each of the Banks of the proposed
date of disbursement, renewal or conversion, the amount and type of each such
Revolving Credit Loan, the applicable Interest Period, the applicable currency
and the Bank's Commitment amount thereof.  Each Bank shall remit its Commitment
Percentage of the principal amount of each Revolving Credit Loan to the Agent at
the Office of the Agent in the applicable currency and immediately available
funds no later than 2:00 p.m. (Pittsburgh, Pennsylvania time) on the applicable
date of disbursement. 
 
 
20

--------------------------------------------------------------------------------

 
 If the amount of such Bank's Commitment Percentage is not made available to the
Agent by such Bank on the applicable borrowing date, the Agent shall not be
required to fund such Bank's Commitment Percentage of the Revolving Credit Loans
on the applicable borrowing date; provided, however, the Agent may elect in its
sole discretion to fund such Bank's Commitment Percentage on the applicable
borrowing date, and such Bank shall be subject to the repayment obligations set
forth below.
 
(iv) The Agent may assume that each Bank has made or will make the proceeds of a
Loan available to the Agent in the applicable currency unless the Agent shall
have been notified by such Bank on or before the later of (a) the close of
business on the Business Day preceding the applicable borrowing date with
respect to the Loan, or (b) one (1) hour before the time on which the Agent
actually funds the proceeds of such Loan to the Borrower (whether using its own
funds pursuant to this subsection or using proceeds deposited with the Agent by
the Banks and whether such funding occurs before or after the time on which the
Banks are required to deposit the proceeds of such Loan with the Agent).  The
Agent may, in reliance upon such assumption (but shall not be required to), make
available to the Borrower a corresponding amount in the applicable currency.  If
such corresponding amount is not in fact made available to the Agent by such
Bank in the applicable currency, the Agent shall be entitled to recover such
amount on demand from such Bank (or, if such Bank fails to pay such amount,
forthwith upon such demand from the Borrower) together with interest thereon, in
respect of each day during the period commencing on the date such amount was
made available to the Borrower and ending on the date the Agent recovers such
amount, at a rate per annum equal to (y) with respect to Loans denominated in
Dollars, (A) the Federal Funds Rate during the first three (3) days after such
interest shall begin to accrue and (B) the Applicable Rate in respect of such
Loan after the end of such three (3) day period, and (z) with respect to Loans
denominated in an Optional Currency, the Overnight Rate.
 
(d) Maximum Principal Amount of Revolving Credit Loans and Letters of Credit
Outstanding.  The sum of (i) the aggregate Dollar Equivalent principal amount of
all Revolving Credit Loans outstanding, plus, (ii) the sum of the aggregate
principal amount of all Swing Line Loans outstanding, plus (iii) the aggregate
Dollar Equivalent amount of Letters of Credit Outstanding shall not exceed the
amount of the Revolving Credit Facility Commitment as the same may be increased
from time to time pursuant to Section 2.21.  The Borrower agrees that if at any
time the sum of (i) the aggregate Dollar Equivalent principal amount of all
Revolving Credit Loans outstanding, (ii) the aggregate principal amount of all
Swing Line Loans outstanding plus (iii) the aggregate Dollar Equivalent amount
of Letters of Credit Outstanding exceeds the amount of the Revolving Credit
Facility Commitment (the "Excess Amount"), the Borrower shall promptly, but in
no event later than one Business Day thereafter, pay to the Agent (for the
ratable benefit of the Banks) such Excess Amount.  If not sooner paid, the
entire principal balance of all outstanding Revolving Credit Loans, together
with all unpaid accrued interest thereon, and all other sums and costs owed to
the Agent and the Banks by the Borrower pursuant to this Agreement, shall be
immediately due and payable on the Expiry Date, without notice, presentment or
demand of any kind.
 
2.02 [Reserved].
 
2.02.1           Swing Line Loan Facility.
 
(a)           Swing Line Loans.  Subject to the terms and conditions and relying
upon the representations and warranties set forth in this Agreement and the
other Loan Documents, the Swing Line Lender may, in its sole and absolute
discretion, make available to the Borrower at any time and from time to time
during the period from the Closing Date through and including the Business Day
immediately preceding the earlier of (i) the date upon which the aggregate
unpaid principal balance of the Swing Line Loans become due and payable by
demand or (ii) the Expiry Date, by making Swing Line Loans to the Borrower in
Dollars in an aggregate principal amount not exceeding at any one time
 
 
21

--------------------------------------------------------------------------------

 
outstanding Twenty-Five Million and 00/100 Dollars ($25,000,000.00) (the "Swing
Line Loan Facility"); provided, however, that the sum of (i) the aggregate
principal amount of the Swing Line Lender's Swing Line Loans outstanding, plus
(ii) the Dollar Equivalent principal amount of all Revolving Credit Loans
outstanding of all the Banks, plus (iii) and the aggregate Dollar Equivalent
amount of Letters of Credit Outstanding at any one time shall not exceed the
aggregate amount of the Revolving Credit Facility Commitment as the same may be
increased from time to time pursuant to Section 2.21.  If not sooner paid, each
Swing Line Loan, all unpaid interest thereon and all other sums and costs
incurred hereunder with respect to such Swing Line Loan shall be immediately due
and payable on the earlier of (i) thirty (30) Business Days from the date such
Swing Line Loan was made, (ii) demand or (iii) the Expiry Date, without notice,
presentment or demand (unless payable by demand).  Within the limits of time and
amount set forth in this Section 2.03.1, and subject to the provisions of this
Agreement including, without limitation, the Swing Line Lender's right to demand
repayment of the Swing Line Loans at any time with or without the occurrence of
an Event of Default, Borrower may borrow, repay and reborrow under this
Section 2.02.1.
 
(b)           Swing Line Note. The obligation of the Borrower to repay the
unpaid principal amount of the Swing Line Loans made to the Borrower by the
Swing Line Lender and to pay interest on the unpaid principal amount thereof
will be evidenced in part by the Swing Line Note of the Borrower.  The executed
Swing Line Note will be delivered by Borrower to the Swing Line Lender on the
Closing Date.
 
(c)           Making Swing Line Loans.  Subject to the terms and conditions set
forth in this Agreement and the other Loan Documents, and provided that the
Borrower has satisfied all applicable conditions specified in Article IV hereof,
the Swing Line Lender may, in its sole and absolute discretion, make Swing Line
Loans to the Borrower on such Business Day and in such amount as an Authorized
Representative of the Borrower shall request by written or telephonic notice
(confirmed promptly, but in no event later than one (1) Business Day thereafter
in writing) received by the Swing Line Lender no later than 10:00 a.m.
(Pittsburgh, Pennsylvania time) on the date of requested disbursement of the
Swing Line Loan.  Subject to the terms and conditions of this Agreement, on each
borrowing date, the Swing Line Lender shall make the proceeds of the Swing Line
Loan available to the Borrower at the Swing Line Lender's Office in immediately
available funds not later than 2:00 p.m., Pittsburgh, Pennsylvania time.  The
Swing Line Lender shall give notice to the Agent no later than 10:00 a.m.
(Pittsburgh, Pennsylvania time) of the next Business Day or such other time as
the Agent and the Swing Line Lender may agree of the amount of each such Swing
Line Loan.
 
(d)           Refunded Swing Line Loans.  With respect to any Swing Line Loans,
the Swing Line Lender may, at any time in its sole and absolute discretion,
deliver to the Agent (with a copy to the Borrower), no later than 10:00 a.m.
(Pittsburgh, Pennsylvania time) on the first (1st) Business Day immediately
preceding the proposed date of disbursement, a notice (which shall be deemed to
be a notice of borrowing given by an Authorized Representative) requesting the
Banks to make Revolving Credit Loans that are Base Rate Loans on such date in an
amount equal such portion of the Swing Line Loans outstanding as the Swing Line
Lender may request in its sole and absolute discretion plus, if the Swing Line
Lender so requests, accrued interest thereon, (the "Refunded Swing Line
Loans").  Anything contained in this Agreement to the contrary notwithstanding,
(i) the proceeds of such Revolving Credit Loans made by Banks other than the
Swing Line Lender shall be immediately delivered by the Agent to the Swing Line
Lender (and not to the Borrower) and applied to repay a corresponding portion of
the Refunded Swing Line Loans and (ii) on the day such Revolving Credit Loans
are made, the Swing Line Lender's Pro Rata Share of the Refunded Swing Line
Loans shall be deemed to be paid with the proceeds of a Revolving Credit Loan
made by the Swing Line Lender, and such portion of the Swing Line Loans deemed
to be so paid shall no longer be outstanding as Swing Line Loans and shall no
longer be due under the Swing Line Note of the Swing Line Lender but shall
instead constitute part of the Swing Line Lender's outstanding Revolving Credit
Loans and shall be due under the Revolving Credit Note of the Swing Line Lender.
 
 
22

--------------------------------------------------------------------------------

 
Anything contained herein to the contrary notwithstanding, each Bank's
obligation to make Revolving Credit Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the immediately preceding paragraph shall
be absolute and unconditional and shall not be affected by any circumstance,
including (a) any set-off, counterclaim, recoupment, defense or other right
which such Bank may have against the Swing Line Lender, the Borrower or any
other Person for any reason whatsoever; (b) the occurrence or continuation of an
Event of Default or a Potential Default; (c) any Material Adverse Change;
(d) any breach of this Agreement or any other Loan Document by the Borrower; or
(e) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Bank are
subject to the condition that (X) the Swing Line Lender believed in good faith
that all conditions under Article IV to the making of the applicable Swing Line
Loans were satisfied at the time such Swing Line Loans were made or (Y) the
satisfaction of any such condition not satisfied had been waived in writing by
the Banks prior to or at the time such Swing Line Loans were made; provided,
further, that no Bank shall be obligated in any event to make Revolving Credit
Loans in excess of its Commitment less its Pro Rata Share of the Dollar
Equivalent amount of Letters of Credit Outstanding.
 
2.03 Interest Rates.
 
(a) Interest on the Loans.  Subject to the terms and conditions of this
Agreement, the aggregate outstanding principal balance of the Revolving Credit
Loans shall be, at the option of the Borrower as selected pursuant to
Section 2.01(c) hereof, (x) Base Rate Loans which shall bear interest for each
day at the rates set forth below or (y) Libor Rate Loans which shall bear
interest during each applicable Interest Period at the rates set forth below:
 
(i) Subject to the terms and conditions of this Agreement, on the Closing Date
and through the day immediately preceding the first (1st) Incentive Pricing
Effective Date, (x) Revolving Credit Loans which are Base Rate Loans shall bear
interest for each day at a rate per annum equal to the Base Rate plus the
applicable margin corresponding to Tier III as set forth below and (y) Revolving
Credit Loans which are Libor Rate Loans shall bear interest during each
applicable interest period at a rate per annum equal to the Libor Rate plus the
Applicable Libor Margin corresponding to Tier III set forth below;
 
(ii) Subject to the terms and conditions of this Agreement, during each Fiscal
Quarter, in accordance with Section 5.01(c) hereof, the Borrower shall submit to
the Agent and the Banks a quarterly compliance certificate (the Fiscal Quarter
in which such compliance certificate is required to be received by the Agent and
the Banks is the "Reporting Quarter") as of the last day of the Fiscal Quarter
immediately preceding such Reporting Quarter (with respect to any Reporting
Quarter, the Fiscal Quarter immediately preceding such Reporting Quarter is the
"Measurement Quarter").  Upon receipt of such quarterly compliance certificate
by the Agent and the Banks in accordance with Section 5.01(c), the calculation
of the Borrower's Leverage Ratio shall be set forth in such compliance
certificate as of the last day of the Measurement Quarter ending June 30, 2013
and as of the last day of each Measurement Quarter thereafter.  From the first
(1st) day of the first (1st) full calendar month following the Agent's and the
Banks' receipt of such quarterly compliance certificate (the "Incentive Pricing
Effective Date") until the next Incentive Pricing Effective Date, (x) Revolving
Credit Loans which are Base Rate Loans shall bear interest for each day at a
rate per annum equal to the Base Rate plus the applicable margin determined by
reference to the Borrower's Leverage Ratio as set forth below (the "Applicable
Base Rate Margin") and (y) Revolving Credit Loans which are Libor Rate Loans
shall bear interest during each applicable Interest Period at a rate per annum
equal to the Libor Rate plus the
 
 
23

--------------------------------------------------------------------------------

 
 applicable margin determined by reference to the Borrower's Leverage Ratio as
set forth below (the "Applicable Libor Margin"):
 
Tier
Leverage Ratio
Applicable
Libor Margin
 
Applicable
Base Rate Margin
Applicable
L/C Fee Percentage
Applicable Commitment Fee Percentage
 
I
< 1.00
.75%
0.00%
.75%
0.15%
II
³1.00 < 2.00
1.00%
0.00%
1.00%
0.20%
III
³ 2.00
1.25%
0.25%
1.25%
0.25%



(iii) Subject to the terms and conditions of this Agreement, in the event that
the Borrower fails to timely deliver the compliance certificate required by
Section 5.01(c) hereof, the Applicable Margin shall be the amount corresponding
to Tier III until the delivery of such compliance certificate.
 
Subject to the terms and conditions of this Agreement, the aggregate outstanding
principal balance of the Swing Line Loans shall bear interest for each day at
the Swing Line Rate.
 
(b) Calculation of Interest and Fees; Adjustment to Base Rate and Swing Line
Rate.  Interest on the Loans, unpaid fees and other sums payable hereunder shall
be computed on the basis of a year of three hundred sixty (360) days and paid
for the actual number of days elapsed; provided that, for Revolving Credit Loans
made in an Optional Currency for which a three hundred sixty five (365) or three
hundred sixty six (366) day basis, as the case may be, is the only market
practice available to the Agent, such rate shall be calculated on the basis of a
year of three hundred sixty five (365) or three hundred sixty six (366) days, as
the case may be, for the actual days elapsed.  In the event of any change in the
Base Rate or the Swing Line Rate, the rate of interest applicable to each Base
Rate Loan or the Swing Line Loans shall be adjusted to immediately correspond
with such change; provided, however, that any interest rate charged hereunder
shall not exceed the Maximum Rate.
 
(c) Interest After Maturity or Default; Interest Laws.  Upon the occurrence and
during the continuance of an Event of Default, (i) the unpaid principal amount
of the Loans or any portion thereof, accrued interest thereon, any fees or any
other sums payable hereunder shall thereafter until paid in full bear interest
at a rate per annum equal to the Applicable Rate plus two percent (2.00%);
(ii) each Libor Rate Loan denominated in Dollars shall automatically convert
into a Base Rate Loan at the end of the applicable Interest Period; (iii) each
Libor Rate Loan denominated in an Optional Currency shall automatically convert
into a Base Rate Loan at the time of such Event of Default and the Borrower
shall pay to the Agent for the ratable account of the Banks such additional
amounts as are required pursuant to and in accordance with Sections 2.12(c) and
2.18; and (iv) no Loans may be made in an Optional Currency and no Loans may be
made as, renewed as or converted into a Libor Rate Loan.  Notwithstanding any
provisions to the contrary contained in this Agreement or any other Loan
Document, the Borrower shall not be required to pay, and the Banks shall not be
permitted to collect, any amount of interest in excess of the maximum amount of
interest permitted by applicable Law ("Excess Interest").  If any Excess
Interest is provided for or determined by a court of competent jurisdiction to
have been provided for in this Agreement or in any other Loan Document, then, in
such event: (1) the provisions of this subsection shall govern and control;
(2) the Borrower shall not be obligated to pay any Excess Interest; (3) any
Excess Interest that any Bank may have received hereunder shall be, at the
Majority Banks' option, (a) applied as a credit against the outstanding
principal balance of the Indebtedness evidenced by the Notes or accrued and
unpaid interest thereon (not to exceed the maximum amount permitted by Law),
(b) refunded to the payor thereof, or (c) any combination of the foregoing;
(4) the interest rate(s) provided for herein shall be automatically reduced to
the maximum lawful rate allowed
 
 
24

--------------------------------------------------------------------------------

 
 from time to time under applicable Law (the "Maximum Rate"), and this Agreement
and the other Loan Documents shall be deemed to have been and shall be, reformed
and modified to reflect such reduction; and (5) the Borrower shall have no
action against the Agent or the Banks for any damages arising out of the payment
or collection of any Excess Interest.
 
2.04 Interest Payments.
 
The Borrower shall pay to the Agent for the ratable account of the Banks
interest on the aggregate outstanding balance of the Loans which are Base Rate
Loans in arrears, on October 1, 2013 and on the first (1st) day of each January,
April, July and October thereafter through and including the Expiry Date.  The
Borrower shall pay to the Agent for the ratable account of the Banks interest on
the unpaid principal balance of the Loans that are Libor Rate Loans on the
earlier of (i) the last day of the applicable Interest Period for such Loan or
(ii) for such Loans with an applicable Interest Period exceeding three (3)
Months, on each and every three (3) Month anniversary of each such Loan during
the period from the Closing Date to and including the Expiry Date.  After
maturity of any part of the Loans (whether upon the occurrence of an Event of
Default, by acceleration or otherwise), interest on such part of the Loans shall
be immediately due and payable without notice, presentment, or demand of any
kind.  Interest on the principal amount of each Loan made in an Optional
Currency shall be paid by the Borrower in such Optional Currency. The Borrower
shall pay to the Swing Line Lender interest on the unpaid principal balance of
the aggregate outstanding balance of the Swing Line Loans in arrears, on
October 1, 2013 and on the last day of each January, April, July and October
thereafter through and including the Expiry Date.
 
2.05 Fees.
 
The Borrower shall pay to the Agent for the ratable account of the Banks:
 
(i) A commitment fee in Dollars on the unused portion of the amount of the
Revolving Credit Facility Commitment during the period from the date of this
Agreement to the Expiry Date, payable quarterly in arrears beginning on October
1, 2013 and continuing on the first (1st) day of each January, April, July and
October thereafter and on the Expiry Date.  Such fee shall be calculated daily,
and shall equal the amount by which the amount of the Revolving Credit Facility
Commitment has exceeded the closing principal balance of the sum of the
outstanding Dollar Equivalent principal balance of the Revolving Credit Loans
(for purposes of this computation the Swing Line Lender's Swing Line Loans shall
be deemed to be borrowed amounts under its Revolving Credit Commitment) and the
Dollar Equivalent amount of Letters of Credit Outstanding on each day,
multiplied by the applicable percentage with respect to commitment fees for such
day determined by reference to the Borrower's Leverage Ratio as set forth in set
forth in Section 2.03(a)(ii) hereof (the "Applicable Commitment Fee
Percentage"); provided, however, that any commitment fee accrued with respect to
the Revolving Credit Facility Commitment of an Impacted Bank during the period
prior to the time such Bank became an Impacted Bank and unpaid at such time
shall not be payable by the Borrower so long as such Bank shall be an Impacted
Bank except to the extent that such commitment fee shall otherwise have been due
and payable by the Borrower prior to such time; and provided further that no
commitment fee shall accrue with respect to the Revolving Credit Facility
Commitment of an Impacted Bank so long as such Bank shall be an Impacted Bank;
and
 
(ii) The Letter of Credit Commission pursuant to Section 2.07 hereof.
 
 
25

--------------------------------------------------------------------------------

 
2.06 Agreement to Issue Letters of Credit.
 
From time to time during the period from the Closing Date to the fifteenth
(15th) day preceding the Expiry Date, subject to the further terms and
conditions hereof, including those required in connection with the making of
Revolving Credit Loans, the applicable Issuing Bank(s) shall issue Standby
Letters of Credit or Commercial Letters of Credit (collectively the "Letters of
Credit") for the account of the Borrower in an Dollar Equivalent amount not to
exceed Thirty Million and 00/100 Dollars ($30,000,000.00) in the aggregate as a
subfacility of the Revolving Credit Facility Commitment; provided, however, that
on any date on which the Borrower requests a Letter of Credit, and after giving
effect to the Letter of Credit Face Amount of such Letter of Credit, the sum of
(i) the Dollar Equivalent amount of all Revolving Credit Loans outstanding, plus
(ii) all Swing Line Loans outstanding, plus (iii) the Dollar Equivalent amount
of all Letters of Credit Outstanding shall not exceed the Revolving Credit
Facility Commitment.  All such Letters of Credit shall be issued by the
applicable Issuing Bank in accordance with its then current practice relating to
the issuance of letters of credit including, but not limited to, the execution
and delivery to such Issuing Bank of applications and agreements required by
such Issuing Bank and the payment by the Borrower of all applicable fees with
respect thereto.  As of the date hereof, those Letters of Credit set forth on
Schedule 2.06 hereof (collectively, the "Existing Letters of Credit"), which
were issued under the Existing Loan Agreement and are outstanding on the date
hereof, will be deemed to be Letters of Credit issued and outstanding hereunder.
 
Each request for a Letter of Credit shall be delivered to the applicable Issuing
Bank (with a copy to the Agent) no later than 10:00 a.m. (Pittsburgh,
Pennsylvania time) on the second (2nd) Business Day, or such shorter period as
may be agreed to by such Issuing Bank, prior to the proposed date of
issuance.  Each such request shall be in a form acceptable to the applicable
Issuing Bank and specify the Letter of Credit Face Amount thereof, the
applicable currency, the account party, the beneficiary, the intended date of
issuance, the expiry date thereof, and the nature of the transaction to be
supported thereby.  Promptly after receipt of any request for a Letter of
Credit, the Issuing Bank shall confirm with the Agent (by telephone or in
writing) that the Agent has received a copy of such request for a Letter of
Credit and if not, such Issuing Bank will provide the Agent with a copy
thereof.  Unless the Issuing Bank has received notice from any Bank, the Agent
or any Loan Party, at least one (1) day prior to the requested date of issuance
of the applicable Letter of Credit, that one or more applicable conditions in
Article IV is not satisfied, then, subject to the terms and conditions hereof
and in reliance on the agreements of the other Banks set forth in this
Section 2.06, the Issuing Bank or any of the Issuing Bank's Affiliates will
issue a Letter of Credit.  All such Letters of Credit shall be issued by the
applicable Issuing Bank in accordance with its then current practice relating to
the issuance of Letters of Credit including, but not limited to, the execution
and delivery to such Issuing Bank of applications and agreements required by
such Issuing Bank and the payment by the Borrower of all applicable fees
required by Section 2.07 hereof.  Immediately upon the issuance of each Letter
of Credit, each Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable Issuing Bank a
participation in such Letter of Credit and each drawing thereunder in an amount
equal to such Bank's Pro Rata Share of the Letter of Credit Face Amount of such
Letter of Credit.  The applicable Issuing Bank shall promptly, but in any event
not later than the next Business Day, provide to each Bank notice of each such
request for a Letter of Credit by the Borrower.
 
Notwithstanding any other provision hereof, no Issuing Bank shall be required to
issue any Letter of Credit, if any Bank is at such time an Impacted Bank
hereunder, unless the Issuing Bank has entered into satisfactory arrangements
with the Borrower or such Impacted Bank to eliminate the Issuing Bank's risk
with respect to such Impacted Bank (it being understood that the Issuing Bank
would consider the Borrower or the Impacted Bank providing cash collateral to
the Agent, for the benefit of the Issuing Bank, to secure the Impacted Bank's
Pro Rata Share of the Letter of Credit to be a satisfactory arrangement).
 
 
26

--------------------------------------------------------------------------------

 
2.07 Letter of Credit Fees.
 
The Borrower shall pay to the applicable Issuing Bank for its own account in
Dollars (a) a fronting fee for each Letter of Credit issued hereunder, such fee
shall be equal to one-eighth of one percent (0.125%) of the daily average Dollar
Equivalent amount of Letters of Credit Outstanding during the preceding calendar
quarter, payable quarterly in arrears beginning on October 1, 2013 and
continuing on the first (1st) day of each January, April, July and October
thereafter and on the Expiry Date, (b) such Issuing Bank's standard amendment
fees for each applicable Letter of Credit issued hereunder by such Issuing Bank,
such fees to be paid on the date of the amendment of such Letter of Credit and
(c) any reasonable out-of-pocket expenses and costs incurred by such Issuing
Bank for the issuance of any applicable Letter of Credit issued hereunder by
such Issuing Bank, such fees to be paid on the day of issuance of such Letter of
Credit.  The Borrower shall also pay to the Agent for the ratable account of the
Banks a fee (the "Letter of Credit Commission"), calculated daily and equal to
the Dollar Equivalent amount of the Letters of Credit Outstanding on each day
multiplied by the applicable percentage for such day determined by reference to
the Borrower's Leverage Ratio as set forth in Section 2.03(a)(ii) hereof (the
"Applicable L/C Fee Percentage"), such fee to be paid quarterly in arrears
beginning on October 1, 2013 and continuing on the first (1st) day of each
January, April, July and October thereafter and on the Expiry
Date.  Notwithstanding the foregoing, after the occurrence and during the
continuance of an Event of Default, the Letter of Credit Commission shall be
increased by two percent (2.00%) per annum.
 
2.08 Payments Under Letters of Credit.
 
Upon a draw under any Letter of Credit, the Borrower shall immediately, but in
any event not later than the end of such Business Day, reimburse the Issuing
Bank for such drawing under a Letter of Credit by paying to the Agent for the
account of the Issuing Bank an amount equal to the amount so paid by the Issuing
Bank with respect to such drawing under the applicable Letter of Credit.  If
(i) the Borrower shall not have reimbursed the Issuing Bank for such drawing
under such Letter of Credit by the end of such Business Day, (ii) the Issuing
Bank and/or the Agent, on behalf of the Issuing Bank, must for any reason return
or disgorge such reimbursement, or (iii) the Borrower is required to make a
payment under Section 7.02(a)(ii) hereof and fails to make such payment, then
the amount of each unreimbursed drawing under such Letter of Credit and payment
required to be made under Section 7.02(a)(ii) hereof shall automatically be
converted into a Revolving Credit Loan which shall be a Base Rate Loan made on
the date of such drawing for all purposes of this Agreement.  The Borrower’s
obligation to reimburse the Issuing Bank with respect to each drawing under a
Letter of Credit shall be absolute and unconditional.
 
2.09 Period of Issuance and Term of Letters of Credit.
 
Letters of Credit shall only be issued by the Issuing Banks for the account of
the Borrower for such terms which expire at least fifteen (15) days prior to the
Expiry Date.
 
2.10 Booking of Libor Rate Loans.
 
Each Bank may make, carry or transfer Libor Rate Loans at, to or for the account
of, any of its branch offices or the office of an affiliate of such Bank;
provided, however, that no such action shall result in increased liability or
cost to the Borrower, including any increased liability or cost pursuant to
Section 2.12 or 2.13 hereof.
 
2.11 Assumptions Concerning Funding of Libor Rate Loans.
 
Calculation of all amounts payable to each Bank under Section 2.12(c) shall be
made as though each Bank had actually funded its relevant Libor Rate Loan
through the purchase of a Libor
 
 
27

--------------------------------------------------------------------------------

 
deposit bearing interest at the Libor Rate in an amount equal to the amount of
that Libor Rate Loan and having maturity comparable to the relevant Interest
Period and through the transfer of such Libor deposit from an offshore office to
a domestic office in the United States of America; provided, however, that each
Bank may fund each of its Libor Rate Loans in any manner it sees fit and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under Section 2.12(c).
 
2.12 Additional Costs.
 
(a) If, due to either (i) the introduction of, or any change in, or in the
interpretation of, any Law or (ii) the compliance with any guideline or request
from any central bank or other Official Body (whether or not having the force of
Law), there shall be any increase in the cost to, or reduction in income
receivable by, a Bank of making, funding or maintaining Loans (or commitments to
make the Loans), then the Borrower shall from time to time, upon demand by such
Bank made within a reasonable time after such Bank's determination thereof, pay
to the Agent for the account of such Bank additional amounts sufficient to
reimburse such Bank for any such additional costs or reduction in income.  All
such additional amounts shall be determined by such Bank in good faith using
appropriate attribution and averaging methods ordinarily employed by such
Bank.  A certificate of such Bank submitted to the Borrower in good faith as to
the amount of such additional costs shall be conclusive and binding for all
purposes, absent manifest error.  Within ten (10) Business Days after the Agent
or such Bank notifies the Borrower in writing of any such additional costs
pursuant to this Section 2.12(a), the Borrower may (A) repay in full all Loans
of any types or currencies so affected then outstanding, together with interest
accrued thereon to the date of such repayment, or (B) convert all Loans of any
types or currencies so affected then outstanding into Loans of any other type or
currency not so affected upon not less than four (4) Business Days’ notice to
the Agent.  If any such repayment or conversion of any Libor Rate Loan occurs on
any day other than the last day of the applicable Interest Period for such Loan,
the Borrower also shall pay to the Agent for the ratable account of the Banks
such additional amounts as set forth in Section 2.12(c); provided, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law), in each case pursuant to
Basel III, shall in each case be deemed to be a change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.
 
(b) If either (i) the introduction of, or any change in, or in the
interpretation of, any Law or (ii) the compliance with any guideline or request
from any central bank or other Official Body (whether or not having the force of
Law), affects the amount of capital required to be maintained by any Bank or any
corporation controlling any Bank and such Bank determines in good faith that the
amount of such capital is increased by or based upon the existence of the Loans
(or commitment to make the Loans), then,  within ten (10) Business Days of
demand by such Bank, the Borrower shall pay to the Agent for the account of such
Bank from time to time as specified by such Bank, additional amounts sufficient
to compensate such Bank in the light of such circumstances, to the extent that
such Bank determines in good faith such increase in capital to be allocable to
the existence of such Bank's Loans (or commitment to make the Loans).  Any such
demand by a Bank must be made within a reasonable time after such Bank's
determination as set forth in the immediately preceding sentence.  A certificate
of such Bank in good faith submitted to the Borrower as to such amounts shall be
presumptive evidence of such amounts.  Within ten (10) Business Days after the
Agent or such Bank notifies the Borrower in writing of any such additional costs
pursuant to this Section 2.12(b), the Borrower may (A) repay in full all Loans
of any types or currencies so affected then outstanding, together with interest
accrued thereon to the date of such prepayment, or (B) convert all Loans of any
types or currencies so affected then outstanding into Loans of
 
 
28

--------------------------------------------------------------------------------

 
 any other type or currency not so affected upon not less than four (4) Business
Days’ notice to such Bank.  If any such prepayment or conversion of any Libor
Rate Loan occurs on any day other than the last day of the applicable Interest
Period for such Loan, the Borrower also shall pay to the Agent for the ratable
account of the Banks such additional amounts as set forth in Section 2.12(c);
provided, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of Law) and
(y) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III, shall in each case be deemed to be a change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.
 
(c) If the Borrower shall repay or convert any Libor Rate Loan on a day other
than the last day of the applicable Interest Period for such Loan (whether such
repayment or conversion is (i) permitted by this Section 2.12 or Section 2.13,
(ii) permitted as a result of the failure of the Borrower to consummate a
transaction after providing notice as set forth in Section 2.01(c)(ii),
(iii) otherwise permitted by a Bank, or (iv) otherwise required under the terms
of this Agreement), the Borrower shall pay (within ten (10) Business Days after
written demand) to the Agent for the ratable benefit of the Banks such
additional amounts reasonably determined by the Banks in good faith to be
sufficient to indemnify the Banks against any loss, cost, or expense incurred by
the Banks as a result of such prepayment or conversion including, without
limitation, any loss (including loss of anticipated profits), costs or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by the Banks to fund such Loan, and a certificate as to the amount of
any such loss, cost or expense submitted by any Bank to the Borrower in good
faith shall be presumptive evidence of such amount.
 
2.13 Illegality; Impracticability.
 
Notwithstanding any other provision contained in this Agreement, if:  (a)  it is
unlawful, or any central bank or other Official Body shall determine that it is
unlawful, for the Agent or any Bank to perform its obligations hereunder to
make, renew, or convert Loans hereunder; or (b) on any date on which a Libor
Rate would otherwise be set, any Bank shall have in good faith determined (which
determination shall be conclusive absent manifest error) that (i) adequate and
reasonable means do not exist for ascertaining a Libor Rate, (ii) a contingency
has occurred which materially and adversely affects the interbank markets, or
(iii) the effective cost to such Bank of funding a proposed Libor Rate Loan
exceeds the Libor Rate then (y) upon notice thereof by the Agent or such Bank to
the Borrower, the obligation of such Bank to make or renew a Loan of a type or
currency so affected or to convert any type of Loan or any Loan denominated in
an Optional Currency into a Loan of a type or currency so affected shall
terminate and the Banks shall thereafter be obligated to make Base Rate Loans
whenever any written notice requests any type of Loans or any Loan denominated
in an Optional Currency so affected and (z) upon written demand therefor by such
Bank to the Borrower, the Borrower shall (i) forthwith prepay in full all Loans
of the type or currency so affected then outstanding, together with interest
accrued thereon or (ii) request that such Bank, upon five (5) Business Days'
notice, convert all Loans of the type or currency so affected then outstanding
into Loans of a type or currency not so affected.  If any such prepayment or
conversion of any Libor Rate Loan occurs on any day other than the last day of
the applicable Interest Period for such Loan, the Borrower also shall pay to the
Agent for the ratable benefit of the Banks such additional amounts as set forth
in Section 2.12(c).
 
 
29

--------------------------------------------------------------------------------

 
2.14 Payments.
 
All payments to be made with respect to principal, interest, fees or other
amounts due from the Borrower under this Agreement or under the Notes are
payable at 12:00 noon (Pittsburgh, Pennsylvania time), on the day when due,
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived, and an action for the payments will accrue
immediately.  All such payments must be made to the Agent at its Office in U.S.
Dollars except that payments of principal or interest shall be made in the
currency in which such Loan was made and in funds immediately available at such
Office, without setoff, counterclaim or other deduction of any nature.  The
Agent may in its discretion deduct such payments from the Borrower's demand or
deposit accounts with the Agent if not paid within five (5) Business Days after
the due date.  All such payments shall be applied at the option of the Agent and
the Banks to accrued and unpaid interest, outstanding principal and other sums
due under this Agreement in such order as the Agent and the Banks, in their sole
discretion, shall elect.  All such payments shall be made absolutely net of,
without deduction or offset, and altogether free and clear of any and all
present and future taxes, levies, deductions, charges, and withholdings and all
liabilities with respect thereto, excluding income and franchise taxes imposed
on the Banks under the Laws of the United States or any state or political
subdivision thereof.  If the Borrower is compelled by Law to deduct any such
taxes or to make any such other deductions, charges, or withholdings
(collectively, the "Required Deductions"), the Borrower will pay to the Agent
for the ratable benefit of the Banks an additional amount equal to the sum of
(i) the aggregate amount of all Required Deductions and (ii) the aggregate
amount of United States federal or state income taxes required to be paid by the
Banks in respect of such Required Deductions.
 
2.15 Loan Account.
 
The Agent will open and maintain on its books and records, including computer
records, in accordance with its customary procedures, a loan account (the "Loan
Account") for the Borrower in which shall be recorded the date and amount of
each Loan made by the Banks and the date and amount of each payment and
prepayment in respect thereof.  The Agent shall record in the Loan Account the
principal amount of the Loans owing to each Bank from time to time.  The Loan
Account shall constitute presumptive evidence of the accuracy of the information
contained therein (including the Equivalent Amounts of the applicable currencies
where such computations are required).  Any failure by the Agent to make any
such notation or record shall not affect the obligations of the Borrower to the
Banks with respect to the Loans.
 
2.16 Estoppel.
 
As further consideration for the entry of the Banks into this Agreement, the
Borrower hereby represents and warrants that it does not presently have any
claims or actions of any kind at Law or in equity against Citizens and/or PNC
arising out of or in any way relating to the Existing Loan Agreement or any
related documents with respect thereto, the transactions referenced in or
contemplated by this Agreement or any acts, transactions, or events that are or
were the subject matter of any other prior loans, agreements or guaranties
involving the Borrower and a Bank.
 
2.17 Utilization of Commitments in Optional Currencies.
 
(a) Periodic Computations of Dollar Equivalent Amounts of Revolving Credit Loans
and Letters of Credit Outstanding.  The Agent will determine the Dollar
Equivalent amount of (i) proposed Revolving Credit Loans to be denominated in an
Optional Currency as of the requested borrowing date, (ii) Letters of Credit to
be denominated in an Optional Currency as of the intended date of issuance,
(iii) Letters of Credit Outstanding denominated in an Optional Currency as of
the last Business Day of each month, and (iv) outstanding Revolving Credit Loans
denominated in an Optional Currency as of the end of each Interest Period (each
such date under clauses (i) through (iv), a "Computation Date").
 
 
30

--------------------------------------------------------------------------------

 
(b) Notices From Banks that Optional Currencies are Unavailable to Fund New
Revolving Credit Loans.  The Banks shall be under no obligation to make the
Revolving Credit Loans requested by the Borrower which are denominated in an
Optional Currency if any Bank notifies the Agent by 5:00 p.m. (Pittsburgh,
Pennsylvania time), four (4) Business Days prior to the borrowing date for such
Loans that such Bank cannot provide its share of such Loans in such Optional
Currency due to the introduction of, or any change in, any applicable Law or any
change in the interpretation or administration thereof by any Official Body
charged with the interpretation or administration thereof, or compliance by such
Bank (or any of its lending offices) with any request or directive (whether or
not having the force of Law) of any such Official Body which would make it
unlawful or impossible for such Bank (or any of its lending offices) to honor
its obligations hereunder to make a Revolving Credit Loan in an Optional
Currency.  In the event the Agent timely receives a notice from a Bank pursuant
to the preceding sentence, the Agent will notify the Borrower no later than
12:00 noon (Pittsburgh, Pennsylvania time), three (3) Business Days prior to the
borrowing date for such Loans that the Optional Currency is not then available
for such Loans, and the Agent shall promptly thereafter notify the Banks of the
same.  If the Borrower receives a notice described in the preceding sentence,
the Borrower may, by notice to the Agent not later than 5:00 p.m. (Pittsburgh,
Pennsylvania time), three (3) Business Days prior to the borrowing date for such
Loans, withdraw the loan request for such Loans.  If the Borrower withdraws such
loan request, the Agent will promptly notify each Bank of the same and the Banks
shall not make such Loans.  If the Borrower does not withdraw such loan request
before such time, (i) the Borrower shall be deemed to have requested that the
Loans referred to in its loan request shall be made in Dollars in an amount
equal to the Dollar Equivalent amount of such Loans and shall bear interest
under the Base Rate, and (ii) the Agent shall promptly deliver a notice to each
Bank stating: (A) that such Loans shall be made in Dollars and shall bear
interest under the Base Rate, (B) the aggregate amount of such Loans, and
(C) such Bank's Pro Rata Share of such Loans.
 
(c) Notices From Banks That Optional Currencies Are Unavailable to Fund Renewals
of Libor Rate Loans Denominated in an Optional Currency.  If the Borrower
delivers a loan request requesting that the Banks renew any Libor Rate Loan
which is denominated in an Optional Currency, the Banks shall be under no
obligation to renew such Libor Rate Loan if any Bank delivers to the Agent a
notice by 5:00 p.m. (Pittsburgh, Pennsylvania time), four (4) Business Days
prior to effective date of such renewal that such Bank cannot continue to
provide Loans in such Optional Currency due to the introduction of, or any
change in, any applicable Law or any change in the interpretation or
administration thereof by any Official Body charged with the interpretation or
administration thereof, or compliance by such Bank (or any of its lending
offices) with any request or directive (whether or not having the force of Law)
of any such Official Body which would make it unlawful or impossible for such
Bank (or any of its lending offices) to honor its obligations hereunder to make
a Loan in an Optional Currency.  In the event the Agent timely receives a notice
from a Bank pursuant to the preceding sentence, the Agent will notify the
Borrower no later than 12:00 noon (Pittsburgh, Pennsylvania time), three (3)
Business Days prior to the renewal date that the renewal of such Loans in such
Optional Currency is not then available, and the Agent shall promptly thereafter
notify the Banks of the same.  If the Agent shall have so notified the Borrower
that any such continuation of Optional Currency Loans is not then available, any
notice of renewal with respect thereto shall be deemed withdrawn, and such
Optional Currency Loans shall be redenominated into Base Rate Loans with effect
from the last day of the Interest Period with respect to any such Optional
Currency Loans.  The Agent will promptly notify the Borrower and the Banks of
any such redenomination, and in such notice, the Agent will state the aggregate
Dollar Equivalent amount of the redenominated Optional Currency Loans as of the
Computation Date with respect thereto and such Bank's Pro Rate Share thereof;
provided, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer
 
 
31

--------------------------------------------------------------------------------

 
Protection Act and all requests, rules, regulations, guidelines, interpretations
or directives thereunder or issued in connection therewith (whether or not
having the force of Law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of Law), in each case pursuant to Basel III,
shall in each case be deemed to be a change in Law regardless of the date
enacted, adopted, issued, promulgated or implemented.
 
(d) Requests for Additional Optional Currencies.  The Borrower may deliver to
the Agent a written request that Revolving Credit Loans and/or Letters of Credit
hereunder also be permitted to be made in any other lawful currency (other than
Dollars), in addition to the currencies specified in the definition of "Optional
Currency" herein provided that such currency must be freely traded in the
offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Banks in the applicable interbank
market.  The Agent will promptly notify the Banks of any such request promptly
after the Agent receives such request.  The Agent and each Bank may grant or
accept such request in its sole discretion.  The Agent will promptly notify the
Borrower of the acceptance or rejection by the Agent and each of the Banks of
the Borrower's request.  The requested currency shall be approved as an Optional
Currency hereunder only if the Agent and all of the Banks approve of the
Borrower's request.
 
2.18 Currency Repayments.
 
Notwithstanding anything contained herein to the contrary, the entire amount of
principal of and interest on any Revolving Credit Loan made or Letter of Credit
issued in an Optional Currency shall be repaid in the same Optional Currency in
which such Loan was made or Letter of Credit was issued, provided, however, that
(a) if it is impossible or illegal for Borrower to effect payment of a Loan or
reimbursement of a Letter of Credit in the Optional Currency in which such Loan
was made or Letter of Credit was issued, (b) if Borrower defaults in its
obligations to do so, or (c) if a Libor Rate Loan denominated in an Optional
Currency automatically converts to a Base Rate Loan pursuant to Section 2.03(c)
hereof, the Majority Banks may at their option (and, in the case of (a) above
shall) permit such payment to be made (i) at and to a different location,
subsidiary, affiliate or correspondent of Agent, or (ii) in the Equivalent
Amount of Dollars or (iii) in an Equivalent Amount of such other currency
(freely convertible into Dollars) as the Majority Banks may solely at their
option designate.  Upon any events described in (i) through (iii) of the
preceding sentence, Borrower shall make such payment and Borrower agrees to hold
each Bank harmless from and against any loss incurred by any Bank arising from
the cost to such Bank of any premium, any costs of exchange, the cost of hedging
and covering the Optional Currency in which such Loan was originally made or
Letter of Credit was originally issued, and from any change in the value of
Dollars, or such other currency, in relation to the Optional Currency that was
due and owing.  Such loss shall be calculated for the period commencing with the
first day of the Interest Period for such Loan and continuing through the date
of payment thereof.
 
2.19 Optional Currency Amounts.
 
Notwithstanding anything contained herein to the contrary, Agent may, with
respect to notices by Borrower for Revolving Credit Loans or Letters of Credit
in an Optional Currency or voluntary prepayments of less than the full amount of
a Loan denominated in an Optional Currency, engage in reasonable rounding (in
accordance with the Agent's usual and customary Optional Currency policies) of
the Optional Currency amounts requested to be loaned or repaid; and, in such
event, Agent shall promptly notify Borrower and the Banks of such rounded
amounts and Borrower's request or notice shall thereby be deemed to reflect such
rounded amounts.
 
 
32

--------------------------------------------------------------------------------

 
2.20 Mandatory Prepayments for Currency Fluctuations.
 
If on any Computation Date the sum of the aggregate Dollar Equivalent principal
amount of all Revolving Credit Loans outstanding and the aggregate Dollar
Equivalent amount of Letters of Credit Outstanding is equal to or greater than
one hundred percent (100%) of the Revolving Credit Facility Commitment as a
result of a change in exchange rates between one (1) or more Optional Currencies
and Dollars, then the Agent shall notify the Borrower of the same.  The Borrower
shall pay or prepay Revolving Credit Loans (subject to Borrower's indemnity
obligations under Section 2.12) within one (1) Business Day after receiving such
notice such that the Dollar Equivalent principal amount of all Revolving Credit
Loans outstanding and the aggregate Dollar Equivalent amount of Letters of
Credit Outstanding shall not exceed the Revolving Credit Facility Commitment
after giving effect to such payments or prepayments.
 
2.21 Increase of Revolving Credit Facility Commitment.
 
If at any time after the Closing Date, and so long as no Event of Default or
Potential Default has occurred and is continuing, the Borrower desires to
increase the Revolving Credit Facility Commitment, (each, an "Additional
Increase") the Borrower shall notify the Agent in writing, who will promptly
notify each Bank thereof, provided that any such Additional Increase shall be in
a minimum of Ten Million and 00/100 Dollars ($10,000,000.00) and the aggregate
of all such Additional Increases shall not exceed Two Hundred Million and 00/100
Dollars ($200,000,000.00).   The existing Banks shall have the right at any time
within fourteen (14) days following such notice to increase their respective
Commitment by providing written notice of the same to the Agent so as to provide
such additional Commitment pro-rata in accordance with such Bank's Pro Rata
Share, and any portion of such Additional Increase which is not provided by any
such existing Bank shall be available to the other existing Banks; provided,
that if more than one existing Bank desires to increase its Commitment in
respect of the portion of such Additional Increase not provided by an existing
Bank, such participating Banks shall provide such portion of the additional
Commitments on a pro rata basis in accordance with the proportion that their Pro
Rata Share bears to each other, and thereafter, to the extent not provided by
existing Banks, to any additional lending institution or institutions proposed
by the Borrower and which is approved by the Agent (which approval will not be
unreasonably withheld, conditioned or delayed) and which becomes a party to this
Agreement pursuant to documentation reasonably acceptable to the Agent and
prepared at the Borrower's expense, which documentation may be executed by the
Borrower and the Agent (as agent for the Banks) without further consent or
action of the Banks, such consent hereby deemed to be irrevocably given to the
Agent by the Banks; provided, however, that the Borrower shall have the right to
have the entire amount of each Additional Increase provided by such approved
additional lending institution or institutions if all the existing Banks decline
to increase their Commitments to accommodate any such Additional Increase.  In
the event of any such Additional Increase in the aggregate Commitments and in
the Commitment of any Bank effected pursuant to the terms of this Section 2.21,
new Notes shall, to the extent deemed reasonably necessary or appropriate by the
Agent, be executed and delivered by the Borrower, and the affected Banks shall
promptly surrender and cancel the existing Notes; and the Borrower shall execute
and deliver such additional documentation setting forth the new Commitments and
Pro Rata Shares as the Agent shall reasonably request (which documentation may
be executed by the Borrower and the Agent (as agent for the Banks) without
further consent or action of the Banks, such consent herein is deemed to be
irrevocably given to the Agent by the Banks).
 
2.22 Impacted Banks.
 
Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes an Impacted Bank, then the following provisions shall apply for so long
as such Bank is an Impacted Bank:
 
 
33

--------------------------------------------------------------------------------

 
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Impacted Bank pursuant to Section 2.05;
 
(b) if any Swing Line Loans are outstanding or any Letters of Credit Outstanding
exist at the time such Bank becomes an Impacted Bank, then:
 
(i) all or any part of the outstanding Swing Line Loans and Letters of Credit
Outstanding of such Impacted Bank shall be reallocated among the non-Impacted
Banks in accordance with their respective Pro Rata Share but only to the extent
that (x) sum of (1) the aggregate Dollar Equivalent principal amount of all
Revolving Credit Loans outstanding, plus, (2) the sum of the aggregate principal
amount of all Swing Line Loans outstanding, plus (3) the aggregate Dollar
Equivalent amount of Letters of Credit Outstanding shall not exceed the total of
all non-Impacted Banks' Revolving Credit Facility Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;
 
(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Agent (x) first, prepay such outstanding Swing Line Loans, and
(y) second, cash collateralize for the benefit of the Issuing Bank the
Borrowers' obligations corresponding to such Impacted Bank's Pro Rata Share of
Letters of Credit Outstanding (after giving effect to any partial reallocation
pursuant to clause (i) above) in a deposit account held at the Agent for so long
as such Letters of Credit Outstanding exist;
 
(iii) if the Borrower cash collateralizes any portion of such Impacted Bank's
Pro Rata Share of Letters of Credit Outstanding pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Impacted Bank
pursuant to Section 2.07 with respect to such Impacted Bank's Pro Rata Share of
Letters of Credit Outstanding during the period such Impacted Bank's Pro Rata
Share of Letters of Credit Outstanding are cash collateralized;
 
(iv) if the Letters of Credit Outstanding of the non-Impacted Banks are
reallocated pursuant to clause (i) above, then the fees payable to the Banks
pursuant to Section 2.07 shall be adjusted in accordance with such non-Impacted
Banks' Pro Rata Share; and
 
(v) if all or any portion of such Impacted Bank's Pro Rata Share of Letters of
Credit Outstanding are neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Bank hereunder, all Letter of Credit Commissions
payable under Section 2.07 with respect to such Impacted Bank's Pro Rata Share
of Letters of Credit Outstanding shall be payable to the Issuing Bank (and not
to such Impacted Bank) until and to the extent that such Letters of Credit
Outstanding are reallocated and/or cash collateralized.
 


 
 
34

--------------------------------------------------------------------------------

 
ARTICLE III
 


 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Agent and the Banks that:
 
3.01 Organization and Qualification.
 
Each Loan Party is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization.  Each Domestic Subsidiary of each Loan Party is
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization.  Each Loan Party, each Domestic Subsidiary of each
Loan Party are duly qualified or licensed to do business as foreign
corporations, partnership or limited liability companies, as the case may be,
and are in good standing in all jurisdictions in which the ownership of their
properties or the nature of their activities or both makes such qualification or
licensing necessary except to the extent that the failure to be so qualified or
licensed would not have a Material Adverse Effect.
 
3.02 Authority; Power to Carry on Business; Licenses.
 
The Borrower has the power and authority to make the borrowings provided for
herein, to execute and deliver the Notes in evidence of such borrowing and to
execute and deliver each of the other Loan Documents to which it is a party and
all such action has been duly and validly authorized by all necessary corporate
proceedings on the Borrower's part.  Each Guarantor has the power and authority
to execute and deliver each of the Loan Documents to which it is a party and all
such action has been duly and validly authorized by all necessary corporate
proceedings on each such Guarantor's part.  Each  Loan Party, each Domestic
Subsidiary of such Loan Party have all requisite power and authority to own and
operate their properties and to carry on their businesses as now conducted and
as presently planned to be conducted.  Each Loan Party, each Domestic Subsidiary
of such Loan Party have all licenses, permits, consents and governmental
approvals or authorizations necessary to carry on their business as now
conducted except to the extent that the failure to have any such license,
permit, consent, or approval would not have a Material Adverse Effect.
 
3.03 Execution and Binding Effect.
 
Each of the Loan Documents have been duly and validly executed and delivered by
each Loan Party that is a party thereto, and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms.
 
3.04 Absence of Conflicts.
 
Neither the execution and delivery of this Agreement, the Notes or the other
Loan Documents, the consummation of the transactions contemplated in any of
them, nor the performance of or compliance with the terms and conditions thereof
will (a) violate any Law, (b) conflict with or result in a breach of or a
default under the certificate or articles of incorporation or bylaws,
certificate of limited partnership or partnership agreement, certificate of
organization or operating agreement or any other organizational document, as the
case may be, of any Loan Party or any of its Subsidiaries, (c) conflict with or
result in a breach of or a default under any agreement or instrument to which
any  Loan Party or any Domestic Subsidiary is a party or by which it or any of
its properties (now owned or acquired in the future) may be subject or bound
which could have a Material Adverse Effect, or (d) result in the creation or
imposition of any material Lien upon any property (owned or  leased) of
any  Loan Party or any of its Subsidiaries.
 
 
35

--------------------------------------------------------------------------------

 
3.05 Authorizations and Filings.
 
No authorization, consent, approval, license, exemption or other action by, and
no registration, qualification, designation, declaration or filing with, any
Official Body is or will be necessary or advisable in connection with the
execution and delivery of this Agreement or the other Loan Documents, the
consummation of the transactions contemplated herein or therein, or the
performance of or compliance with the terms and conditions hereof or thereof.
 
3.06 Title to Property.
 
Each  Loan Party, each Domestic Subsidiary of such Loan Party have good and
marketable title in fee simple to all real property purported to be owned by
them and good and marketable title to all other property purported to be owned
by them, including that reflected in the most recent financial information
referred to in Section 3.07 hereof or submitted to the Agent and the Banks
pursuant to Section 5.01 of this Agreement (except as sold or otherwise disposed
of in the ordinary course of business), subject only to Liens permitted by
Section 6.01 of this Agreement.
 
3.07 Financial Information.
 
The financial information provided by the Loan Parties to the Agent and the
Banks with respect to each Loan Party and each Subsidiary of such Loan Party  as
of the Closing Date is accurate and complete in all material respects and has
been prepared in accordance with GAAP consistently applied.  Each  Loan
Party  have made full and true disclosure of all pertinent financial and other
material information in connection with the transactions contemplated hereby.
 
3.08 Taxes.
 
All tax returns required to be filed by each  Loan Party and each Domestic
Subsidiary of each Loan Party have been properly prepared, executed and
filed.  Except as may be permitted under Section 5.05 hereof, all material
taxes, assessments, fees and other governmental charges upon each  Loan Party
and each Domestic Subsidiary of such Loan Party or upon any of their properties,
income, sales or franchises which are due and payable have been paid.  The
reserves and provisions for taxes on the books of each Loan Party and each
Domestic Subsidiary of such Loan Party are adequate for all open years and for
the current fiscal period in all material respects.  No  Loan Party, no Domestic
Subsidiary of such Loan Party knows of any proposed additional assessment or
basis for any assessment for additional taxes (whether or not reserved against).
 
3.09 Contracts.
 
No  Loan Party, no Domestic Subsidiary of such Loan Party is in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any material contractual
obligation of such  Loan Party, such Domestic Subsidiary, and no condition
exists which, with the giving of notice or the lapse of time or both, would
constitute such a default, which default or potential default would have a
Material Adverse Effect.
 
3.10 Litigation.
 
Except as described in Schedule 3.10 to this Agreement, there is no pending or,
to any  Loan Party's knowledge, contemplated or threatened action, suit or
proceeding by or before any Official Body against or affecting a  Loan Party or
any Subsidiary  of such Loan Party which, if adversely decided, would have a
Material Adverse Effect.
 
 
36

--------------------------------------------------------------------------------

 
3.11 Laws.
 
To any Loan Party's knowledge, no Loan Party nor any Subsidiary of such Loan
Party is in violation of any Law, which violation could have a Material Adverse
Effect.
 
3.12 ERISA.
 
Except as described in Schedule 3.12 to this Agreement, (a) each Plan has been
and will be maintained and funded in all material respects in accordance with
its terms and with all provisions of ERISA and other applicable Laws; (b) no
Reportable Event which could have a Material Adverse Effect has occurred and is
continuing with respect to any Plan; (c) no material liability to the PBGC has
been incurred with respect to any Plan, other than for premiums due and payable;
(d) no Plan has been terminated, no proceedings have been instituted to
terminate any Plan, and there exists no intent to terminate or institute
proceedings to terminate any Plan to the extent such termination would have a
Material Adverse Effect; (e) no withdrawal, either complete or partial, has
occurred or commenced with respect to any multi-employer Plan, and there exists
no intent to withdraw either completely or partially from any multi-employer
Plan; and (f) there has been no cessation of, and there is no intent to cease,
operations at a facility or facilities where such cessation could reasonably be
expected to result in a separation from employment of more than 20% of the total
number of employees who are participants under a Plan.
 
3.13 Patents, Licenses, Franchises.
 
Each Loan Party, each Domestic Subsidiary of such Loan Party own or possess the
legal right to use all of the patents, trademarks, service marks, trade names,
copyrights, licenses, franchises and permits and rights with respect to the
foregoing necessary to own and operate their properties and to carry on their
businesses as presently conducted and as presently planned to be conducted
without conflict with the rights of others except to the extent that the failure
to own or possess the right to use such intellectual property would not have a
Material Adverse Effect.  Except as described in Schedule 3.13 to this
Agreement, no such patent, trademark, service mark, trade name, copyright,
license, franchise or permit or right with respect to any of the foregoing is of
material importance to the assets, business, operations or financial condition
of any Loan Party or any Domestic Subsidiary of such Loan Party and there is no
reason to anticipate any material liability to any Loan Party or any Domestic
Subsidiary of such Loan Party in respect of any claim of infringement of any of
the foregoing.
 
3.14 Environmental Matters.
 
Except as set forth in Schedule 3.14 attached hereto and made a part hereof:
 
(a) To the knowledge of any Loan Party, no Loan Party nor any Domestic
Subsidiary of such Loan Party is in violation of any Environmental Laws or any
rule or regulation promulgated pursuant thereto except to the extent that such
violation would not have a Material Adverse Effect;
 
(b) To the knowledge of any Loan Party, no activity of any Loan Party at the
Property is being or has been conducted in violation of any Environmental Law
and no activity of any prior owner, operator or occupant of the Property was
conducted in violation of any Environmental Law except to the extent that such
violation would not have a Material Adverse Effect;
 
(c) To the knowledge of any Loan Party, there are no Regulated Substances
present on, in, under, or emanating from, or emanating to, the Property or any
portion thereof in violation of any Environmental Law, except to the extent that
such violation would not have a Material Adverse Effect;
 
 
37

--------------------------------------------------------------------------------

 
(d) To the knowledge of any Loan Party, no facility or site to which any Loan
Party or Domestic Subsidiary of such Loan Party, either directly or indirectly
by a third party, has sent Regulated Substances for storage, treatment, disposal
or other management has been or is being operated in violation of Environmental
Laws or pursuant to Environmental Laws is identified or proposed to be
identified on any list of contaminated properties or other properties which
pursuant to Environmental Laws are the subject of an investigation, cleanup,
removal, remediation or other response action by an Official Body;
 
(e) No portion of the Property is identified or to the knowledge of any Loan
Party proposed to be identified on any list of contaminated properties or other
properties which pursuant to Environmental Laws are the subject of an
investigation or remediation action by an Official Body, nor to the knowledge of
any Loan Party is any property adjoining or in the proximity of the Property
identified or proposed to be identified on any such list; and
 


 
3.15 Use of Proceeds.
 
The Borrower shall use the proceeds of the Loans to (i) repay existing
Indebtedness of the Borrower, including amounts due under the Existing Loan
Agreement, (ii) for Acquisitions, and (iii) for working capital and general
corporate purposes.
 
3.16 Margin Stock.
 
The Borrower will not borrow under this Agreement for the purpose of buying or
carrying any "margin stock", as such term is used in Regulation U and related
regulations of the Board of Governors of the Federal Reserve System, as amended
from time to time.  The Borrower does not own any "margin stock".  The Borrower
is not engaged in the business of extending credit to others for such purpose,
and no part of the proceeds of any borrowing under this Agreement will be used
to purchase or carry any "margin stock" or to extend credit to others for the
purpose of purchasing or carrying any "margin stock".
 
3.17 No Event of Default; Compliance with Agreements.
 
No event has occurred and is continuing and no condition exists which
constitutes an Event of Default or Potential Default.  No Loan Party nor any
Subsidiary of any Loan Party is in violation of any term of its certificate or
articles of incorporation or bylaws, certificate of limited partnership or
partnership agreement, certificate of organization or operating agreement or any
other organizational document, as the case may be.  No Loan Party nor any
Domestic Subsidiary of such Loan Party is in default under any agreement, lease
or instrument to which it is a party or by which it or any of its properties
(owned or leased) may be subject or bound, which default would have a Material
Adverse Effect.
 
3.18 No Material Adverse Change.
 
Since the date of the most recent financial statements referred to in
Section 3.07 hereof, there has been no Material Adverse Change.
 
 
38

--------------------------------------------------------------------------------

 
3.19 Labor Controversies.
 
There are no labor controversies pending or, to the knowledge of any Loan Party,
threatened, against any Loan Party or any Domestic Subsidiary of any Loan Party
which, if adversely determined, would have a Material Adverse Effect.
 
3.20 Solvency.
 
After the making of the Loans, each Loan Party (i) will be able to pay its debts
as they become due, (ii) will have funds and capital sufficient to carry on its
business and all businesses in which it is about to engage, and (iii) will own
property having a value at both fair valuation and at fair saleable value in the
ordinary course of its business greater than the amount required to pay its
debts as they become due.  No Loan Party was insolvent immediately prior to the
date of this Agreement and no Loan Party will be rendered insolvent by the
execution and delivery of this Agreement, the borrowing hereunder and/or the
consummation of any transactions contemplated by this Agreement or any of the
other Loan Documents.
 
3.21 Subsidiaries.
 
Schedule 3.21 to this Agreement sets forth the name of each Subsidiary of each
Loan Party and the percentage of outstanding capital stock (or other equity
interest) of such Subsidiary which is owned by such Loan Party or Subsidiary of
such Loan Party.
 
3.22 Governmental Regulation.
 
The Borrower is not subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or to any federal or state statute or regulation
limiting its ability to incur Indebtedness for borrowed money.
 
3.23 Accurate and Complete Disclosure; Continuing Representations and
Warranties.
 
No representation or warranty made by any Loan Party under this Agreement or any
of the other Loan Documents and, to the knowledge of any Loan Party, no
statement made by any Loan Party or any Subsidiary of any Loan Party in any
financial statement (furnished pursuant to Section 3.07 or 5.01 or otherwise),
certificate, report, exhibit or document furnished by any Loan Party or any
Subsidiary of any Loan Party to the Agent or any Bank pursuant to or in
connection with this Agreement is false or misleading in any material respect
(including by omission of material information necessary to make such
representation, warranty or statement not misleading).  The representations and
warranties set forth herein are to survive the delivery of the Loan Documents
and the making of the Loans hereunder.
 
3.24 Anti-Money-Laundering/International Trade Law Compliance.
 
As of the Closing Date, the date of the making of each Loan or the date of the
issuance, amendment or extension of any Letter of Credit, the date of any
renewal, extension or modification of this Agreement or any other Loan Document,
and at all times until this Agreement has been terminated and all Indebtedness
and other obligations arising hereunder have been indefeasibly paid in full,
that: (a) no Covered Entity (i) is a Sanctioned Person, (ii) has any of its
assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person, or (iii) does business in or with, or derives any of its
operating income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any law, regulation, order or
directive enforced by any Compliance Authority, (b) the proceeds of the Loans
and/or Letters of Credit will not be used to fund any operations in, finance any
investments or
 
 
39

--------------------------------------------------------------------------------

 
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Law or directive enforced by any Compliance
Authority; (c) the funds used to repay the Indebtedness and other obligations
hereunder and under the other Loan Documents are not derived from any unlawful
activity; and (d) each Covered Entity is in compliance with, and no Covered
Entity engages in any dealings or transactions prohibited by any Anti-Terrorism
Laws.
 
3.25 Anti-Terrorism Laws.
 
(a) None of the Loan Parties nor any Affiliate of any Loan Party, is in
violation in any material respect of any Anti-Terrorism Law or engages in or
conspires to engage in any material respect in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.
 
(b) None of the Loan Parties, nor any Affiliate of any Loan Party, is any of the
following (each a "Blocked Person"):
 
(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
 
(ii) a Person owned or controlled by, or acting for or on behalf  of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;
 
(iii) a Person with which any Bank is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv) a Person that commits, threatens or conspires to commit or supports
"terrorism" as defined in the Executive Order No. 13224;
 
(v) a Person that is named as a "specially designated national" on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list, or
 
(vi) a Person who is affiliated or associated with a Person listed above.
 
(c) No Loan Party (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked  pursuant to the
Executive Order No. 13224.
 
ARTICLE IV
 


 
CONDITIONS OF LENDING
 
The obligation of the Banks to make any Loan and the Issuing Banks to issue any
Letter of Credit is subject to the satisfaction of the following conditions:
 
 
40

--------------------------------------------------------------------------------

 
4.01 Representations and Warranties; Events of Default and Potential Defaults.
 
The representations and warranties contained in Article III shall be true and
correct in all material respects on and as of the date of each Loan with the
same effect as though made on and as of each such date.  On the date on which
any Loan is made, no Event of Default and no Potential Default shall have
occurred and be continuing or exist or shall occur or exist after giving effect
to the Loan to be made on such date.  Each request by the Borrower for any Loan
shall constitute a representation and warranty by the Borrower that the
conditions set forth in this Section 4.01 have been satisfied as of the date of
such request.  The failure of the Agent to receive notice from the Borrower to
the contrary before such Loan is made shall constitute a further representation
and warranty by the Borrower that the conditions referred to in this
Section 4.01 have been satisfied as of the date such Loan is made.
 
4.02 Loan Documents.
 
On the Closing Date, the Loan Documents, satisfactory in terms, form and
substance to the Agent and the Banks, shall have been executed and delivered to
the Agent and the Banks and shall be in effect.
 
4.03 Other Documents and Conditions.
 
On or before the Closing Date, the following documents and conditions shall have
been delivered to the Agent or satisfied by or on behalf of any Loan Party to
the satisfaction of the Agent and, to the extent required, the Banks:
 
(a) Certified Copies of Organizational Documents.  A copy of the articles or
certificate of incorporation, certificate of limited partnership or certificate
of organization of each Loan Party certified by the Secretary of State of each
jurisdiction of organization thereof.
 
(b) Good Standing and Tax Lien Certificates.  A good standing certificate of
each Loan Party certifying as to the good standing and corporate, partnership or
limited liability company  status of each such Loan Party in its jurisdiction of
organization; and (ii) a tax lien certificate of each Loan Party from each
jurisdiction identified in the Closing Checklist with respect to the transaction
contemplated by this Agreement.
 
(c) Proceedings and Incumbency.
 
A certificate in form and substance satisfactory to the Agent, dated the Closing
Date and signed on behalf of each Loan Party by the Secretary of such Loan
Party, certifying as to (i) true copies of the certificate or articles of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of organization, operating agreement and any other
organizational document, as the case may be, of such Loan Party, (ii) the
resolutions of the Board of Directors, partners or members of such Loan Party
authorizing the execution and delivery of this Agreement and the other Loan
Documents to which such Loan Party is a party and any other corporate,
partnership or limited liability company action taken by such Loan Party
relative to this Agreement, (iii) the names, true signatures and incumbency of
the officers, partners or members of such Loan Party authorized to execute and
deliver the Loan Documents, and (iv) all fictitious and trade names of such Loan
Party.  The Agent and the Banks may conclusively rely on such certification
unless and until a later certificate revising the prior certificate has been
furnished to the Agent.
 
 
41

--------------------------------------------------------------------------------

 
(d) Financial Statements.  Financial statements, as described in Section 3.07 of
this Agreement, and pro forma financial statements covering the period from the
Closing Date through the Expiry Date in form and substance satisfactory to the
Agent and the Banks.
 
(e) Insurance.  Evidence, in form and substance satisfactory to the Agent and
the Banks, that the business and all assets of each Loan Party are adequately
insured and that the Agent on behalf of the Banks is entitled to thirty (30)
days prior notice of cancellation or modification on all such insurance
policies.
 
(f) Lien Searches.  Copies of record searches (including UCC searches and
judgments, suits, taxes and other lien searches at the state level for each
location identified in Schedule 4.03(f) to this Agreement) evidencing that no
Liens exist against any Loan Party except those Liens permitted pursuant to
Section 6.01 hereof or those Liens that are or will be released or terminated in
connection herewith as set forth in Section 4.03(g) hereof.
 
(g) Termination Statements; Release Statements and Other Releases.  Evidence
satisfactory to the Agent that all necessary termination statements, release
statements and other releases in connection with all Liens with respect to any
Loan Party that are not permitted pursuant to Section 6.01 of this Agreement
have been filed or satisfactory arrangements have been made for such filing
(including payoff letters, if applicable, in form and substance satisfactory to
the Agent).
 
(h) Opinion of Counsel.  An opinion of counsel on behalf of each Loan Party,
dated the Closing Date, in form and substance satisfactory to the Agent and the
Banks.
 
(i) No Material Adverse Change.  No Material Adverse Change shall have occurred
since September 30, 2012.
 
(j) Repayment of Prohibited Indebtedness.  All Indebtedness not permitted under
Section 6.02 shall have been paid in full.
 
(k) Other Documents and Conditions.  Such other documents and conditions as may
reasonably be requested to be submitted to the Agent or any Bank by the terms of
this Agreement or of any Loan Document or set forth on the Closing Checklist
with respect to the transactions contemplated by this Agreement.
 
4.04 Details, Proceedings and Documents.
 
All legal details and proceedings in connection with the transactions
contemplated by this Agreement shall be reasonably satisfactory to the Agent and
the Banks and the Agent and the Banks shall have received all such counterpart
originals or certified or other copies of such documents and proceedings in
connection with such transactions, in form and substance reasonably satisfactory
to the Agent and the Banks, as the Agent and the Banks may reasonably request
from time to time.
 
4.05 Fees and Expenses.
 
The Borrower shall have paid all fees and charges as required for the Closing
and relating to the Closing, including legal fees, closing costs, filing and
notary fees and any other similar matters pertinent to the Closing.
 
 
42

--------------------------------------------------------------------------------

 
ARTICLE V
 


 
AFFIRMATIVE COVENANTS
 
The Borrower covenants to the Agent and the Banks as follows:
 
5.01 Reporting and Information Requirements.
 
(a) Annual Reports.  As soon as practicable, and in any event within ninety (90)
days after the close of each fiscal year of the Borrower, the Borrower shall
furnish to the Agent and each Bank Consolidated audited statements of income,
changes in shareholder's equity and cash flows of the Borrower and its
Subsidiaries for such fiscal year and a Consolidated audited balance sheet of
the Borrower and its Subsidiaries as of the close of such fiscal year, and notes
to each, all in reasonable detail, setting forth in comparative form the
corresponding figures for the preceding fiscal year, prepared in accordance with
GAAP applied on a basis consistent with that of the preceding fiscal year
(except for changes in application in which such accountants concur) with such
financial statements to be certified by an independent certified public
accounting firm of recognized standing selected by the Borrower and acceptable
to the Agent and the Banks.  The certificate or report of such accountants shall
be free of exception or qualifications not reasonably acceptable to the Agent
and the Banks and shall in any event contain a written statement of such
accountants substantially to the effect that such accountants examined such
financial statements in accordance with generally accepted auditing
standards.  As soon as practicable, and in any event within ninety (90) days
after the close of each fiscal year of the Borrower, the Borrower shall furnish
to the Agent and each Bank a consolidating statement of income of the Borrower
and its Subsidiaries for such fiscal year and a consolidating balance sheet of
the Borrower and its Subsidiaries as of the close of such fiscal year, all in
reasonable detail.  All such financial statements shall be prepared by the
Borrower and certified by the Chief Financial Officer of the Borrower as
presenting fairly the consolidating financial position of the Borrower and its
Subsidiaries as of the end of such fiscal year and the results of their
operations for such fiscal year, in conformity with GAAP (subject to normal and
recurring year-end audit adjustments) applied in a manner consistent with that
of the most recent audited financial statements of the Borrower and its
Subsidiaries furnished to the Agent and the Banks.
 
(b) Quarterly Reports of the Borrower.  As soon as practicable, and in any event
within forty-five (45) days after the close of each Fiscal Quarter of the
Borrower, the Borrower shall furnish to the Agent and each Bank a Consolidated
statement of income of the Borrower and its Subsidiaries for such Fiscal Quarter
and for the portion of the fiscal year to the end of such Fiscal Quarter, a
Consolidated statement of changes in cash flows for the portion of the fiscal
year to the end of such Fiscal Quarter and a Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such Fiscal Quarter, all in
reasonable detail.  All such financial statements shall be prepared by the
Borrower and certified by the Chief Financial Officer of the Borrower as
presenting fairly the Consolidated financial position of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and the results of their
operations for such periods, in conformity with GAAP (subject to normal and
recurring year-end audit adjustments) applied in a manner consistent with that
of the most recent audited financial statements of the Borrower and its
Subsidiaries furnished to the Agent and the Banks.
 
(c) Compliance Certificates.  The financial statements delivered pursuant to
Sections 5.01(a) and 5.01(b) of this Agreement shall be accompanied by a
compliance certificate, substantially in the form of Exhibit "C" attached hereto
and made a part hereof, executed by the Chief Financial Officer of the Borrower,
stating that no Event of Default or Potential Default exists and that the
Borrower is in compliance with all applicable covenants contained in this
Agreement.  Such certificate shall include all figures necessary to calculate
the Borrower's compliance with all financial covenants set forth in this
Agreement. 
 
 
43

--------------------------------------------------------------------------------

 
 If an Event of Default or Potential Default has occurred and is continuing or
exists, such certificate shall specify in detail the nature and period of
existence of the Event of Default or Potential Default and any action taken or
contemplated to be taken by the Borrower with respect thereto.
 
(d) Reports to Governmental Agencies.  As soon as practicable, and in event
within ten (10) days after the filing thereof, the Borrower shall furnish to the
Agent and each of the Banks a copy of its Form 10-K and 10-Q reports, each proxy
statement, each registration statement and all other reports which the Borrower
is or may be required to file with the United States Securities and Exchange
Commission or any State Securities Commission.
 
(e) Annual Plan.  The Borrower shall, within sixty (60) days after the
commencement of each fiscal year, submit to the Agent and each Bank projections
for the Borrower for the then current fiscal year in form substantially similar
to the form of projections provided to the Borrower's board of directors for
such fiscal year.
 
(f) Audit Reports.  Promptly, but in no event later than thirty (30) days after
receipt thereof, the Borrower will deliver to the Agent and each Bank a copy of
each other report submitted to the Borrower by independent accountants,
including comment or management letters, in connection with any annual, interim
or special audit report made by them of the books of the Borrower.
 
(g) Visitation; Audits.  Each Loan Party shall permit such Persons as the Agent
or any of the Banks may designate (i) to visit and inspect any of the properties
of any Loan Party, (ii) to examine, and to make copies and extracts from, the
books and records of each Loan Party and (iii) to discuss their affairs with
their officers during normal business hours; provided, however, if the Agent or
any Bank retains Persons not affiliated with the Agent or such Bank, as the case
may be, to conduct any such audit, the Agent or such Bank shall use its
reasonable best efforts to ensure that such Persons are subject to appropriate
non-disclosure and confidentiality requirements for the benefit of such Loan
Party.  So long as no Event of Default has occurred, the Agent or such Bank
shall provide each such Loan Party with reasonable notice of any such visitation
or inspection.  Upon the occurrence and during the continuation of an Event of
Default, each Loan Party shall permit such Persons as the Agent or any of the
Banks may designate (i) to visit and inspect any of the properties of such Loan
Party, (ii) to examine, and to make copies and extracts from, the books and
records of such Loan Party and (iii) to discuss their affairs with their
officers and independent accountants at any time and without notice; provided,
however, if the Agent or such Bank retains Persons not affiliated with the Agent
or such Bank to conduct any such audit, the Bank or the Agent shall use its
reasonable best efforts to ensure that such Persons are subject to appropriate
non-disclosure and confidentiality requirements for the benefit of such Loan
Party.
 
(h) Notice of Event of Default.  Promptly upon becoming aware of an Event of
Default or Potential Default, the Borrower will give the Agent and each Bank
notice of the Event of Default or Potential Default, together with a written
statement signed on behalf of the Borrower setting forth the details of the
Event of Default or Potential Default and any action taken or contemplated to be
taken by any Loan Party with respect thereto.
 
(i) Notice of Material Adverse Change. Promptly upon becoming aware thereof, the
Borrower will give the Agent and each Bank written notice with respect to any
Material Adverse Change or any development or occurrence which would have a
Material Adverse Effect.
 
(j) Notice of Proceedings.  Promptly upon becoming aware thereof, the Borrower
will give the Bank notice of the commencement, existence or threat of all
proceedings by or before any Official Body against or affecting any Loan Party
or any of its Subsidiaries which, if adversely decided, would have a Material
Adverse Effect.
 
 
44

--------------------------------------------------------------------------------

 
(k) Further Information.  The Borrower will promptly furnish to the Agent and
each Bank such other information, and in such form, as the Agent or the Banks
may reasonably request from time to time.
 
5.02 Preservation of Existence and Franchises.
 
Each Loan Party and each of its Domestic Subsidiaries shall maintain its
organizational existence and its rights and franchises in full force and effect
in its jurisdiction of incorporation or organization, as the case may be.  No
Loan Party nor any Domestic Subsidiary of a Loan Party shall change its
jurisdiction of incorporation or organization, as the case may be, without the
prior written consent of the Banks and each will qualify and remain licensed or
qualified as a foreign corporation, partnership or limited liability company, as
the case may be, in each jurisdiction in which the failure to receive or retain
such licensing or qualification would have a Material Adverse Effect.
 
5.03 Insurance.
 
Each Loan Party shall maintain with financially sound and reputable insurers
insurance with respect to their properties and businesses and against such
liabilities, casualties and contingencies and of such types and in such amounts
as is reasonably satisfactory to the Agent and the Banks and as is customary in
the case of corporations or other entities engaged in the same or similar
business or having similar properties similarly situated.  Each Loan Party will
cause the Agent on behalf of the Banks to be provided with thirty (30) days
advance notice of the termination of any such policy of insurance.
 
5.04 Maintenance of Properties.
 
Except to the extent that the failure to do so would not have a Material Adverse
Effect, each Loan Party will maintain or cause to be maintained in good repair,
working order and condition (ordinary wear and tear excepted), the properties
now or in the future owned, leased or otherwise possessed by each of them and
shall make or cause to be made all needful and proper repairs, renewals,
replacements and improvements to the properties so that the business carried on
in connection with the properties may be properly and advantageously conducted
at all times.
 
5.05 Payment of Liabilities.
 
Each Loan Party and each Subsidiary of a Loan Party will pay or discharge:
 
(a) on or prior to the date on which penalties attach, all taxes, assessments,
fees and other governmental charges or levies imposed upon it or any of its
properties or income, sales or franchises other than those contested with due
diligence, in good faith, without the incurrence of any Lien which would have a
Material Adverse Effect and for which such Loan Party or such Subsidiary has
established adequate reserves on its books;
 
(b) on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a Lien upon any of its properties other
than those contested with due diligence, in good faith, and for which such Loan
Party or such Subsidiary has established adequate reserves on its books and for
which such Loan Party has put in place adequate bonds or other security to cover
the amount of any such Lien; and
 
(c) on or prior to the date when due, all other lawful claims which, if unpaid,
might result in the creation of a Lien upon any of its properties other than
those contested with due diligence, in good faith, without the incurrence of any
Lien which would have a Material Adverse Effect and for which such Loan Party or
such Subsidiary has established adequate reserves on its books.
 
 
45

--------------------------------------------------------------------------------

 
5.06 Financial Accounting Practices.
 
Each Loan Party and each of its Subsidiaries shall make and keep books, records
and accounts which, in reasonable detail, accurately and fairly reflect its
transactions and dispositions of its assets and maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management's general or
specific authorization, (b) transactions are recorded as necessary (i) to permit
preparation of financial statements in conformity with GAAP and (ii) to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management's general or specific authorization and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
5.07 Compliance with Laws.
 
Each Loan Party and each of its Subsidiaries shall comply with all applicable
Laws, the non-compliance with which would have a Material Adverse Effect.
 
5.08 Pension Plans.
 
Each Loan Party and each of its Domestic Subsidiaries shall (a) keep in full
force and effect any and all Plans which are presently in existence or may, from
time to time, come into existence under ERISA, unless such Plans can be
terminated without material liability to such Loan Party or such Domestic
Subsidiary in connection with such termination; (b) make contributions to all of
its Plans in a timely manner and in a sufficient amount to comply in all
material respects with the requirements of ERISA; (c) comply with all material
requirements of ERISA which relate to such Plans so as to preclude the
occurrence of any Reportable Event, Prohibited Transaction (other than a
Prohibited Transaction subject to an exemption under ERISA) or material
accumulated funding deficiency as such term is defined in ERISA; and (d) notify
the Agent immediately upon receipt by such Loan Party or such Domestic
Subsidiary of any notice of the institution of any proceeding or other action
which may result in the termination of any Plan.  Each Loan Party shall deliver
to the Agent and each Bank, promptly after the filing or receipt thereof, copies
of all material reports or notices that such Loan Party or its Domestic
Subsidiaries files or receives under ERISA with or from the Internal Revenue
Service, the PBGC or the U.S. Department of Labor.
 
5.09 Continuation of and Change in Business.
 
The Borrower and its Subsidiaries will continue to engage generally in business
and activities substantially similar to those described in the Borrower's Annual
Report on Form 10-K for the fiscal years ended September 30, 2011 and September
30, 2012 (collectively, the "Form 10-K") and the Borrower and its Subsidiaries
will not engage in any other business or activity without the prior written
consent of the Majority Banks, which consent shall not be unreasonably withheld,
conditioned or delayed.
 
5.10 Use of Proceeds.
 
The Borrower will use the proceeds of the Loans for the purposes set forth in
Section 3.15 hereof.
 
 
46

--------------------------------------------------------------------------------

 
5.11 Lien Searches.
 
The Agent may, but shall not be obligated to, conduct lien searches of each Loan
Party and its Subsidiaries, its assets and properties on an annual basis and at
such other times as the Agent, may determine to be necessary.  Upon the
occurrence of an Event of Default, the Borrower shall reimburse the Agent for
the Agent's out-of-pocket costs in connection with such lien searches.
 
5.12 Further Assurances.
 
The Borrower, at its own cost and expense, will cause to be promptly and duly
taken, executed, acknowledged and delivered all such further acts, documents and
assurances as the Agent and the Banks may reasonably request from time to time
in order to carry out the intent and purposes of this Agreement more effectively
and the transactions contemplated by this Agreement.
 
5.13 Amendment to Schedules and Representations and Warranties.
 
Should any of the information or disclosures provided on any of the schedules
attached hereto and made a part hereof become incorrect in any material respect,
the Borrower shall promptly provide the Agent in writing with such revisions to
such schedule as may be necessary or appropriate to correct the same; provided,
however, that no schedule shall be deemed to have been amended, modified or
superceded by any such correction, nor shall any breach of warranty or
representation resulting from the inaccuracy or incompleteness of any such
schedule be deemed to have been cured thereby, unless and until the Majority
Banks, in their sole and absolute discretion, shall have accepted in writing
such revisions to such schedule.
 
5.14 Financial Covenants.
 
The following financial covenants with respect to the Borrower and its
Subsidiaries, on a Consolidated basis, shall apply:
 
(a) Leverage Ratio.  As of June 30, 2013, and as of the last day of each Fiscal
Quarter thereafter, for the period equal to the four (4) consecutive Fiscal
Quarters then ending, the Borrower and its Subsidiaries shall maintain a
Leverage Ratio less than or equal to 3.00 to 1.0.
 
(b) Interest Coverage Ratio.  As of June 30, 2013, and as of the last day of
each Fiscal Quarter thereafter, for the period equal to the four (4) consecutive
Fiscal Quarters then ending, the Borrower and its Subsidiaries shall maintain an
Interest Coverage Ratio greater than or equal to 4.00 to 1.0.
 
5.15 Subsidiary Guaranty Agreements.
 
Each Domestic Subsidiary (excluding any Securitization Entity) of a Loan Party
created or acquired subsequent to the Closing Date shall immediately execute and
deliver to the Agent a Guaranty Agreement, along with such corporate governance
and authorization documents as may be deemed reasonably necessary or advisable
by the Agent and the Banks; provided, however, that a Domestic Subsidiary shall
not be required to execute such Guaranty Agreement so long as (i) the total
assets (excluding all loans and advances made to such Subsidiary from a Loan
Party or a Subsidiary of a Loan Party) of such Domestic Subsidiary are less than
Fifty Million and 00/100 Dollars ($50,000,000.00), and (ii) the aggregate of the
total assets (excluding all loans and advances made to such Subsidiary from a
Loan Party or a Subsidiary of a Loan Party) of all such Domestic Subsidiaries
with total asset values (excluding all loans and advances made to such
Subsidiary from a Loan Party or a Subsidiary of a Loan
 
 
47

--------------------------------------------------------------------------------

 
Party) of less than Fifty Million and 00/100 Dollars ($50,000,000.00) does not
exceed the aggregate amount of One Hundred Twenty-Five Million and 00/100
Dollars ($125,000,000.00).  In the event that the total assets of any Subsidiary
(excluding any Securitization Entity) which is not a Domestic Subsidiary or a
Guarantor are at any time equal to or greater than Twenty Million and 00/100
Dollars ($20,000,000.00), the Borrower shall provide the Agent and the Banks
with prompt written notice of such asset value.
 
5.16 Anti-Money-Laundering/International Trade Law Compliance.
 
The Borrower shall immediately notify the Agent in writing upon the occurrence
of a Reportable Compliance Event.
 
5.17 Anti-Terrorism Laws.
 
The Loan Parties and their respective Affiliates and agents shall not
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order No. 13224; or (iii) engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order No. 13224, the USA Patriot Act or any other
Anti-Terrorism Law.  The Borrower shall deliver to the Agent any certification
or other evidence requested from time to time by the Agent in its sole
discretion, confirming Borrower's compliance with this Section 5.16.
 
ARTICLE VI
 


 
NEGATIVE COVENANTS
 
The Borrower covenants to the Agent and the Banks as follows:
 
6.01 Liens.
 
No Loan Party nor any Subsidiary of a Loan Party shall, at any time, create,
incur, assume or suffer to exist any Lien on any of its assets or property,
tangible or intangible now owned or hereafter acquired, or agree to become
liable to do so, except:
 
(a) Liens of any Loan Party or any Subsidiary of a Loan Party existing on the
Closing Date and described in Schedule 6.01 to this Agreement;
 
(b) Liens granted in favor of the Agent on behalf of the Banks;
 
(c) Liens arising from taxes, assessments, charges, levies or claims described
in Section 5.05 of this Agreement;
 
(d) pledges or deposits under worker's compensation, unemployment insurance and
social security laws, or in connection with or to secure the performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases or to secure statutory obligations, surety or appeal bonds or other
pledges or deposits of like nature used in the ordinary course of business;
 
(e) any unfiled materialmen's, mechanic's, workmen's, and repairmen's Liens
arising in the ordinary course of business (provided, that, except as otherwise
set forth in Section 5.05(b) hereof, if such a Lien shall be perfected, it shall
be discharged of record immediately by payment, bond or otherwise);
 
 
48

--------------------------------------------------------------------------------

 
(f) Purchase Money Security Interests to secure Indebtedness; provided, however,
that such security interests shall be limited solely to the equipment purchased
with the proceeds of such Indebtedness;
 
(g) reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, leases and other similar title exceptions
or encumbrances affecting real property, provided that they do not, individually
or in the aggregate, diminish the fair market value of the real property
affected thereby or the utility of such real property for the purposes for which
such property is presently devoted;
 
(h) attachment, judgment or other similar Liens arising in connection with a
proceeding before an Official Body and which do not cause an Event of Default to
occur;
 
(i) Liens of any Subsidiary of a Loan Party that is not itself a Loan Party
securing Indebtedness;
 
(j) Liens of any Loan Party securing Indebtedness; provided, however, that such
Liens shall be limited to Liens on equipment, fixtures, real property and/or
proceeds thereof; and provided, further, that the aggregate book value of the
assets securing such Indebtedness shall  not at any time exceed the Permitted
Amount; and
 
(k) Liens securing any Receivables Financing; provided, however, that such
security interests shall be limited solely to the accounts receivable of the
Borrower or any applicable Subsidiary, as the case may be, which are subject to
any such Receivables Financing.
 
6.02 Restrictions on Non-Loan Party Subsidiaries.
 
No Loan Party shall permit any of its Subsidiaries that are not Loan Parties to
enter into or otherwise be bound by any agreement prohibiting or restricting
(i) the payment of dividends or Distributions to any Loan Party, (ii) the making
of loans or advances to any Loan Party, or (iii) the making of investments in
any Loan Party; provided, however, that with respect to Subsidiaries of Loan
Parties acquired after the date hereof, existing agreements of such Subsidiaries
with Persons not an Affiliate of such Subsidiary or any Loan Party that may
prohibit or restrict those activities described in (i) through (iii) above shall
be permitted hereunder (each such agreement an "Existing Restrictive
Agreement").  In addition, the Borrower shall provide written notice to the
Agent of any such Existing Restrictive Agreement within thirty (30) days after
the acquisition of a Subsidiary which has previously entered into any such
Existing Restrictive Agreement.
 
6.03 Self-Dealing.
 
No Loan Party nor any Subsidiary of a Loan Party shall enter into or carry out
any transaction with (including, without limitation, purchasing property or
services from or selling property or services to) any Affiliate except:
 
(a) any Receivables Financing;
 
(b) the Borrower may allocate corporate and division expenses to any Subsidiary
on a monthly basis in the ordinary course of its business consistent with past
practices;
 
 
49

--------------------------------------------------------------------------------

 
(c) shareholders, officers, directors and employees of a Loan Party or
Subsidiary of a Loan Party may render services to such Loan Party or Subsidiary
for compensation at substantially the same or better rates generally paid to
third parties engaged in the same or similar businesses for the same or similar
services; and
 
(d) a Loan Party or Subsidiary of a Loan Party may enter into and carry out
other transactions with Affiliates in the ordinary course of business, pursuant
to the reasonable requirements of its business, upon terms that are fair and
reasonable and no less favorable to the Loan Party or Subsidiary than the Loan
Party or Subsidiary would obtain in a comparable arm's length transaction.
 
6.04 Disposition of Assets.
 
No Loan Party nor any Subsidiary of a Loan Party shall sell, convey, pledge,
assign, lease (except for leases entered into in the ordinary course of
business), abandon or otherwise transfer or dispose of, voluntarily or
involuntarily (any of the foregoing being referred to in this Section as a
transaction and any set of related transactions constituting but a single
transaction) any of its properties or assets whether tangible or intangible
(including stock of Subsidiaries) except for (i) any Receivables Financing, (ii)
sales or dispositions of obsolete equipment and sales of inventory in the
ordinary course of business, (iii) the sale, transfer or lease of assets by a
Subsidiary of a Loan Party to a Loan Party, (iv) the sale or disposition of
certain real property located in Lawrenceville, Georgia, Richmond, Indiana,
Portland, Oregon and Aiken, South Carolina or (v)  so long as no Event of
Default or Potential Default shall have occurred, other sales or dispositions of
assets in the ordinary course of business the fair market value of which does
not exceed fifteen percent (15%) of the fair market value of all of the Loan
Parties' assets immediately prior to such sale or disposition.
 
6.05 Margin Stock.
 
The Borrower will not use the proceeds of any Loan, directly or indirectly, to
purchase any "margin stock" (within the meaning of Regulations U, G, T or X of
the Board of Governors of the Federal Reserve System) or to extend credit to
others for the purpose of purchasing or carrying, directly or indirectly, any
margin stock.
 
6.06 Partnerships; Mergers or Consolidation.
 
No Loan Party nor any Subsidiary of a Loan Party shall form a partnership,
limited liability company or joint venture or merge or consolidate with or into
any other Person, or agree to do any of the foregoing, except that (i) a
Subsidiary which is not a Loan Party may merge or consolidate with or into
another Subsidiary which is not a Loan Party, (ii) a Loan Party may merge or
consolidate with or into another Loan Party provided that if the Borrower is a
party to such merger or consolidation, the Borrower is the surviving entity and
(iii) each Loan Party and its Subsidiary may complete Acquisitions.
 
6.07 Double Negative Pledge.
 
No Loan Party nor any Subsidiary of a Loan Party shall enter into any agreement
with any Person, other than in connection with this Agreement, which prohibits
or limits the ability of such Loan Party or Subsidiary to create, incur, assume
or suffer to exist any Lien upon or with respect to any property or assets of
any kind, real or personal, tangible or intangible (including, but not limited
to, stock or other equity interest) of such Loan Party or Subsidiary, whether
now owned or hereafter acquired or created; provided that a Loan Party or a
Subsidiary of a Loan Party may enter into such agreement:  (i) in connection
with any Permitted Additional Indebtedness, (ii) which prohibits Liens on the
specific accounts receivable which are subject to any Receivables Financing or
(iii) which prohibits Liens on property or assets which are subject to any
Purchase Money Security Interests permitted by Section 6.01(f) hereof.
 
 
50

--------------------------------------------------------------------------------

 
6.08 Fiscal Year; Tax Designation.
 
No Loan Party nor Subsidiary of a Loan Party shall change its fiscal year or
elect to be designated as an entity other than its current tax designation,
except for "check the box" elections for United States tax purposes.
 
ARTICLE VII
 


 
DEFAULTS
 
7.01 Events of Default.
 
An Event of Default means the occurrence or existence of one or more of the
following events or conditions (whatever the reason for such Event of Default
and whether voluntary, involuntary or effected by operation of Law):
 
(a) The Borrower shall fail to pay principal on any of the Loans on the date
due; or
 
(b) The Borrower shall fail to pay interest on the Loans or any fees payable
pursuant to Article II of this Agreement within five (5) days of the date such
interest or fees are due; or
 
(c) Any Loan Party shall fail to pay any other fee or other amount payable
pursuant to this Agreement, the Notes or any of the other Loan Documents within
ten (10) days after written notice to such Loan Party by the Agent or any Bank;
or
 
(d) Any representation or warranty made by any Loan Party under this Agreement
or any of the other Loan Documents or any material statement made by any Loan
Party in any financial statement, certificate, report, exhibit or document
furnished by any Loan Party to the Agent or any Bank pursuant to this Agreement
or the other Loan Documents shall prove to have been false or misleading in any
material respect as of the time made; or
 
(e) The Borrower shall default in the performance or observance of any covenant
contained in Article V (other than the covenants contained in Sections 5.01(a),
5.01(b), 5.01(c), 5.01(d), 5.01(e), 5.04, 5.06, 5.07, 5.08, 5.09, 5.11, 5.12 and
5.13) or Article VI of this Agreement; or
 
(f) The Borrower shall default in the performance or observance of any covenant
contained in Sections 5.01(a), 5.01(b), 5.01(c), 5.01(d), 5.01(e), 5.04, 5.06,
5.07, 5.08, 5.09, 5.11, 5.12 or 5.13 (not constituting an Event of Default under
any other provision of this Section 7.01) and such default shall continue for a
period of thirty (30) consecutive days; or
 
(g) Any Loan Party shall default in the performance or observance of any  other
covenant, agreement or duty under this Agreement, any Note or any other Loan
Document (not constituting an Event of Default under any other provision of this
Section 7.01) and such default shall continue for a period of thirty (30)
consecutive days; or
 
(h) Any Loan Party or any Subsidiary of a Loan Party shall (i) default (as
principal or guarantor or other surety) in any payment of principal of or
interest on any obligation (or set of related obligations) for borrowed money in
excess of Ten Million and 00/100 Dollars ($10,000,000.00)
 
 
51

--------------------------------------------------------------------------------

 
 beyond any period of grace with respect to the payment or, if any such
obligation (or set of related obligations) is or are payable or repayable on
demand, fail to pay or repay such obligation or obligations when demanded, or
(ii) default in the observance of any other covenant, term or condition
contained in any agreement or instrument by which such an obligation (or set of
related obligations) is or are created, secured or evidenced, if the effect of
such default is to cause, or permit the holder or holders of such obligation or
obligations (or a trustee or agent on behalf of such holder or holders) to
cause, all or part of such obligation or obligations to become due before its or
their otherwise stated maturity; or
 
(i) One or more final judgments for the payment of money in excess of One
Million and 00/100 Dollars ($1,000,000.00) shall have been entered against any
Loan Party or any Subsidiary of a Loan Party and shall remain undischarged or
unstayed for a period of thirty (30) consecutive days; or
 
(j) A writ or warrant of attachment, garnishment, execution, distraint or
similar process involving an aggregate amount of money in excess of One Hundred
Thousand and 00/100 Dollars ($100,000.00) shall have been issued against any
Loan Party or Subsidiary of a Loan Party or any of its properties and shall
remain undischarged or unstayed for a period of thirty (30) consecutive days; or
 
(k) The Majority Banks shall have reasonably determined in good faith that a
Material Adverse Change has occurred or that the prospect of payment or
performance of any covenant, agreement or duty under this Agreement, the Notes
or the other Loan Documents is impaired; or
 
(l) A Change of Control shall occur; or
 
(m) (i) A Termination Event with respect to a Plan shall occur, (ii) any Person
shall engage in any Prohibited Transaction or Reportable Event involving any
Plan, (iii) an accumulated funding deficiency, whether or not waived, shall
exist with respect to any Plan, (iv) a Loan Party or any ERISA Affiliate shall
be in "Default" (as defined in Section 4219(c)(5) of ERISA) with respect to
payments due to a multi-employer Plan resulting from any such Loan Party's or
any such ERISA Affiliate's complete or partial withdrawal (as described in
Section 4203 or 4205 of ERISA) from such Plan or (v) any other event or
condition shall occur or exist with respect to a single employer Plan, except
that no such event or condition shall constitute an Event of Default if it,
together with all other events or conditions at the time existing, would not
subject a Loan Party or any Subsidiary of a Loan Party to any tax, penalty, debt
or liability which, alone or in the aggregate, would have a Material Adverse
Effect; or
 
(n) A proceeding shall be instituted in respect of a Loan Party or any
Subsidiary of a Loan Party:
 
(i) seeking to have an order for relief entered in respect of such Loan Party or
Subsidiary of such Loan Party, or seeking a declaration or entailing a finding
that such Loan Party or Subsidiary of such Loan Party is insolvent or a similar
declaration or finding, or seeking dissolution, winding-up, charter revocation
or forfeiture, liquidation, reorganization, arrangement, adjustment, composition
or other similar relief with respect to such Loan Party or Subsidiary of such
Loan Party, its assets or debts under any Law relating to bankruptcy,
insolvency, relief of debtors or protection of creditors, termination of legal
entities or any other similar Law now or hereinafter in effect which shall not
have been dismissed or stayed within thirty (30) days after such proceedings
were instituted; or
 
(ii) seeking appointment of a receiver, trustee, custodian, liquidator,
assignee, sequestrator or other similar official for a Loan Party or a
Subsidiary of a Loan Party for all or any substantial part of its property which
shall not have been dismissed or stayed within thirty (30) days after such
proceedings were instituted; or
 
 
52

--------------------------------------------------------------------------------

 
(o) A Loan Party or any Subsidiary of a Loan Party shall become insolvent; shall
become generally unable to pay its debts as they become due; shall voluntarily
suspend transaction of its business; shall make a general assignment for the
benefit of creditors; shall institute a proceeding described in
Section 7.01(n)(i) of this Agreement or shall consent to any order for relief,
declaration, finding or relief described in Section 7.01(n)(i) of this
Agreement; shall institute a proceeding described in Section 7.01(n)(ii) of this
Agreement or shall consent to the appointment or to the taking of possession by
any such official of all or any substantial part of its property whether or not
any proceeding is instituted; shall dissolve, wind-up or liquidate itself or any
substantial part of its property; or shall take any action in furtherance of any
of the foregoing.
 
7.02 Consequences of an Event of Default.
 
(a) If an Event of Default specified in subsections (c) through (m) of
Section 7.01 of this Agreement occurs, the Issuing Banks and the Banks will be
under no further obligation to make Loans or issue Letters of Credit and may at
the option of the Majority Banks (i) demand the unpaid principal amount of the
Notes, interest accrued on the unpaid principal amount thereof and all other
amounts owing by the Borrower under this Agreement, the Notes and the other Loan
Documents to be immediately due and payable without presentment, protest or
further demand or notice of any kind, all of which are expressly waived, and an
action for any amounts due shall accrue immediately; and (ii) require the
Borrower to, and the Borrower shall thereupon, deposit in a non-interest bearing
account with the Agent, as cash collateral for its obligations under the Loan
Documents, an amount equal to one hundred five percent (105%) of the Letter of
Credit Reserve, and the Borrower hereby pledges to the Agent and the Banks, and
grants to the Agent for the benefit of the Banks a security interest in such
account and all such cash as security for such obligations of the Borrower.
 
(b) If an Event of Default specified in subsections (a), (b), (n) or (o) of
Section 7.01 of this Agreement occurs and continues or exists, the Issuing Banks
and the Banks will be under no further obligation to make Loans or issue Letters
of Credit and the unpaid principal amount of the Notes, interest accrued thereon
and all other amounts owing by the Borrower under this Agreement, the Notes and
the other Loan Documents shall automatically become immediately due and payable
without presentment, demand, protest or notice of any kind, all of which are
expressly waived, and an action for any amounts due shall accrue immediately.
 
7.03 Set-Off.
 
If the unpaid principal amount of the Notes, interest accrued on the unpaid
principal amount thereof or other amount owing by any Loan Party under this
Agreement, the Notes or the other Loan Documents shall have become due and
payable (on demand, at maturity, by acceleration or otherwise), each of the
Banks, any assignee of the Banks and the holder of any participation in any Loan
will each have the right, in addition to all other rights and remedies available
to it, without notice to such Loan Party, to set-off against and to appropriate
and apply to such due and payable amounts any Indebtedness owing to, and any
other funds held in any manner for the account of, such Loan Party by such Bank,
by such assignee or by such holder including, without limitation, all funds in
all deposit accounts (whether time or demand, general or special, provisionally
credited or finally credited, or otherwise) now or in the future maintained by
such Loan Party with such Bank, assignee or holder.  The Borrower consents to
and confirms the foregoing arrangements and confirms the Banks' rights, such
assignee's rights and such holder's rights of banker's lien and set-off. Nothing
in this Agreement will be deemed a waiver or prohibition of or restriction on
the Banks' rights, such assignee's rights or any such holder's rights of
banker's lien or set-off.
 
 
53

--------------------------------------------------------------------------------

 
7.04 Equalization.
 
Each Bank agrees with the other Banks that if, at any time, it shall obtain any
Advantage over the other Banks or any thereof in respect of the Indebtedness of
the Borrower to the Banks, it shall purchase from the other Banks, for cash and
at par, such additional participation in the Indebtedness of the Borrower to the
Banks as shall be necessary to nullify the Advantage.  If any such Advantage
resulting in the purchase of an additional participation as aforesaid shall be
recovered in whole or in part from the Bank receiving the Advantage, each such
purchase shall be rescinded and the purchase price restored (but without
interest unless the Bank receiving the Advantage is required to pay interest on
the Advantage to the Person recovering the Advantage from such Bank) ratably to
the extent of the recovery.  Each Bank agrees with the other Banks that if it,
at any time, shall receive any payment for or on behalf of the Borrower on any
Indebtedness of the Borrower to that Bank by reason of offset of any deposit or
other Indebtedness of the Borrower to the Banks, it will apply such payment
first to any and all Indebtedness of the Borrower to the Banks pursuant to this
Agreement (including, without limitation, any participation purchased or to be
purchased pursuant to this Section or any other Section of this Agreement).  The
Borrower agrees that any Bank so purchasing a participation from the other Banks
or any thereof pursuant to this Section may exercise all of its rights of
payment (including the right of setoff) with respect to such participation as
fully as if such Bank were a direct creditor of the Borrower in the amount of
such participation.
 
7.05 Other Remedies.
 
The remedies in this Article VII are in addition to, not in limitation of, any
other right, power, privilege or remedy, either at Law, in equity or otherwise,
to which the Banks may be entitled.  The Agent shall exercise the rights under
this Article VII and all other collection efforts on behalf of the Banks and no
Bank shall act independently with respect thereto, except as otherwise
specifically set forth in this Agreement.
 
ARTICLE VIII
 


 
THE AGENT; THE SYNDICATION AGENT; ASSIGNMENTS; PARTICIPATIONS
 
8.01 Appointment and Authorization; No Liability.
 
The Banks authorize Citizens and PNC and Citizens and PNC hereby agree to act as
agent and syndication agent, respectively, for the Banks in respect of this
Agreement and the other Loan Documents upon the terms and conditions set forth
in this Agreement.  Each Bank hereby irrevocably appoints and authorizes the
Agent and the Syndication Agent to take such action as agent on its behalf and
to exercise such powers hereunder as are expressly delegated to the Agent or the
Syndication Agent, as the case may be, by the terms of this Agreement and any of
the other Loan Documents, together with such powers as are reasonably incidental
thereto; provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Agent or the
Syndication Agent.  The relationship between the Agent and the Banks and the
relationship between the Syndication Agent and the Banks are and shall be that
of agent and principal only, and nothing contained in this Agreement or any of
the other Loan Documents shall be construed to constitute the Agent or the
Syndication Agent as a trustee for any Bank.  Neither the Agent, the Syndication
Agent nor any of their respective shareholders, directors, officers, attorneys
or employees nor any other Person assisting them in their duties nor any agent
or employee thereof, shall (a) be liable for any waiver, consent or approval
given or action taken or omitted to be taken by it or them hereunder or under
any of the Loan Documents or in connection herewith or therewith or be
responsible for the consequences of any oversight or error of judgment
whatsoever, or (b) be liable to the Borrower for consequential damages resulting
from any breach of contract, tort or other wrong in connection with the
 
 
54

--------------------------------------------------------------------------------

 
 negotiation, documentation, administration or collection of the Loans or any of
the Loan Documents, except with respect to (a) and (b) hereof, to the extent of
its or their willful misconduct or gross negligence as finally determined by a
court of competent jurisdiction.
 
8.02 Employees and Agents; Syndication Agent.
 
The Agent may exercise its powers and execute its duties by or through employees
or agents and shall be entitled to take, and to rely on, advice of counsel
concerning all matters pertaining to its rights and duties under this Agreement
and the other Loan Documents and shall not be liable for action taken or
suffered in good faith by it in accordance with the opinion of such
counsel.  The Agent may utilize the services of such Persons as the Agent in its
sole discretion may determine, and all reasonable fees and expenses of any such
Persons shall be paid by the Borrower and if not paid by the Borrower shall be
paid by the Banks based upon their respective Commitment
Percentages.  Notwithstanding anything that may be contained in this Agreement
to the contrary, the Syndication Agent shall have no duties or obligations
whatsoever as syndication agent with respect to this Agreement or the other Loan
Documents, provided that the Syndication Agent may perform such of the duties of
Agent under this Agreement and the other Loan Documents as are expressly
delegated in writing to the Syndication Agent by the Agent or all of the Banks
and accepted in writing by the Syndication Agent, and in so acting the
Syndication Agent may act by or through employees or agents and shall be
entitled to advice of counsel concerning all matters pertaining to its duties
under this Agreement and the other Loan Documents.  In connection with the
performance by the Syndication Agent of duties of the Agent, to the extent so
expressly delegated in accordance herewith, the Syndication Agent shall be
deemed to have all the rights, responsibilities, discretion, limitations on
actions, exculpation and indemnification applicable to the Agent under such
circumstances.
 
8.03 No Representations; Each Bank's Independent Investigation.
 
Neither the Agent nor the Syndication Agent shall be responsible for (a) the
execution, validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, (b) the value of any such
collateral security, (c) the validity, enforceability or collectibility of any
such amounts owing with respect to the Notes, or (d) any recitals or statements,
warranties or representations made herein or in any of the other Loan Documents
or in any certificate or instrument hereafter furnished to it by or on behalf of
any Loan Party.  Neither the Agent nor the Syndication Agent shall be bound
(a) to ascertain or inquire as to the performance or observance of any of the
terms, conditions, covenants or agreements herein or in any instrument at any
time constituting, or intended to constitute, collateral security for the
Indebtedness evidenced by the Notes or (b) to ascertain whether any notice,
consent, waiver or request delivered to it by any Loan Party or any holder of
any of the Notes shall have been duly authorized or is true, accurate and
complete.  Neither the Agent nor the Syndication Agent has made nor does it now
make any representations or warranties, express or implied, nor does it assume
any liability to the Banks with respect to the creditworthiness, financial
condition or any other condition of any Loan Party or with respect to the
statements contained in any information memorandum furnished in connection
herewith or in any other oral or written communication between the Agent and
such Bank or the Syndication Agent and such Bank.  Each Bank acknowledges that
it has, independently without reliance upon the Agent, the Syndication Agent or
any other Bank, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and agrees that neither the Agent nor the Syndication Agent has a duty
or responsibility, either initially or on a continuing basis, to provide any
Bank with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by the Agent to the Banks
hereunder).
 
 
55

--------------------------------------------------------------------------------

 
8.04 Payments to Banks.
 
(a) As between the Agent and the Borrower, a payment by the Borrower to the
Agent hereunder or any of the other Loan Documents for the account of any Bank
shall constitute a payment to such Bank.  The Agent agrees to promptly, but in
any event not later than the end of the following Business Day, distribute to
each Bank such Bank's Pro Rata Share of payments received by the Agent for the
account of the Banks in immediately available funds (except as may otherwise be
provided with respect to an Impacted Bank).
 
(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents, could reasonably be expected to involve it in liability, it may
refrain from making distribution until its right to make distribution shall have
been adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received by the Agent for the account
of the Banks is to be distributed, the Agent shall distribute to each Bank such
Bank's Pro Rata Share of the amount so adjudged to be distributed or in such
manner as shall be determined by such court, together with interest thereon, in
respect of each day during the period commencing on the date such amount was
made available to the Agent and ending on the date the Agent distributes such
amount, at a rate per annum equal to the interest rate earned by the Agent on
such amount during such period.  If a court of competent jurisdiction shall
adjudge that any amount received and distributed by the Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.
 
(c) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, any Bank that fails (i) to make available to the
Agent its Pro Rata Share of any Loan that the Agent made on its behalf or
(ii) to comply with the provisions of Section 7.04 with respect to it obtaining
an Advantage, in each case as, when and to the full extent required by the
provisions of this Agreement, shall be deemed delinquent and shall not be
entitled to vote on any matters until such time as such delinquency is
cured.  Such Bank shall be deemed to have assigned any and all payments due it
from the Borrower, whether on account of outstanding Loans, interest, fees or
otherwise, to the remaining Banks for application to, and reduction of, their
respective Pro Rata Shares of all outstanding Loans.  Such Bank hereby
authorizes the Agent to distribute such payments to the other Banks in
proportion to their respective Pro Rata Shares of all outstanding Loans.  Such
Bank shall be deemed to have satisfied in full a delinquency when and if the
Banks' respective Pro Rata Shares of all outstanding Loans have returned to
those in effect immediately prior to such delinquency and without giving effect
to the nonpayment causing such delinquency.
 
8.05 Note Holders.
 
The Agent may treat the payee of any Note as the holder thereof until written
notice of transfer shall have been filed with it signed by such payee and in
form satisfactory to the Agent.
 
8.06 Documents.
 
The Agent shall not be under any duty to examine into or pass upon the validity,
effectiveness, genuineness or value of any Loan Documents or any other document
furnished pursuant hereto or in connection herewith or the value of any
collateral obtained hereunder, and the Agent shall be entitled to assume that
the same are valid, effective and genuine and what they purport to be.
 
 
56

--------------------------------------------------------------------------------

 
8.07 Agents and Affiliates.
 
With respect to the Loans, the Agent shall have the same rights and powers
hereunder as any other Bank and may exercise the same as though it were not the
agent, and the Agent and its affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any of its
Affiliates.
 
8.08 Indemnification of Agent.
 
The Banks ratably agree to indemnify and hold harmless the Agent (to the extent
not indemnified by the Borrower) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in its capacity as agent in any
way relating to or arising out of this Agreement or any Loan Document or any
action taken or omitted by the Agent with respect to this Agreement or any Loan
Document, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorney fees) or disbursements resulting from the
Agent's gross negligence or willful misconduct as finally determined by a court
of competent jurisdiction.  The obligations of the Banks under this Section 8.08
shall survive the payment in full of all amounts due pursuant to this Agreement
or any other Loan Document and the termination of this Agreement.
 
8.09 Successor Agent; Documentation or Syndication Agent.
 
(a) The Agent may resign as administrative agent hereunder by giving not fewer
than thirty (30) days' prior written notice to the Borrower and the Banks.  If
the Agent shall resign under this Agreement, then either (a) the Majority Banks
shall appoint from among the Banks a successor administrative agent for the
Banks or (b) if a successor administrative agent shall not be so appointed and
approved within the thirty (30) day period following the Agent's notice to the
Banks of its resignation, then the Agent shall appoint a successor
administrative agent who shall serve as administrative agent until such time as
the Majority Banks appoint a successor administrative agent pursuant to clause
(a).  Upon its appointment, such successor administrative agent shall succeed to
the rights, powers and duties as administrative agent, and the term "Agent"
shall mean such successor effective upon its appointment, and the former
administrative agent's rights, powers and duties as administrative agent shall
be terminated without any other or further act or deed on the part of such
former administrative agent or any of the parties to this Agreement.
 
(b) The parties hereto acknowledge and agree that no Person shall have, solely
by reason of its designation as a syndication agent, any power, duty,
responsibility or liability whatsoever under this Agreement or any of the Loan
Documents.
 
8.10 Knowledge of Default.
 
It is expressly understood and agreed that if the Agent has not been notified by
the Borrower in writing that an Event of Default or Potential Default has
occurred, the Agent shall be entitled to assume that no Event of Default or
Potential Default has occurred and is continuing unless the Agent has been
notified by a Bank in writing that such Bank considers that an Event of Default
or Potential Default has occurred and is continuing and specifying the nature
thereof.
 
 
57

--------------------------------------------------------------------------------

 
8.11 Action by Agent.
 
So long as the Agent shall be entitled, pursuant to Section 8.10 hereof, to
assume that no Event of Default or Potential Default shall have occurred and be
continuing, the Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights which may be vested in it
by, or with respect to taking or refraining from taking any action or actions
which it may be able to take under or in respect of, this Agreement.  The Agent
shall incur no liability under or in respect of this Agreement by acting upon
any notice, certificate, warranty or other paper or instrument believed by it to
be genuine or authentic or to be signed by the proper party or parties, or with
respect to anything which it may do or refrain from doing in the reasonable
exercise of its judgment.
 
8.12 Notification of Potential Defaults and Events of Defaults.
 
Each Bank hereby agrees that, upon learning of the existence of a Potential
Default or Event of Default, it shall promptly notify the Agent thereof.  In the
event that the Agent receives notice of an Event of Default or Potential
Default, the Agent shall promptly notify all of the Banks and shall take such
action and assert such rights under this Agreement as the Majority Banks shall
direct and the Agent shall promptly inform the Banks in writing of the action
taken.  The Agent may take such action and assert such rights as it deems to be
advisable, in its discretion, for the protection of the interests of the holders
of the Notes.
 
8.13 Declaration of Invalidation.
 
Each Bank agrees that, to the extent that any payments received by any Bank from
any Loan Party or otherwise on account of the Loans are subsequently
invalidated, declared to be fraudulent or preferential, set aside or judicially
required to be repaid to a debtor-in-possession, trustee, receiver, custodian or
any other Person in connection with any proceeding referred to in
Section 7.01(n) hereof or any similar cause of action ("Preference"), then, to
the extent of such Preference, each Bank shall, upon demand, reimburse the Bank
subject to such Preference in the amount necessary to cause each Bank to be
affected by such Preference in proportion to its Pro Rata Share of the Loans.
 
8.14 Pro Rata Portion, Pari Passu and Equal.
 
The Pro Rata Share of each Bank in the Revolving Credit Loans and the Letters of
Credit shall be pari passu and equal with the Pro Rata Share of each other Bank
and no Bank shall have priority over the other.   Notwithstanding the foregoing,
an Impacted Bank shall be deemed to have assigned any and all payments due to it
from the Borrower, whether on account of or relating to outstanding Loans,
Letters of Credit, interest, fees or otherwise, to the remaining Banks that are
not Impacted Banks for application to, and reduction of, their respective Pro
Rata Share of all outstanding Loans and other unpaid Indebtedness of any of the
Loan Parties hereunder or under any other Loan Document.  Each Impacted Bank
hereby authorizes the Agent to distribute such payments to the Banks that are
not Impacted Banks in proportion to their respective Pro Rata Share of all
outstanding Loans and other unpaid Indebtedness of any of the Loan Parties
hereunder or under any other Loan Document to which such Banks are entitled.  A
Defaulting Bank shall be deemed to have satisfied in full a delinquency when and
if, as a result of application of the assigned payments to all outstanding Loans
and other unpaid Indebtedness of any of the Loan Parties hereunder or under any
other Loan Document of the Banks that are not Impacted Banks, the Banks'
respective Pro Rata Shares of all outstanding Loans, Letters of Credit,
interest, fees and other unpaid Indebtedness of any of the Loan Parties
hereunder or under any other Loan Document have returned to those in effect
immediately prior to such delinquency.  An Impacted Bank (other than a
Defaulting Bank) shall be deemed to no longer be an Impacted Bank when (i) the
Agent, the applicable Issuing Bank(s) and/or the Swing Line Lender no longer has
a good faith belief that such Bank has defaulted in fulfilling its obligations
 
 
58

--------------------------------------------------------------------------------

 
under one or more other syndicated credit facilities, (ii) such Impacted Bank is
no longer deemed insolvent by an Official Body or the subject of a bankruptcy,
receivership, conservatorship or insolvency proceeding, and/or (iii) such
Impacted Bank no longer has a parent company that is deemed insolvent by an
Official Body or is the subject of a bankruptcy, receivership, conservatorship
or insolvency proceeding.
 
8.15 Cooperation.
 
Each Bank agrees that it shall cooperate in good faith and in a commercially
reasonable manner with each other Bank and take whatever reasonable actions (at
its own expense) are necessary to implement decisions made in accordance with
this Agreement and with each of the other Loan Documents relating thereto.
 
8.16 Obligations Several.
 
The obligations of the Banks hereunder are several and not joint.  Nothing
contained in this Agreement, and no action taken by the Agent or the Banks
pursuant hereto, shall be deemed to constitute a partnership, association, joint
venture or other entity between any of the Banks.  No default by any Bank
hereunder shall excuse any Bank from any obligation under this Agreement, but no
Bank shall have or acquire any additional obligation of any kind by reason of
such default.  The relationship among the Loan Parties and the Banks with
respect to the Loan Documents and any other document executed in connection
therewith is and shall be solely that of debtor and creditors, respectively, and
neither the Agent nor any Bank has any fiduciary obligation toward any Loan
Party with respect to any such documents or the transactions contemplated
thereby.
 
8.17 Bank Assignments/Participations.
 
(A)           Assignment/Transfer of Commitments.


Each Bank shall have the right at any time or times to assign or transfer to an
Eligible Assignee or any affiliate of such Bank, without recourse, all or a
portion of (a) that Bank's Commitment, (b) all Loans made by that Bank, (c) that
Bank's Notes, and (d) that Bank's participation in Letters of Credit and that
Bank's participation purchased pursuant to Section 7.04; provided, however, in
each such case, that the transferor and the transferee shall have complied with
the following requirements:
 
(i) Prior Consent of Agent.  No transfer may be consummated pursuant to this
Section 8.17(A) without the prior written consent of the Agent, which consent of
the Agent shall not be unreasonably withheld, delayed or conditioned.
 
(ii) Prior Consent of Borrower.  No transfer may be consummated pursuant to this
Section 8.17(A) without the prior written consent of the Borrower (other than
(i) a transfer by any Bank to another Bank (other than an Impacted Bank), (ii) a
transfer by any Bank (other than an Impacted Bank) to any affiliate of such Bank
or (iii) a transfer occurring during the existence of an Event of Default or
Potential Default), which consent of the Borrower shall not be unreasonably
withheld, delayed or conditioned.
 
(iii) Minimum Amount.  No transfer may be consummated pursuant to this
Section 8.17(A) (other than a transfer by any Bank to an affiliate of such Bank)
in an aggregate amount less than (a) Five Million and 00/100 Dollars
($5,000,000.00) or (b) if such Bank's Commitment is at any time less than Five
Million and 00/100 Dollars ($5,000,000.00), the entire amount of such Bank's
Commitment.
 
 
59

--------------------------------------------------------------------------------

 
(iv) Agreement; Transfer Fee.  Unless the transfer shall be to an affiliate of
the transferor or the transfer shall be due to merger of the transferor or for
regulatory purposes, the transferor (A) shall remit to the Agent, for its own
account, an administrative fee of Three Thousand Five Hundred and 00/100 Dollars
($3,500.00) and (B) shall cause the transferee to execute and deliver to the
Borrower, the Agent and each Bank (1) an Assignment Agreement, in the form of
Exhibit "D" attached hereto and made a part hereof (an "Assignment Agreement")
together with the consents and releases and the Administrative Questionnaire
referenced therein, and (2) such additional amendments, assurances and other
writings as the Agent may reasonably require.
 
(v) Notes.  Upon its receipt of an Assignment Agreement executed by the parties
to such Assignment, together with each Note subject to such Assignment
Agreement, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the other
Banks.  Within five (5) Business Days after receipt of such notice, the
Borrower, at its own expense, shall execute and deliver (A) to the Agent, the
transferor and the transferee, any consent or release (of all or a portion of
the obligations of the transferor) to be delivered in connection with the
Assignment Agreement, and (B) to the transferee and, if applicable, the
transferor, the appropriate Notes.  Upon delivery of the new Notes, the
transferor's Notes shall be promptly returned to the Borrower marked "replaced".
 
(vi) Parties.  Upon satisfaction of the requirements of this Section 8.17,
including the payment of the fee and the delivery of the documents set forth in
Section 8.17(A) (iv), (A) the transferee shall become and thereafter be deemed
to be a "Bank" for the purposes of this Agreement, (B) if the transferor
transfers all of its interest, the transferor shall cease to be and thereafter
shall no longer be deemed to be a "Bank" and shall have no further rights or
obligations under or in connection herewith, and (C) the signature pages hereof
and Schedule 1 hereto shall be automatically amended, without further action, to
reflect the result of any such transfer.
 
(vii) The Register.  The Agent shall maintain a copy of each Assignment
Agreement delivered to it and a register or similar list (the "Register") for
the recordation of the names and addresses of the Banks and the Commitment
Percentages of, and principal amount of the Loans owing to, each Bank from time
to time.  The entries in the Register shall be conclusive, in the absence of
manifest error, with respect to such information, and the Borrower, the Agent
and the Banks may treat each financial institution whose name is recorded in the
Register as the owner of the Loan recorded therein for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Bank at any reasonable time and from time to time upon reasonable prior
notice.
 
(viii) Certain Representations and Warranties; Limitations; Covenants.  By
executing and delivering an Assignment Agreement, the parties to the Assignment
thereunder confirm to and agree with each other and the other parties hereto as
follows:
 
(a)           Other than the representation and warranty that it is the legal
and beneficial owner of the interest being assigned thereby free and clear of
any adverse claim, the assigning Bank makes no representation and warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto;


(b)           The assigning Bank makes no representation or warranty and assumes
no responsibility of the financial condition of any Loan Party or any other
Person primarily or secondarily liable in respect of any of the Indebtedness of
the Borrower to the Banks, or the performance or observance by any Loan Party or
any other Person primarily or secondarily liable in
 
 
60

--------------------------------------------------------------------------------

 
respect of any of the Indebtedness of the Borrower to the Banks or any of their
obligations under this Agreement or any of the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto;


(c)           Such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 5.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into the
Assignment Agreement;


(d)           Such assignee will, independently and without reliance upon the
assigning Bank, the Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement;


(e)           Such assignee represents and warrants that it is an Eligible
Assignee;


(f)           Such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agent by the terms hereof
or thereof, together with such powers as are reasonably incidental thereto;


(g)           Such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Bank; and


(h)           Such assignee represents and warrants that it is legally
authorized to enter into such Assignment Agreement.


B.           Participations.


Each Bank shall have the right at any time or times, without the consent of any
other party, to sell one or more participations or sub-participations to one or
more financial institutions or any affiliate of such Bank, in all or any part of
(a) that Bank's Commitment, (b) that Bank's Commitment Percentage, (c) any Loan
made by that Bank, (d) any Note delivered to that Bank pursuant to this
Agreement and (e) that Bank's participations, if any, purchased pursuant to
Section 7.04 or this Section 8.17(B).
 
(i)           Rights Reserved.  In the event any Bank shall sell any
participation or sub-participation, that Bank shall, as between itself and the
purchaser, retain all of its rights (including, without limitation, rights to
enforce against the Loan Parties the Loan Documents and any and all other
documents in connection therewith) and duties pursuant to the Loan Documents and
any and all other documents in connection therewith, including, without
limitation, that Bank's right to approve any waiver, consent or amendment
pursuant to Section 9.02; provided, however, that (a) any such participation
shall be in a minimum amount of Five Million and 00/100 Dollars ($5,000,000.00)
and (b) the holder of any such participation shall not be entitled to require
such Bank to take any action hereunder except action directly affecting (i) any
reduction in the principal amount or an interest rate on any Loan in which such
holder participates; (ii) any extension of the Expiry Date or the date fixed for
any payment of interest or principal payable with respect to any Loan in which
such holder participates; and (iii) any reduction in the amount of any fees
payable hereunder with respect to any Loan in which such holder
participates.  The Borrower hereby acknowledges and agrees that the participant
under each participation shall for purposes
 
 
61

--------------------------------------------------------------------------------

 
 of Sections 2.12(b), 2.13, 7.03 and 9.16 be considered to be a "Bank".  Except
as otherwise set forth herein, no participant or sub-participant shall have any
rights or obligations hereunder, and the Loan Parties and the Agent shall
continue to deal with the Banks as if no participation or sub-participation had
occurred.  The Agent shall continue to distribute payments as if no
participation or sub-participation had been sold.


(ii)           No Delegation.  No participation or sub-participation shall
operate as a delegation of any duty of the seller thereof.  Under no
circumstances shall any participation or sub-participation be deemed a novation
in respect of all or any part of the seller's obligations pursuant to this
Agreement.


C.           Pledge by Banks.  Notwithstanding the provisions of this
Section 8.17, any Bank may at any time pledge all or any portion of its interest
and rights under this Agreement (including all or any portion of its Notes) to
any of the federal reserve banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. §341.  No such pledge or the enforcement thereof shall
release the pledgor Bank from its obligations hereunder or under any of the
other Loan Documents.
 
8.18 Replacement of a Bank.
 
In the event any Bank (i) gives notice under Section 2.12 or Section 2.13,
(ii) does not fund Revolving Credit Loans because the making of such Loans would
contravene any Law applicable to such Bank, (iii) becomes subject to the control
of an Official Body (other than normal and customary supervision), (iv) is an
Impacted Bank or (v) has failed to consent to a proposed modification, amendment
or waiver which pursuant to the terms of Section 9.02 or any other provision of
any Loan Document requires the consent of all of the Banks and with respect to
which the Majority Banks shall have granted their consent, (a) within ninety
(90) days after (w) receipt of such Bank's notice under Section 2.12 or 2.13,
(x) the date such Bank has failed to fund Revolving Credit Loans because the
making of such Loans would contravene Law applicable to such Bank, (y) the date
such Bank became subject to the control of an Official Body or (z) the date such
Bank became an Impacted Bank, as applicable, or (b) within ninety (90) days
after such Bank has failed to consent to a proposed modification, amendment or
waiver, the Borrower may, at its option and in its sole discretion, elect to
prepay the Loans of such Bank in whole (together with all interest accrued
thereon and any amounts required under Section 2.12 and any accrued interest due
on such amount and any related fees) and terminate such Bank's Commitment or to
have such Bank's Commitment replaced by one or more of the remaining Banks or a
replacement bank acceptable to the Agent pursuant to Section 8.17(A) hereof;
provided, that the remaining Banks shall have no obligation hereunder to
increase their Commitments; provided, further to the extent the Borrower elects
to replace a Bank which gave the Borrower notice under Section 2.12 or 2.13 or
which failed to fund a Revolving Credit Loan because the making of such Loans
would contravene any Law applicable to such Bank, it shall be obligated to
remove or replace, as the case may be, all Banks that have made similar requests
for compensation pursuant to Section 2.12 or Section 2.13 or who have failed to
fund such Loans.  Notwithstanding the foregoing, (i) the Agent may only be
replaced subject to the requirements of Section 8.09 and (ii) any applicable
Issuing Bank may only be replaced subject to the requirements that all Letters
of Credit issued by such Issuing Bank have expired or been terminated or
replaced.
 
 
62

--------------------------------------------------------------------------------

 
ARTICLE IX
 


 
MISCELLANEOUS
 
9.01 Business Days.
 
Except as otherwise provided in this Agreement, whenever any payment or action
to be made or taken under this Agreement, or under the Notes or under any of the
other Loan Documents is stated to be due on a day which is not a Business Day,
such payment or action will be made or taken on the next following Business Day
and such extension of time will be included in computing interest or fees, if
any, in connection with such payment or action.
 
9.02 Amendments and Waivers.
 
No amendment, modification, termination, or waiver of any provision of this
Agreement or any Loan Document, nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Majority Banks
and the Borrower and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose given.  Notwithstanding anything
contained herein to the contrary, unanimous consent of the Banks shall be
required with respect to (a) any increase in the Commitments hereunder (other
than pursuant to Section 2.21 hereof), (b) the extension of the Expiry Date, the
payment date of interest or principal hereunder, or the payment of commitment or
other fees or amounts payable hereunder, (c) any reduction in the rate of
interest on the Notes, or in any amount of principal or interest due on any
Note, or the payment of commitment or other fees hereunder or any change in the
manner of pro rata application of any payments made by the Borrower to the Banks
hereunder, (d) any change in any percentage voting requirement, voting rights or
the definition of Majority Banks in this Agreement, (e) any release of any
Guarantor from its obligations under the Guaranty Agreement to which it is a
party, (f) any amendment to this Section 9.02, 9.11 or Section 7.04 hereof or
(g) any amendment to the definitions of "Impacted Bank" and "Defaulting Bank"
herein.  Notice of amendments or consents ratified by the Banks hereunder shall
be immediately forwarded by the Agent to all Banks.  Each Bank or other holder
of a Note shall be bound by any amendment, waiver or consent obtained as
authorized by this Section, regardless of its failure to agree thereto.  In the
case of any such waiver or consent relating to any provision of this Agreement,
any Event of Default or Potential Default so waived or consented to will be
deemed to be cured and not continuing, but no such waiver or consent will extend
to any other or subsequent Event of Default or Potential Default or impair any
right consequent to any other or subsequent Event of Default or Potential
Default or impair any right consequent thereto.  Notwithstanding anything to the
contrary herein, no Impacted Bank shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that (i) the Commitment of
such Impacted Bank may not be increased or extended without the consent of such
Impacted Bank, (ii) any reduction in the rate of interest on the Notes, or in
any amount of principal or interest due on any Note, or the payment of
commitment or other fees hereunder or any adverse change in the manner of pro
rata application of any payments made by the Borrower to the Banks hereunder
shall require the consent of such Impacted Bank and (iii) any amendment,
modification, termination or waiver requiring the consent of all Banks or each
affected Bank that by its terms affects any Impacted Bank more adversely than
other Banks shall require the consent of such Impacted Bank.
 
9.03 No Implied Waiver: Cumulative Remedies.
 
No course of dealing and no delay or failure of the Agent or the Banks in
exercising any right, power or privilege under this Agreement, the Notes or any
other Loan Document will affect any other or future exercise of any such right,
power or privilege or exercise of any other right, power or privilege except as
and to the extent that the assertion of any such right, power or privilege shall
be barred by an applicable statute of limitations; nor shall any single or
partial exercise of any such right, power or privilege
 
 
63

--------------------------------------------------------------------------------

 
or any abandonment or discontinuance of steps to enforce such a right, power or
privilege preclude any further exercise of such right, power or privilege or of
any other right, power or privilege. The rights and remedies of the Agent and
the Banks under this Agreement, the Notes or any other Loan Document are
cumulative and not exclusive of any rights or remedies which the Banks would
otherwise have.
 
9.04 Notices.
 
All notices, requests, demands, directions and other communications
(collectively, "Notices") under the provisions of this Agreement or the Notes
must be in writing (including telexed or telecopied communication) unless
otherwise expressly permitted under this Agreement and must be sent by
first-class or first-class express mail, private overnight or next Business Day
courier or by telecopy with confirmation in writing mailed first class, in all
cases with charges prepaid, and any such properly given Notice will be effective
when received. All Notices will be sent to the applicable party at the addresses
stated below or in accordance with the last unrevoked written direction from
such party to the other parties.
 
If to Borrower:                                           Steven F. Nicola
Chief Financial Officer, Secretary and Treasurer
Matthews International Corporation
Two North Shore Center
Pittsburgh, Pennsylvania 15212-5851


and a copy to:                                  Brian D. Walters, Esquire
Vice-President and General Counsel
Matthews International Corporation
Two North Shore Center
Pittsburgh, Pennsylvania 15212-5851


If to Agent:                                Philip R Medsger
Senior Vice President
Citizens Bank of Pennsylvania
525 William Penn Place, PW-2625
Pittsburgh, Pennsylvania 15259-0001


and a copy to:                                           Jeffrey J. Conn,
Esquire
Clark Hill Thorp Reed
One Oxford Centre, 14th Floor
301 Grant Street
Pittsburgh, Pennsylvania 15219-1425


If to Banks:                                At such Bank's address set forth
on Schedule 1 attached hereto and
made a part hereof


9.05 Expenses; Taxes; Attorneys Fees.
 
The Borrower agrees to pay or cause to be paid and to save:  (a) the Agent
harmless against liability for the payment of all reasonable out-of-pocket
expenses, including, but not limited to reasonable fees and expenses of counsel
and paralegals for the Agent, incurred by the Agent from time to time
(i) arising in connection with the preparation, execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents and
(ii) relating to any requested amendments, waivers or consents to this
Agreement, the Notes or any of the other Loan Documents and (b) the Agent,
 
 
64

--------------------------------------------------------------------------------

 
Issuing Bank, Swing Line Lender and the Banks harmless against liability for the
payment of all reasonable out-of-pocket expenses, including, but not limited to
reasonable fees and expenses of counsel and paralegals for the Agent, Issuing
Bank, Swing Line Lender and the Banks, incurred by the Agent, Issuing Bank,
Swing Line Lender and/or the Banks from time to time  arising in connection with
the Agent's, Issuing Bank's, Swing Line Lender's and/or the Banks' enforcement
or preservation of rights under this Agreement, the Notes or any of the other
Loan Documents including, but not limited to, such expenses as may be incurred
by the Agent, Issuing Bank, Swing Line Lender and/or the Banks in the collection
of the outstanding principal amount of the Loans.  The Borrower agrees to pay
all stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or in the future determined by the Agent, Issuing Bank, Swing
Line Lender and the Banks to be payable in connection with this Agreement, the
Notes or any other Loan Document.  The Borrower agrees to save the Agent,
Issuing Bank, Swing Line Lender and the Banks harmless from and against any and
all present or future claims, liabilities or losses with respect to or resulting
from any omission to pay or delay in paying any such taxes, fees or impositions.
In the event of a determination adverse to the Borrower of any action at Law or
suit in equity in relation to this Agreement, the Notes or the other Loan
Documents, the Borrower will pay, in addition to all other sums which the
Borrower may be required to pay, a reasonable sum for attorneys and paralegals
fees incurred by the Agent, Issuing Bank, Swing Line Lender and the Banks or the
holder of the Notes in connection with such action or suit. All payments due
under this Section will be added to and become part of the Loans until paid in
full.  The agreements in this section shall survive the termination of the
Commitments and repayment of all other Indebtedness hereunder or under the other
Loan Documents.
 
9.06 Severability.
 
The provisions of this Agreement are intended to be severable. If any provision
of this Agreement is held invalid or unenforceable in whole or in part in any
jurisdiction, the provision will, as to such jurisdiction, be ineffective to the
extent of such invalidity or unenforceability without in any manner affecting
the validity or enforceability of the provision in any other jurisdiction or the
remaining provisions of this Agreement in any jurisdiction.
 
9.07 Governing Law: Consent to Jurisdiction.
 
This Agreement will be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania and for all purposes will be governed by and
construed and enforced in accordance with the substantive Laws, and not the laws
of conflicts, of said Commonwealth. The Loan Parties consent to the exclusive
jurisdiction and venue of the federal and state courts located in Allegheny
County, Pennsylvania, in any action on, relating to or mentioning this
Agreement, the Notes, the other Loan Documents, or any one or more of them.
 
9.08 Prior Understandings.
 
This Agreement, the Notes and the other Loan Documents supersede all prior
understandings and agreements, whether written or oral, among the parties
relating to the transactions provided for in this Agreement, the Notes and the
other Loan Documents.
 
9.09 Duration; Survival.
 
All representations and warranties of the Loan Parties contained in this
Agreement or made in connection with this Agreement or any of the other Loan
Documents shall survive the making of and will not be waived by the execution
and delivery of this Agreement, the Notes or the other Loan Documents, by any
investigation by the Agent or any Bank, or the making of any Loan.  
 
 
65

--------------------------------------------------------------------------------

 
Notwithstanding termination of this Agreement or an Event of Default, all
covenants and agreements of the Loan Parties will continue in full force and
effect from and after the date of this Agreement so long as the Borrower may
borrow under this Agreement and until payment in full of the Notes, interest
thereon, and all fees and other obligations of the Borrower under this Agreement
or the Notes. Without limitation, it is understood that all obligations of the
Loan Parties to make payments to or indemnify the Agent and the Banks will
survive the payment in full of the Notes and of all other obligations of the
Loan Parties under this Agreement, the Notes and the other Loan Documents.
 
9.10 Counterparts.
 
This Agreement may be executed in any number of counterparts and by the
different parties to this Agreement on separate counterparts each of which, when
so executed, will be deemed an original, but all such counterparts will
constitute but one and the same instrument.
 
9.11 Successors and Assigns.
 
This Agreement will be binding upon and inure to the benefit of the Agent, the
Banks, the Borrower and their successors and assigns, except that the Borrower
may not assign or transfer any of its rights under this Agreement without the
prior written consent of the Banks.
 
9.12 No Third Party Beneficiaries.
 
The rights and benefits of this Agreement and the other Loan Documents are not
intended to, and shall not, inure to the benefit of any third party.
 
9.13 Exhibits.
 
All exhibits and schedules attached to this Agreement are incorporated and made
a part of this Agreement.
 
9.14 Headings.
 
The section headings contained in this Agreement are for convenience only and do
not limit or define or affect the construction or interpretation of this
Agreement in any respect.
 
9.15 Limitation of Liability.
 
To the fullest extent permitted by Law, no claim may be made by the Borrower
against the Agent or the Banks or any affiliate, director, officer, employee,
attorney or agent thereof for any special, incidental, indirect, consequential
or punitive damages in respect of any claim arising from or related to this
Agreement or any other Loan Document or any statement, course of conduct, act,
omission or event occurring in connection herewith or therewith (whether for
breach of contract, tort or any other theory of liability).  The Borrower hereby
waives, releases and agrees not to sue upon any claim for any such damages,
whether such claim presently exists or arises hereafter and whether or not such
claim is known or suspected to exist in its favor.  This Section 9.15 shall not
limit any rights of the Borrower arising solely out of gross negligence or
willful misconduct.
 
9.16 Indemnities.
 
In addition to the payment of expenses pursuant to Section 9.05 hereof, the
Borrower agrees to indemnify, pay and hold the Agent and each Bank and their
officers, directors,
 
 
66

--------------------------------------------------------------------------------

 
employees, agents, consultants, auditors, affiliates and attorneys
(collectively, called the "Indemnitees"), harmless from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for such Indemnitees
in connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnitee shall be designated a
party thereto) that may be imposed on, incurred by or asserted against that
Indemnitee, in any matter arising from (i) the occurrence of an Event of Default
hereunder or under the other Loan Documents, (ii) the use or intended use of the
proceeds of any of the Loans, (iii) the exercise of any right or remedy
hereunder or under any of the other Loan Documents or (iv) any error, failure or
delay in the performance of any of the Banks' obligations under this Agreement
caused by natural disaster, fire, war, strike, civil unrest, error in
inoperability of communication equipment or lines or any other circumstances
beyond the control of the Banks (the "Indemnified Liabilities"); provided,
however, that the Borrower shall have no obligation to an Indemnitee hereunder
with respect to Indemnified Liabilities arising from the gross negligence or
willful misconduct of that Indemnitee.
 
9.17 Certifications from Bank and Participants.
 
(a) Tax Withholding.  Any assignee or participant of a Bank that is not
incorporated under the Laws of the United States of America or a state thereof
(and, upon the written request of such Bank, assignee or participant of such
Bank, or the Agent) agrees that it will deliver to the Borrower, such Bank and
the Agent three (3) duly completed appropriate valid Withholding Certificates
(as defined under §1.1441-1(c)(16) of the Income Tax Regulations (the
"Regulations")) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Code.  The
term "Withholding Certificate" means a Form W-9; a Form W-8BEN; a Form W-8ECI; a
Form W-8IMY and the related statements and certifications as required under §
1.1441-1(e)(2) and/or (3) of the Regulations; a statement described in §
1.871-14(c)(2)(v) of the Regulations; or any other certificates under the Code
or Regulations that certify or establish the status of a payee or beneficial
owner as a U.S. or foreign person.  Any assignee or participant required to
deliver to the Borrower, a Bank and the Agent a Withholding Certificate pursuant
to the preceding sentence shall deliver such valid Withholding Certificate at
least five (5) Business Days before the effective date of such assignment or
participation (unless such Bank in its sole discretion shall permit such
assignee or participant to deliver such valid Withholding Certificate less than
five (5) Business Days before such date in which case it shall be due on the
date specified by such Bank).  Any assignee or participant which so delivers a
valid Withholding Certificate further undertakes to deliver to the Borrower, a
Bank and the Agent three (3) additional copies of such Withholding Certificate
(or a successor form) on or before the date that such Withholding Certificate
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent Withholding Certificate so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Borrower, such Bank or the Agent.  Notwithstanding the
submission of a Withholding Certificate claiming a reduced rate of or exemption
from U.S. withholding tax, such Bank and/or the Agent shall be entitled to
withhold United States federal income taxes at the full thirty percent (30%)
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the Regulations.  Further, such Bank and/or the Agent is indemnified under
§ 1.1461-1(e) of the Regulations against any claims and demands of any assignee
or participant of such Bank for the amount of any tax it deducts and withholds
in accordance with regulations under § 1441 of the Code.]
 
(b) USA Patriot Act.  Each Bank or assignee or participant of a Bank that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA Patriot Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a
 
 
67

--------------------------------------------------------------------------------

 
physical presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Agent the certification, or,
if applicable, recertification, certifying that such Bank is not a "shell" and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (1) within ten (10) days after the Closing Date,
and (2) as such other times as are required under the USA Patriot Act.
 
9.18 Confidentiality.
 
(a) General.  Each Bank agrees to keep confidential all information obtained
from the Loan Parties which is nonpublic and confidential or proprietary in
nature (including without limitation any information a Loan Party specifically
designates as confidential), except as provided below, and to use such
information only in connection with this Agreement and for the purposes
contemplated hereby.  Each   Bank shall be permitted to disclose such
information (i) to outside legal counsel, accountants and other professional
advisors who need to know such information in connection with the administration
and enforcement of this Agreement, subject to agreement of such Persons to
maintain the confidentiality of such information in accordance with the terms
hereof, (ii) to assignees and participants as contemplated by Section 8.17, and
prospective assignees and participants, subject to the agreement of such Persons
to maintain the confidentiality of such information in accordance with the terms
hereof, (iii) to the extent requested by any bank regulatory authority or, with
notice to the applicable Loan Party, as otherwise required by applicable Law or
by any subpoena or similar legal process, or in connection with any
investigation or proceeding arising out of the transactions contemplated by this
Agreement or the other Loan Documents, (iv) if it becomes publicly available
other than as a result of a breach of this Agreement or becomes available from a
source not known to be subject to confidentiality restrictions, or (v) if the
applicable Loan Party shall have consented, in writing, to such disclosure.
Notwithstanding anything herein to the contrary, the information subject to this
Section 9.18 shall not include, and a Bank may disclose without limitation of
any kind, any information with respect to the "tax treatment" and "tax
structure" (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to such
Bank relating to such tax treatment and tax structure; provided that with
respect to any document or similar item that in either case contains information
concerning the tax treatment or tax structure of the transaction as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the Loans and transactions contemplated hereby.
 
(b) Sharing Information With Affiliates of the Bank.  The Loan Parties
acknowledge that from time to time financial advisory, investment banking and
other services may be offered or provided to the Loan Parties or one or more of
its Affiliates (in connection with this Agreement or otherwise) by a Bank or by
one or more Subsidiaries or Affiliates of such Bank and each Loan Party hereby
authorizes such Bank to share any information delivered to such Bank by the Loan
Parties pursuant to this Agreement, or in connection with the decision of the
Bank to enter into this Agreement, to any such Subsidiary or Affiliate of such
Bank, it being understood that any such Subsidiary or Affiliate of such Bank
receiving such information shall be bound by the provisions of Section 9.18 as
if it were a Bank hereunder.  Such authorization shall survive the repayment of
the Loans.
 
9.19 Judgment Currency.
 
(a) Currency Conversion Procedures for Judgments.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
or under a Revolving Credit Note in any currency (the "Original Currency") into
another currency (the "Other Currency"), the parties hereby agree, to the
fullest extent permitted by Law, that the rate of exchange used shall be that at
 
 
68

--------------------------------------------------------------------------------

 
 which in accordance with normal banking procedures each Bank could purchase the
Original Currency with the Other Currency after any premium and costs of
exchange on the Business Day preceding that on which final judgment is given.
 
(b) Indemnity in Certain Events.  The obligation of Borrower in respect of any
sum due from Borrower to any Bank hereunder shall, notwithstanding any judgment
in an Other Currency, whether pursuant to a judgment or otherwise, be discharged
only to the extent that, on the Business Day following receipt by any Bank of
any sum adjudged to be so due in such Other Currency, such Bank may in
accordance with normal banking procedures purchase the Original Currency with
such Other Currency.  If the amount of the Original Currency so purchased is
less than the sum originally due to such Bank in the Original Currency, Borrower
agrees, as a separate obligation and notwithstanding any such judgment or
payment, to indemnify such Bank against such loss.
 
9.20 Amendment and Restatement.
 
This Agreement amends and restates in its entirety the Existing Loan
Agreement.  All references to the "Agreement" contained in the Existing Loan
Agreement shall, and shall be deemed to, refer to this
Agreement.  Notwithstanding the amendment and restatement of the Existing Loan
Agreement by this Agreement, the obligations of the Borrower outstanding under
the Existing Loan Agreement shall remain outstanding and shall constitute
continuing obligations without novation.  Such obligations shall in all respects
be continuing and this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of such obligations.
 
[INTENTIONALLY LEFT BLANK]
 

{01465819}
 
69

--------------------------------------------------------------------------------

 



9.21           WAIVER OF TRIAL BY JURY.  THE BORROWER, THE AGENT AND THE BANKS
EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY
RIGHT TO A TRIAL BY JURY, AND NO PARTY HERETO WILL AT ANY TIME INSIST UPON, OR
PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER LOAN DOCUMENTS.
INITIALS:
__________________
Borrower
__________________
Citizens, as Agent and as a Bank
__________________
PNC, as Syndication Agent and as a Bank
__________________
Fifth Third Bank, as a Bank
__________________
HSBC Bank USA, National Association, as a Bank
__________________
The Huntington National Bank, as a Bank
__________________
First Commonwealth Bank, as a Bank
__________________
First National Bank of Pennsylvania, as a Bank
__________________
The Northern Trust Company, as a Bank
__________________
Union Bank, as a Bank



 
[INTENTIONALLY LEFT BLANK]
 

{01465819}
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties, by their
duly authorized officers, have executed and delivered this Agreement on the date
set forth at the beginning of this Agreement.
 
Attest:                                                                           Matthews
International Corporation


By:                                                      By:                                                                (SEAL)


Name:                                                      Name:                                                                


Title:                                                      Title:                                                                



{01465819}
 
 

--------------------------------------------------------------------------------

 



 
Citizens Bank of Pennsylvania, as Agent and

 
for itself as a Bank



By:                                                                
Name:                                                                
Title:                                                                

{01465819}


 
 

--------------------------------------------------------------------------------

 

 
PNC Bank, National Association, as Syndication Agent and for itself as a Bank



By:                                                                
Name:                                                                
Title:                                                                







{01465819}
 
 

--------------------------------------------------------------------------------

 

 
Fifth Third Bank, as a Bank



By:                                                                
Name:                                                                
Title:                                                                

{01465819}
 
 

--------------------------------------------------------------------------------

 

 
HSBC Bank USA, National Association, as a Bank



By:                                                                
Name:                                                                
Title:                                                                

{01465819}
 
 

--------------------------------------------------------------------------------

 

 
The Huntington National Bank, as a Bank



By:                                                                
Name:                                                                
Title:                                                                

{01465819}
 
 

--------------------------------------------------------------------------------

 

 
First Commonwealth Bank, as a Bank



By:                                                                
Name:                                                                
Title:                                                                

{01465819}
 
 

--------------------------------------------------------------------------------

 

 
First National Bank of Pennsylvania, as a Bank



By:                                                                
Name:                                                                
Title:                                                                

{01465819}
 
 

--------------------------------------------------------------------------------

 

The Northern Trust Company, as a Bank


By:                                                                
Name:                                                                
Title:                                                                

{01465819}


 
 

--------------------------------------------------------------------------------

 

Union Bank, as a Bank


By:                                                                
Name:                                                                
Title:                                                                









{01465819}


 
 

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES AND EXHIBITS






All Schedules to the Loan Agreement:


a. Schedule 1 – Banks and Commitments
b. Schedule 2.06 – Existing Letters of Credit
c. Schedule 3.10 – Litigation
d. Schedule 3.12 – ERISA
e. Schedule 3.13 – Patents, Licenses, Franchises
f. Schedule 3.14 – Environmental Matters
g. Schedule 3.21 – Subsidiaries
h. Schedule 4.03(f) – Jurisdictions for Lien Searches
i. Schedule 6.01 – Permitted Liens




All Exhibits to the Loan Agreement:


a.           Form of Revolving Credit Note
b.           Form of Swing Line Note
c.           Form of Compliance Certificate
d.           Form of Assignment Agreement
e.           Form of Guaranty Agreement



{01465819}
 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
Schedule of Banks and Commitments
 


 
Bank
 
Commitment For Revolving Credit Loans
 
 
Commitment Percentage
Citizens Bank of Pennsylvania
525 William Penn Place
Pittsburgh, PA 15219
Attn:  Philip R. Medsger
 
$125,000,000.00
 
%25.00
PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue
Pittsburgh, PA  15222
Attn:  David G. Schaich
 
$125,000,000.00
 
%25.00
Fifth Third Bank
707 Grant Street
Pittsburgh, PA 15219
Attn:  Michael Barnett
 
$65,000,000.00
 
%13.00
The Huntington National Bank
41 S. High Street
Columbus, Ohio 43215
Attn:  Chad A. Lowe
 
$50,000,000.00
 
%10.00
HSBC Bank USA, National Association
1 HSBC Center
Commercial Banking, Lobby
Buffalo, NY 14201
Attn:  Christopher S. Helmeci
 
$35,000,000.00
 
%7.00
First National Bank of Pennsylvania
One Northshore Center, Suite 500
12 Federal Street
Pittsburgh, PA 15212
Attn:  Jeffrey A. Martin
 
$30,000,000.00
 
%6.00
The Northern Trust Company
50 South LaSalle Street
Chicago, IL 60603
Attn:  ___________________
 
$25,000,000.00
 
%5.00
Union Bank, N.A.
445 S. Figueroa Street
Los Angeles, CA 90071
Attn:  ___________________
 
$25,000,000.00
 
%5.00
First Commonwealth Bank
437 Grant Street, Suite 1600
Pittsburgh, PA 15219
Attn:  Stephen J. Orban
 
$20,000,000.00
 
%4.00
Total Commitment Amount
$500,000,000.00
 
100%



 

{01465819}
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
Form Of
COMPLIANCE CERTIFICATE
 
[For the Fiscal Year Ended ____________, 20__]
or
[For the Fiscal Quarter Ended _____________, 20__]
 
The undersigned, __________________ of Matthews International Corporation, a
Pennsylvania corporation (the "Borrower"), hereby certifies to the Agent (as
hereinafter defined) and each of the Banks (as hereinafter defined) pursuant to
the First Amended and Restated Loan Agreement, dated July __, 2013, by and among
the Borrower, the Banks listed on the signature pages thereof (collectively, the
"Banks") and Citizens Bank of Pennsylvania, a Pennsylvania banking institution,
in its capacity as agent for the Banks (in such capacity the "Agent"), PNC Bank,
National Association, a national banking association, in its capacity as
syndication agent for the Banks (together with all exhibits, schedules,
extensions, renewals, amendments, substitutions and replacements thereto and
thereof, the "Loan Agreement") as follows:
 
CHECK ONE:
 
___1.           The annual financial statements being delivered to the Agent and
the Banks with this Compliance Certificate are true, complete and correct and
present fairly the Consolidated financial position of the Borrower and its
Subsidiaries and the results of their operations for the fiscal year set forth
above in conformance with GAAP consistently applied.
 
OR
 
___1.           The quarterly financial statements being delivered to the Agent
and the Banks with this Compliance Certificate are true, complete and correct
and present fairly the Consolidated financial position of the Borrower and its
Subsidiaries and the results of their operations for the Fiscal Quarter set
forth above in conformity with GAAP consistently applied, subject to year end
audit adjustment.
 
___2.           No Event of Default or Potential Default exists on the date of
this Compliance Certificate; no Event of Default or Potential Default has
occurred since the date of the previously delivered Compliance Certificate; no
Material Adverse Change has occurred since the date of the previously delivered
Compliance Certificate; and no event has occurred since the date of the
previously delivered Compliance Certificate that may result in a Material
Adverse Effect.
 
[Note: If any of the above events has occurred or is continuing, set forth on an
attached sheet the nature thereof and the action which the Borrower has taken,
is taking or proposes to take with respect thereto.]
 
3.           The Borrower's compliance with the financial covenants set forth in
Section 5.15 of the Loan Agreement is as follows:
 
 
 

--------------------------------------------------------------------------------

 



 
Requirement
Actual
     
Leverage Ratio
Less than or equal to 3.00 to 1.00 as of September 30, 2013 and as of the last
day of each Fiscal Quarter thereafter, for the period equal to the four (4)
consecutive Fiscal Quarters then ending.
 
________ to 1.00
     
Interest Coverage Ratio
Greater than or equal to 4.00 to 1.00 as of September 30, 2013, and as of the
last day of each Fiscal Quarter thereafter, for the period equal to the four (4)
consecutive Fiscal Quarters then ending.
________ to 1.00



4.      The calculations used in connection with the above financial covenants
are attached to this Compliance Certificate.


5.      On and after September 30, 2013, based on the Leverage Ratio, as set
forth in Paragraph 3 above and as determined based upon the calculations
provided in accordance with Paragraph 4 above, the Applicable Margin shall be as
set forth in Tier [I/II/III][SELECT ONE] until the next succeeding Incentive
Pricing Effective Date.


6.      [To be included only if the annual financial statements are being
delivered with this Compliance Certificate] The Liens permitted pursuant to
Section 6.01(j) of the Loan Agreement listed on Schedule 1 to this Compliance
Certificate are true, complete and correct.


All capitalized terms used in this Compliance Certificate which are not defined
herein but which are defined in the Loan Agreement shall have the meanings given
to them in the Loan Agreement.


Dated the ___ day of _________, _______.




Matthews International Corporation, a Pennsylvania corporation




By:                                                                        
Name:                                                                        
Title:                                                                        



{01465819}
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1


Liens Permitted Pursuant to Sections 6.01(j) of the Loan Agreement


 



{01465819}
 
 

--------------------------------------------------------------------------------

 
